Exhibit 10.3

EXECUTION COPY

FIRST AMENDED AND RESTATED

TRANSITIONAL SERVICES AGREEMENT

between

BRISTOL-MYERS SQUIBB COMPANY

and

MEAD JOHNSON NUTRITION COMPANY

Dated as of December 18, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.    Definitions.    1 SECTION 2.    Services.    4    (a)   Initial
Services    4    (b)   Additional Services    4    (c)   Scope of Services    4
   (d)   Limitation on Provision of Services.    4    (e)   Standard of
Performance; Standard of Care.    5    (f)   Prices for Services    7    (g)  
Changes in Services    8    (h)   Services Performed by Third Parties    8   
(i)   Responsibility for Provider Personnel    8    (j)   Services Rendered as a
Work-For-Hire; Return of Equipment;
Internal Use; No Sale, Transfer, Assignment; Copies    8    (k)   Cooperation   
9 SECTION 3.    Charges and Payment.    9    (a)   Procedure    9    (b)   Late
Payments    9    (c)   VAT    9 SECTION 4.    Term and Termination.    10    (a)
  Termination Dates    10    (b)   Early Termination by the Recipient    10   
(c)   Termination by the Provider    10    (d)   Termination by BMS    11    (e)
  Effect of Termination of Services    11    (f)   Data Transmission    11
SECTION 5.    Miscellaneous.    11    (a)   DISCLAIMER OF WARRANTIES    11   
(b)   Limitation of Liability; Indemnification.    12    (c)   Compliance with
Law and Governmental Regulations    13    (d)   No Partnership or Joint Venture;
Independent Contractor    14    (e)   Non-Exclusivity    14    (f)   Expenses   
14    (g)   Further Assurances    14    (h)   Confidentiality.    14    (i)  
Headings    15    (j)   Interpretation    15    (k)   Tax Matters    15    (l)  
Amendments    16    (m)   Inconsistency    16    (n)   Notices    16    (o)  
Assignment; No Third-Party Beneficiaries
   16

 

i



--------------------------------------------------------------------------------

     (p)   Entire Agreement    17      (q)   Counterparts    17      (r)  
Severability    17      (s)   Incorporation by Reference    17      (t)  
GOVERNING LAW    17 Schedule 1      Financial Services Provided by BMS    20
Schedule 2      Financial Services Provided by MJN    33 Schedule 3     
Information Technology Services Provided by BMS    36 Schedule 4     
Information Technology Services Provided by MJN    77 Schedule 5      Tax
Services Provided by BMS    84 Schedule 6      Tax Services Provided by MJN   
92 Schedule 7      Treasury Services Provided by BMS    95 Schedule 8      Human
Resources Services Provided by BMS    110 Schedule 9      Human Resources
Services Provided by MJN    116 Schedule 10      Human Resources Services
(Corporate) Provided by BMS    120 Schedule 11      Compliance Services Provided
by BMS    126 Schedule 12      EHS Services Provided by BMS    129 Schedule 13
     Legal Services Provided by BMS    132 Schedule 14      Other Corporate
Services Provided by BMS    137 Schedule 15      Procurement Services Provided
by BMS    140 Schedule 16      Audit Services Provided by BMS    144 Schedule 17
     Global R&D Services Provided by BMS    147 Schedule 18      Insurance
Services Provided by BMS    149 Schedule 19      Services Provided by BMS –
United States    152 Schedule 20      Services Provided by MJN – Indiana Tech
Ops, Indiana R&D, and Indiana Pharm DC    155 Schedule 21      Services Provided
by BMS – Canada    157 Schedule 22      Services Provided by MJN – Canada    160
Schedule 23      Services Provided by BMS – Puerto Rico    161 Schedule 24     
Services Provided by BMS – Central America    166 Schedule 25      Services
Provided by BMS – Caribbean    167 Schedule 26      Services Provided by BMS –
Colombia    168 Schedule 27      Supplemental Services Provided by BMS –
Colombia    170 Schedule 28      Services Provided by BMS – Ecuador    172
Schedule 29      Services Provided by BMS – Venezuela    174 Schedule 30     
Supplemental Services Provided by BMS – Venezuela    177 Schedule 31     
Services Provided by MJN – Peru    179 Schedule 32      Services Provided by BMS
– Peru    181 Schedule 33      Phase 1 Services Provided by BMS – Argentina   
182 Schedule 34      Phase 1 Services Provided by MJN – Argentina    183
Schedule 35      Phase 2 Services Provided by BMS – Argentina    185 Schedule 36
     Services Provided by BMS – Mexico    189 Schedule 37      Services Provided
by BMS – China    191 Schedule 38      Services Provided by BMS – Hong Kong   
193 Schedule 39      Services Provided by MJN – Hong Kong    195 Schedule 40
     Services Provided by MJN – Malaysia    198 Schedule 41      Services
Provided by MJN – Philippines    203 Schedule 42      Services Provided by MJN –
Thailand    209 Schedule 43      Services Provided by BMS – India    214
Schedule 44      Services Provided by BMS – Taiwan    216

 

ii



--------------------------------------------------------------------------------

Schedule 45      Services Provided by BMS – Australia    219 Schedule 46     
Services Provided by BMS – Asia Regional Offices    221 Schedule 47     
Services Provided by MJN – Vietnam    222 Schedule 48      Services Provided by
BMS – Spain    223 Schedule 49      Services Provided by BMS – Portugal    225
Schedule 50      Services Provided by BMS – France    227 Schedule 51     
Services Provided by BMS – Belgium    229 Schedule 52      Services Provided by
BMS – Italy    231 Schedule 53      Services Provided by BMS – Poland    233
Schedule 54      Services Provided by BMS – Russia    235 Schedule 55     
Services Provided by BMS – Sweden    239 Schedule 56      Services Provided by
BMS – Denmark    241 Schedule 57      Services Provided by BMS – Norway    243
Schedule 58      Services Provided by BMS – Netherlands (Excluding Nijmegen)   
245 Schedule 59      Services Provided by BMS – United Kingdom    247 Schedule
60      Services Provided by BMS – Ireland    249 Schedule 61      Services
Provided by BMS – Finland    250 Schedule 62      Services Provided by BMS –
Greece    252

 

iii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED TRANSITIONAL SERVICES AGREEMENT

This FIRST AMENDED AND RESTATED TRANSITIONAL SERVICES AGREEMENT dated as of
December 18, 2009 (the “Agreement”) is by and between BRISTOL-MYERS SQUIBB
COMPANY, a Delaware corporation (“BMS”), and MEAD JOHNSON NUTRITION COMPANY, a
Delaware corporation (“MJN”).

W I T N E S S E T H

WHEREAS, BMS, MJN and MJN Restructuring Holdco, Inc. have entered into that
certain Separation Agreement, dated as of January 31, 2009 (the “Separation
Agreement”), pursuant to which MJN’s business was separated from the rest of
BMS’s business (the “Separation”).

WHEREAS, in connection with the Separation, BMS, MJN and MJN Restructuring
Holdco, Inc. agreed to the mutual covenants set forth in the Transitional
Services Agreement (the “Original Agreement”), dated January 31, 2009.

WHEREAS, MJN Restructuring Holdco, Inc. has merged with and into MJN, with MJN
being the surviving corporation.

WHEREAS, the parties have determined that it is appropriate and desirable to
amend and restate the Original Agreement in order to reflect the commercial
understanding between the parties as of January 31, 2009.

WHEREAS, the parties have agreed that BMS will continue to provide certain
services to MJN and its Affiliates (defined below) and that MJN will provide
certain services to BMS and its Affiliates, each on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and undertakings contained herein and the transactions contemplated by the
Separation Agreement, the receipt and sufficiency of which are acknowledged, the
parties hereby agree that the Original Agreement is amended and restated in its
entirety (with effect as of January 31, 2009, provided that any termination,
extension or other modification made or agreed between the parties from time to
time after January 31, 2009 shall not be superseded by this Agreement and shall
be deemed to be made in respect of this Agreement as of the effective date of
any such termination, extension or other modification) as follows:

SECTION 1. Definitions.

(a) Capitalized terms used and not otherwise defined herein will have the
meanings ascribed to such terms in the Separation Agreement. Capitalized terms
used in any Schedule or Exhibit but not otherwise defined therein, will have the
meaning ascribed to such word in this Agreement. For purposes of this Agreement,
the following words and phrases will have the following meanings:

“Additional Services” will have the meaning set forth in Section 2(b).



--------------------------------------------------------------------------------

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person; provided, however, that MJN and its
subsidiaries are not Affiliates of BMS and its subsidiaries. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

“Agreement” will have the meaning set forth in the preamble hereof.

“Ancillary Agreement” means any agreement between BMS and MJN including the
Separation Agreement, Tax Matters Agreement, Registration Rights Agreement and
Employee Matters Agreement.

“BMS” will have the meaning set forth in the preamble of this Agreement.

“Business Day” means any day other than Saturday, Sunday or any other day on
which banks are legally permitted or required to be closed in New York City or
Chicago, Illinois.

“Claims” will have the meaning set forth in Section 5(b)(iv).

“Early Termination Fees” will have the meaning set forth in Section 4(b).

“Employee Matters Agreement” means the Employee Matters Agreement dated as of
January 31, 2009, between BMS and MJN.

“Exhibit” will have the meaning set forth in Section 2(a).

“Force Majeure Event” will have the meaning set forth in Section 2(d)(ii).

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

“Historical Levels” will have the meaning set forth in Section 2(d)(i).

“Indemnitee” will have the meaning set forth in Section 5(b)(iv).

“Indemnitor” will have the meaning set forth in Section 5(b)(iv).

“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data.

“Initial Services” will have the meaning set forth in Section 2(a).

“Law” means any law, statute, rule, regulation, license, permit, registration or
similar authorization or other requirement imposed or issued by a Governmental
Authority.

 

2



--------------------------------------------------------------------------------

“MJN” will have the meaning set forth in the preamble of this Agreement.

“Original Agreement” will have the meaning set forth in the recitals of this
Agreement.

“Provider” means, with respect to any particular Service, the entity or entities
identified on the applicable Schedule as the party to provide such Service.

“Provider Personnel” will have the meaning set forth in Section 2(i).

“Recipient” means, with respect to any particular Service, the entity or
entities identified on the applicable Schedule as the party to receive such
Service.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of February 17, 2009, between BMS and MJN.

“Review Meetings” will have the meaning set forth in Section 2(k).

“Schedule” will have the meaning set forth in Section 2(a).

“Separation” will have the meaning set forth in the recitals of this Agreement.

“Separation Agreement” will have the meaning set forth in the recitals of this
Agreement.

“Separation Date” means January 31, 2009.

“Service Period” means, with respect to any Service, the period commencing on
the Separation Date and ending on the earlier of (i) the date the Recipient
terminates the provision of such Service pursuant to Section 4(b), and (ii) the
termination date (measured as the number of days from the date hereof or
indicated by reference to a specific date) specified with respect to such
Service on the Schedule or Exhibit applicable to such Service.

“Services” will have the meaning set forth in Section 2(b).

“Subsidiary” will have the meaning set forth in the Separation Agreement.

“System” means the software, hardware, data store or maintenance and support
components or portions of such components of a set of information assets
identified in a Schedule or an Exhibit.

“Tax” means all forms of direct and indirect taxation or duties imposed, or
required to be collected or withheld, including charges, together with any
related interest, penalties or other additional amounts.

“Tax Matters Agreement” means the Tax Matters Agreement dated as of February 10,
2009, between BMS and MJN, as it may be amended from time to time.

“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including amended returns that
may be filed, for any taxable period with any Taxing Authority (whether or not a
payment is required to be made with respect to such filing).

 

3



--------------------------------------------------------------------------------

“Taxing Authority” means any Governmental Authority imposing Taxes.

“VAT” means value added tax, goods and services tax and any sales, transfer,
services, consumption, business, use or transaction tax.

SECTION 2. Services.

(a) Initial Services. Except as otherwise provided herein, during the applicable
Service Period, each Provider agrees to provide, or with respect to any service
to be provided by an Affiliate of the Provider, to cause such Affiliate to
provide, to the Recipient, or with respect to any service to be provided to an
Affiliate of the Recipient, to such Affiliate, the applicable services (the
“Initial Services”) set forth on the Schedules (each, a “Schedule”) annexed
hereto.

(b) Additional Services. From time to time during the applicable Service Period,
the parties may identify additional services that the Provider will provide to
the Recipient in accordance with the terms of this Agreement (the “Additional
Services” and, together with the Initial Services, the “Services”). If the
parties agree to add any Additional Services, the parties will mutually create a
Schedule or amend an existing Schedule for each such Additional Service setting
forth the identities of the Provider and the Recipient, a description of such
Service, the term during which such Service will be provided, the cost, if any,
for such Service and any other provisions applicable thereto. In order to become
a part of this Agreement, such amendment to the applicable Schedule must be
executed by a duly authorized representative of each party, at which time such
Additional Service will, together with the Initial Services, be deemed to
constitute a “Service” for the purposes hereof and will be subject to the terms
and conditions of this Agreement. The parties may, but will not be required to,
agree on Additional Services during the applicable Service Period.
Notwithstanding anything to the contrary in the foregoing or anywhere else in
this Agreement, any service actually performed by the Provider upon written or
oral request by the Recipient in connection with this Agreement will be deemed
to constitute a “Service” for the purposes of Sections 3 and 5(b), but such
“Service” will only be incorporated into this Agreement by an amendment as set
forth in this Section 2(b) and Section 5(l). Notwithstanding the foregoing,
neither party will have any obligation to agree to provide Additional Services.

(c) Scope of Services. Notwithstanding anything to the contrary herein,
(i) neither the Provider nor any of its Affiliates will be required to perform
or to cause to be performed any of the Services for the benefit of any third
party or any other person other than the applicable Recipient or its Affiliates,
and (ii) the Provider makes no warranties, express or implied, with respect to
the Services, except as provided in Section 2(e).

(d) Limitation on Provision of Services.

(i) Except as expressly contemplated in the Schedules, neither the Provider nor
any of its Affiliates will be obligated to perform or to cause to be performed
any Service in a volume or quantity that exceeds on an annualized basis 110
percent of the historical volumes or quantities of Services performed by it or
its Affiliates for the business of the Recipient during calendar year 2008,
without reference to the transactions contemplated by the Separation Agreement
(“Historical Levels”); provided, however, if the Recipient wishes to increase
the volume or quantity of such Services provided under this Agreement by more
than such amount, the Recipient will make a request to the appropriate Provider
in writing in accordance with Section 5(n) at least ten (10) Business Days prior
to the next Review Meeting setting out in as much detail as reasonably possible
the change requested and the reason for requesting the change, which request
will be considered at the next Review Meeting. The Provider may, in its sole
discretion, choose to accommodate or not to accommodate any such request in part
or in full.

 

4



--------------------------------------------------------------------------------

(ii) In case performance of any terms or provisions hereof will be delayed or
prevented, in whole or in part, because of, or related to, compliance with any
Law, decree, request or order of any Governmental Authority, either local,
state, federal or foreign, or because of riots, war, public disturbance, strike,
labor dispute, fire explosion, storm, flood, acts of God, major breakdown or
failure of transportation, manufacturing, distribution or storage facilities, or
for any other reason which is not within the control of the party whose
performance is interfered with and which by the exercise of reasonable diligence
such party is unable to prevent (each, a “Force Majeure Event”), then upon
prompt notice by the party so suffering to the other party, the party suffering
will be excused from its obligations hereunder during the period such Force
Majeure Event continues, and no liability will attach against either party on
account thereof. No party will be excused from performance if such party fails
to use reasonable diligence to remedy the situation and remove the cause and
effect of the Force Majeure Event.

(iii) If the Provider is unable to provide a Service hereunder because it does
not have the necessary assets because such asset was transferred from the
Provider to the Recipient, the parties will determine a mutually acceptable
arrangement to provide the necessary access to such asset and until such time as
access is provided, the Provider’s failure to provide such Service will not be a
breach of this Agreement.

(iv) Notwithstanding anything to the contrary contained herein, this Agreement
will not constitute an agreement for the Provider to provide Services to the
Recipient to the extent that the provision of any such Services would not be in
compliance with applicable Laws.

(e) Standard of Performance; Standard of Care.

(i) The Provider will use its commercially reasonable efforts to provide and
cause its Affiliates to provide the Services in a manner which is substantially
similar in nature, quality and timeliness to the services provided by the
applicable Provider to the applicable Recipient immediately prior to the date
hereof; provided, however, that nothing in this Agreement will require the
Provider to prioritize or otherwise favor the Recipient over any third parties
or any of the Provider’s or the Provider’s Affiliates’ business operations. The
Recipient acknowledges that the Provider’s obligation to provide the Services is
contingent upon the Recipient (A) providing in a timely manner all information,
documentation, materials, resources and access requested by the Provider and
(B) making timely decisions, approvals and acceptances and taking in a timely
manner such other actions requested by the Provider, in each case that the
Provider (in its reasonable business judgment) believes is necessary or
desirable to enable the Provider to provide the Services; provided, however,
that the Provider requests such approvals, information, materials or services
with reasonable prior notice to the extent practicable. Notwithstanding anything
to the contrary herein, the Provider shall not be responsible for any failure to
provide any Service in the event that the Recipient has not fully complied with
the immediately preceding sentence. The parties acknowledge and agree that
nothing contained in any Schedule will be deemed to (A) increase or decrease the
standard of care imposed on the Provider, (B) expand the scope of the Services
to be provided as set forth in Section 2, except to the extent that a Schedule
references a Service that was not provided immediately prior to the date hereof,
or (C) limit Sections 5(a) and 5(b).

 

5



--------------------------------------------------------------------------------

(ii) In providing the Services, except to the extent necessary to maintain the
Historical Level of Service (or with respect to any Additional Service, the
agreed-upon level), the Provider will not be obligated to: (A) hire any
additional employees or (B) purchase, lease or license any additional equipment,
software or other assets; and in no event will the Provider be obligated to
(x) maintain the employment of any specific employee or (y) pay any costs
related to the transfer or conversion of the Recipient’s data to the Provider or
any alternate supplier of Services. Further, the Provider will have the right to
designate which personnel it will assign to perform the Services, and it will
have the right to remove and replace any such personnel at any time or designate
any of its Affiliates or a third-party provider at any time to perform the
Services. At the Recipient’s request, the Provider will consult in good faith
with the Recipient regarding the specific personnel to provide any particular
Services; provided, however, that the Provider’s decision will control and be
final and binding.

(iii) The Provider’s sole responsibility to the Recipient for errors or
omissions committed by the Provider in performing the Services will be to
correct such errors or omissions in the Services at no additional cost to the
Recipient; provided, however, that the Recipient must promptly advise the
Provider of any such error or omission of which it becomes aware after having
used commercially reasonable efforts to detect any such errors or omissions.

(iv) The parties and their respective Affiliates will use good faith efforts to
cooperate with each other in connection with the performance of the Services
hereunder, including producing on a timely basis all information that is
reasonably requested with respect to the performance of Services; provided,
however, that such cooperation does not unreasonably disrupt the normal
operations of the parties and their respective Affiliates; provided further that
the party requesting cooperation will pay all reasonable out-of-pocket costs and
expenses incurred by the party furnishing cooperation, unless otherwise
expressly provided in this Agreement or the Separation Agreement. Such
cooperation will include exchanging information, providing electronic access to
systems used in connection with the Services and obtaining or granting all
consents, licenses, sublicenses, permits, registrations, authorizations or
approvals necessary to permit each party to perform its obligations hereunder.
Notwithstanding anything in this Agreement to the contrary, the Recipient will
be solely responsible for paying for the costs of obtaining such consents,
licenses, sublicenses, permits, registrations, authorizations or approvals,
including reasonable legal fees and expenses. Either party providing electronic
access to systems used in connection with Services may limit the scope of access
to the applicable requirements of the relevant matter through any reasonable
means available, and any such access will be subject to the terms of
Section 5(h). The exchange of information or records (in any format, electronic
or otherwise) related to the provision of Services under this Agreement will be
made to the extent that (A) such records/information exist and are created in
the ordinary course, (B) do not involve the incurrence of any material expense,
and (C) are reasonably necessary for any such party to comply with its
obligations hereunder or under applicable Law. Subject to the foregoing terms,
the parties will cooperate with each other in making information available as
needed in the event of a Tax audit or in connection with statutory or
governmental compliance issues, whether in the United States or any other
country; provided, however, that the provision of such information will be
without representation or warranty as to the accuracy or completeness of such
information. For the avoidance of doubt, and without limiting any privilege or
protection that now or hereafter may be shared by the Provider and the
Recipient, neither party will be required to provide any document if the party
who would provide such document reasonably believes that so doing would waive
any privilege or protection (e.g., attorney-client privilege) applicable to such
document.

 

6



--------------------------------------------------------------------------------

(v) If the Provider reasonably believes it is unable to provide any Service
because of a failure to obtain necessary consents (e.g., third-party approvals
or instructions or approvals from the Recipient required in the ordinary course
of providing a Service), licenses, sublicenses, permits, registrations,
authorizations or approvals contemplated by Section 2(e)(iv), such failure shall
not constitute a breach hereof by the Provider and the parties will cooperate to
determine the best alternative approach; provided, however, that in no event
will the Provider be required to provide such Service until an alternative
approach reasonably satisfactory to the Provider is found or the consents,
licenses, sublicenses, permits, registrations, authorizations or approvals have
been obtained.

(f) Prices for Services. Services provided to any Recipient pursuant to the
terms of this Agreement will be charged at the prices set forth for such Service
on the applicable Schedule. Unless otherwise provided in a Schedule hereto by
explicit reference to this Section 2(f), a Service provided by Provider to any
Recipient pursuant to the terms of this Agreement will be charged at the prices
set forth for such Service on the applicable Schedule plus an uplift equal to
(i) two percent (2%) for Services originating within the United States,
regardless of where such Services are received, or (ii) seven and one-half
percent (7.5%) for Services originating outside of the United States, regardless
of where such Services are received. Except as set forth in Schedule 3 and
Schedule 4 hereto, at the end of each twelve (12) months during the term of the
Agreement, Provider will review the charges, costs and expenses actually
incurred by Provider in providing any Service (collectively, “Actual Cost”)
during the previous twelve (12) months. In the event the Provider determines
that the Actual Cost for any service materially differs from the aggregate costs
charged to Recipient for that Service for that period, Provider will deliver to
Recipient documentation for such Actual Cost and the parties will renegotiate in
good faith to adjust the appropriate costs charged to Recipient prospectively.
In addition, any significant efforts undertaken by Provider that are related to
Services but outside of what is usual and customary in performing such Service
(each, an “Effort”) shall be billed at actual cost for third party services or a
rate of $250 per hour for Provider employee time; provided, however, that
Provider may not bill Recipient for such Efforts unless Recipient has received
notification thereof in advance and consented in writing to the undertaking of
such Effort, such consent not to be unreasonably withheld or delayed (it being
understood that Provider shall not be obligated to undertake any such Efforts
related to activities outside of what is usual and customary unless and until
Recipient shall have provided such consent).

 

7



--------------------------------------------------------------------------------

(g) Changes in Services. The parties agree and acknowledge that any Provider may
make changes from time to time in the manner of performing the applicable
Services if such Provider is making similar changes in performing similar
services for itself, its Affiliates or other third parties, if any, and if such
Provider furnishes to the Recipient substantially the same notice (in content
and timing) as such Provider provides to its Affiliates or other third parties,
if any, respecting such changes. In addition to, and without limiting the
immediately preceding sentence in any way, and notwithstanding any provision of
this Agreement to the contrary, such Provider may make any of the following
changes without obtaining the prior consent of the Recipient: (i) changes to the
process of performing a particular Service that do not adversely affect the
benefits to the Recipient of such Provider’s provision or quality of such
Service in any material respect or materially increase the charge for such
Service; (ii) emergency changes on a temporary and short-term basis; and
(iii) changes to a particular Service in order to comply with applicable Law or
regulatory requirements.

(h) Services Performed by Third Parties. Nothing in this Agreement will prevent
the Provider from using its Affiliates or third parties to perform all or any
part of a Service hereunder. The Provider will remain fully responsible for the
performance of its obligations under this Agreement in accordance with its
terms, including any obligations it performs through its Affiliates or third
parties, and the Provider will be solely responsible for payments due any such
Affiliates or third parties.

(i) Responsibility for Provider Personnel. All personnel employed, engaged or
otherwise furnished by the Provider in connection with its rendering of the
Services will be the Provider’s employees, agents or subcontractors, as the case
may be (collectively, “Provider Personnel”). The Provider will have the sole and
exclusive responsibility for Provider Personnel, will supervise Provider
Personnel and will cause Provider Personnel to cooperate with the Recipient in
performing the Services in accordance with the terms and conditions of
Section 2(e). The Provider will pay and be responsible for the payment of any
and all premiums, contributions and Taxes for workers’ compensation insurance,
unemployment compensation, disability insurance, and all similar provisions now
or hereafter imposed by any Governmental Authority with respect to, or measured
by, wages, salaries or other compensation paid, or to be paid, by the Provider
to Provider Personnel.

(j) Services Rendered as a Work-For-Hire; Return of Equipment; Internal Use; No
Sale, Transfer, Assignment; Copies. All materials, software, tools, data,
inventions, works of authorship, documentation, and other innovations of any
kind, including any improvements or modifications to the Provider’s proprietary
computer software programs and related materials, that the Provider, or
personnel working for or through the Provider, may make, conceive, develop or
reduce to practice, alone or jointly with others, in the course of performing
Services or as a result of such Services, whether or not eligible for patent,
copyright, trademark, trade secret or other legal protection (collectively the
“Work Product”), as between the Provider and the Recipient, will be solely owned
by the Provider. Upon the termination of any of the Services, (i) the Recipient
will return to the Provider, as soon as practicable, any equipment or other
property of the Provider relating to such terminated Services which is owned or
leased by the Provider and is, or was, in the Recipient’s possession or control;
and (ii) the Provider will transfer to the Recipient, as soon as practicable,
any and all supporting, back-up or organizational data or information of the
Recipient used in supplying the Service to the Recipient. In addition, the
parties will use good-faith efforts at the termination of this Agreement or any
specific Service provided hereunder, to ensure that all user identifications and
passwords related thereto, if any, are canceled, and that any other data (as
well as any and all back-up of that data) pertaining solely to the other party
and related to such Service will be returned to such other party and deleted or
removed from the applicable computer systems. All systems, procedures and
related materials provided to the Recipient are for the Recipient’s internal use
only and only as related to the Services or any of the underlying Systems used
to provide the Services and unless the Provider gives its prior written consent
in each and every instance (in its sole discretion), the Recipient may not sell,
transfer, assign or otherwise use the Services provided hereunder, in whole or
in part, for the benefit of any person other than an Affiliate of the Recipient.
The Recipient will not copy, modify, reverse engineer, decompile or in any way
alter Systems without the Provider’s express written consent (in its sole
discretion).

 

8



--------------------------------------------------------------------------------

(k) Cooperation. Each party will designate in writing to the other party one
(1) representative to act as a contact person with respect to all issues
relating to the provision of the Services pursuant to this Agreement. Such
representatives will hold review meetings by telephone or in person, as mutually
agreed upon, approximately every two (2) weeks to discuss issues relating to the
provision of the Services under this Agreement (“Review Meetings”). In the
Review Meetings such representatives will be responsible for (A) discussing any
problems identified relating to the provision of Services and, to the extent
changes are agreed upon, implementing such changes and (B) providing notice that
any Service has since the prior Review Meeting for the first time exceeded, or
is anticipated to exceed, the usual and customary volume for such Service as
described in the applicable Schedule.

SECTION 3. Charges and Payment.

(a) Procedure. Charges for the Services (including any Effort) will be charged
to and payable by the Recipient, or with respect to any Service (including any
Effort) to be provided to an Affiliate of the Recipient, by such Affiliate.
Amounts payable pursuant to the terms of this Agreement will be paid to the
Provider, or with respect to any Service (including any Effort) to be provided
by an Affiliate of the Provider, to such Affiliate, at the time provided in the
applicable Schedule.

(b) Late Payments. Charges not paid within twenty-five (25) days after the date
when payable will bear interest at the rate of 0.75% per month for the period
commencing on the due date and ending on the date that is twenty-five (25) days
after such due date, and thereafter at the rate of 1.5% per month until the date
payment is received in full by the Provider.

(c) VAT. All amounts payable for the Services (including any Effort) pursuant to
Sections 3(a) and 3(b) are exclusive of any VAT which is or may be chargeable on
the supply or supplies for which such amounts are the whole or part of the
consideration for VAT purposes. Any VAT so chargeable shall be borne by the
Recipient and shall either be accounted for by the Recipient (where this is
required by local Laws) or paid by the Recipient to the Provider, in either case
in addition to the amounts payable pursuant to Sections 3(a) and 3(b). The
Provider shall deliver to the Recipient (or, where applicable, the Recipient
shall deliver to the Provider): (i) a valid VAT invoice; and (ii) any other
document as may be required by the Recipient to recover the VAT chargeable or
claim exemption from VAT, in each case in such form and within any such timing
deadlines as may be required by local laws or regulations.

 

9



--------------------------------------------------------------------------------

SECTION 4. Term and Termination.

(a) Termination Dates. Unless otherwise terminated pursuant to Section 4(b),
this Agreement will terminate with respect to any Service at the close of
business on the last day of the Service Period for such Service, unless the
parties have agreed in writing to an extension of the Service Period.

(b) Early Termination by the Recipient. As provided in the Schedules (regarding
the required number of days for written notice), the Recipient may terminate
this Agreement with respect to either all or any one or more of the Services, at
any time and from time to time (except in the event such termination will
constitute a breach by Provider of a third party agreement related to providing
such Services), by giving the required written notice to the Provider of such
termination (each, a “Termination Notice”). Early termination by the Recipient
will obligate the Recipient to pay to the Provider the entire early termination
fee provided for in each Schedule subject (in whole or in part) to early
termination (the “Early Termination Fees”). Unless provided otherwise in the
applicable Schedule, all Services within a Schedule must be terminated
simultaneously. As soon as reasonably practicable after its receipt of a
Termination Notice, the Provider will advise the Recipient as to whether early
termination of such Services will require the termination or partial
termination, or otherwise affect the provision of, certain other Services (it
being understood that the Recipient shall not be entitled to terminate the
Information Technology Services described in Schedules 3 and 4 unless the other
Services corresponding thereto are also terminated). If this will be the case,
the Recipient may withdraw its Termination Notice within five (5) business days.
If the Recipient does not withdraw the Termination Notice within such period,
such termination will be final and the Recipient will be deemed to have agreed
to the termination, partial termination or affected provision of such other
Services and to pay the Early Termination Fees.

(i) Early Termination Requirements for Facility Leases. Commercially reasonable
efforts shall be taken to ensure that facility leases entered into or renewed
pursuant to this Agreement shall provide for early termination upon commercially
reasonable terms.

(c) Termination by the Provider. As provided in the Schedules (regarding the
required number of days of written notice), the Provider may terminate this
Agreement with respect to either all or any one or more of the Services, at any
time and from time to time, by giving the required written notice to the
Recipient of such termination, if at such time the Provider does not perform
such Service for itself or its Affiliates. Additionally, the Provider may
terminate this Agreement by giving written notice of such termination to the
Recipient, if the Recipient breaches any material provision of this Agreement
(including a failure to timely pay an invoiced amount); provided, however, that
the Recipient will have thirty (30) days after receiving such written notice to
cure any breach which is curable before the termination becomes effective.

 

10



--------------------------------------------------------------------------------

(d) Termination by BMS. In the event BMS and its subsidiaries, other than MJN,
have ceased to beneficially own shares of Common Stock representing greater than
50 percent of the total voting power of the outstanding shares generally
entitled to elect directors of MJN, then (i) Procurement and Insurance Services
provided by BMS may be terminated by BMS if the provision of any such Services
would be prohibited by any relevant agreements with third-parties relating to
procurement or insurance, as the case may be, and (ii) Legal and Audit Services
provided by BMS may be terminated by BMS if the provision of any such Services
would give rise to conflicts of interest as between BMS or any of its
subsidiaries (other than MJN), on the one hand, and MJN or any of its
subsidiaries, on the other hand; provided, however, in the case of clause (i) of
this sentence, BMS shall, prior to any such termination, negotiate in good faith
with the applicable third party to allow BMS to continue to provide such Service
for a period of up to six (6) months so as to allow MJN to arrange for
replacement services. MJN shall be responsible for any additional costs and
expenses incurred by BMS in connection with the continuation of such Services
beyond the date such Services would have otherwise terminated pursuant to the
terms of the third party agreement.

(e) Effect of Termination of Services. In the event of any termination with
respect to one or more, but less than all, of the Services, this Agreement will
continue in full force and effect with respect to any Services not so
terminated. Upon the termination of any or all of the Services, the Provider
will cease, or cause its applicable Affiliates or third-party providers to
cease, providing the terminated Services. Upon each such termination, the
Recipient will promptly (i) pay to the Provider all fees accrued through the
effective date of the Termination Notice, and (ii) pay to the Provider the
applicable Early Termination Fees.

(f) Data Transmission. In connection with the termination of a particular
Service, on or prior to the last day of each relevant Service Period, the
Provider will cooperate fully and will cause its Affiliates to cooperate fully
to support any transfer of data concerning the relevant Services to the
applicable Recipient. If requested by the Recipient in connection with the prior
sentence, the Provider will deliver and will cause its Affiliates to deliver to
the applicable Recipient, within such time periods as the parties may reasonably
agree, all records, data, files and other information received or computed for
the benefit of such Recipient during the Service Period, in electronic and/or
hard copy form; provided, however, that (i) the Provider will not have any
obligation to provide or cause to provide data in any non-standard format and
(ii) if the Provider, in its sole discretion, upon request of the Recipient,
chooses to provide data in any non-standard format, the Provider and its
Affiliates will be reimbursed for their reasonable out-of-pocket costs for
providing data electronically in any format other than its standard format,
unless expressly provided otherwise in the applicable Schedule.

SECTION 5. Miscellaneous.

(a) DISCLAIMER OF WARRANTIES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE PROVIDER MAKES NO AND DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT, WITH RESPECT TO THE SERVICES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW. THE PROVIDER MAKES NO REPRESENTATIONS OR
WARRANTIES AS TO THE QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY
PURPOSE OR USE.

 

11



--------------------------------------------------------------------------------

(b) Limitation of Liability; Indemnification.

(i) Each party acknowledges and agrees that the obligations of the other party
hereunder are exclusively the obligations of such other party and are not
guaranteed directly or indirectly by such other party’s stockholders, members,
managers, officers, directors, agents or any other person. Except as otherwise
specifically set forth in the Separation Agreement, and subject to the terms of
this Agreement, each party will look only to the other party and not to any
manager, director, officer, employee or agent for satisfaction of any claims,
demands or causes of action for damages, injuries or losses sustained by any
party as a result of the other party’s action or inaction.

(ii) Notwithstanding (A) the Provider’s agreement to perform the Services in
accordance with the provisions hereof, or (B) any term or provision of the
Schedules to the contrary, the Recipient acknowledges that performance by the
Provider of the Services pursuant to this Agreement will not subject the
Provider, any of its Affiliates or their respective members, stockholders,
managers, directors, officers, employees or agents to any liability whatsoever,
except as directly caused by the gross negligence or willful misconduct on the
part of the Provider or any of its members, stockholders, managers, directors,
officers, employees and agents; provided, however, that the Provider’s liability
as a result of such gross negligence or willful misconduct will be limited to an
amount not to exceed the lesser of (i) the price paid for the particular
Service, (ii) the Recipient’s or its Affiliate’s cost of performing the Service
itself during the remainder of the applicable Service Period or (iii) the
Recipient’s cost of obtaining the Service from a third party during the
remainder of the applicable Service Period; provided further that the Recipient
and its Affiliates will exercise their commercially reasonable efforts to
minimize the cost of any such alternatives to the Services by selecting the most
cost effective alternatives which provide the functional equivalent of the
Services replaced.

(iii) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN
NO EVENT WILL EITHER PARTY OR ITS RESPECTIVE AFFILIATES BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR
LOST PROFITS SUFFERED BY THE OTHER PARTY OR ITS AFFILIATES, HOWEVER CAUSED AND
ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER;
PROVIDED, HOWEVER, THAT TO THE EXTENT EITHER PARTY OR ITS RESPECTIVE AFFILIATES
IS REQUIRED TO PAY (A) ANY AMOUNT ARISING OUT OF THE INDEMNITY SET FORTH IN
SECTION 5(B)(II) AND (B) ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS TO A THIRD PARTY WHO IS NOT AN
AFFILIATE OF EITHER PARTY, IN EACH CASE IN CONNECTION WITH A THIRD-PARTY CLAIM,
SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES OF THE INDEMNIFIED PARTY AND WILL
NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION 5(B)(III).

 

12



--------------------------------------------------------------------------------

(iv) The Recipient agrees to indemnify and hold harmless the Provider and its
Affiliates and their respective members, stockholders, managers, directors,
officers, employees and agents with respect to any claims or liabilities
(including reasonable attorneys’ fees) (“Claims”), which may be asserted or
imposed against the Provider or such persons by a third party who is not an
Affiliate of either party, as a result of (A) the provision of the Services
pursuant to this Agreement, or (B) the material breach by the Recipient of a
third-party agreement that causes or constitutes a material breach of such
agreement by the Provider, except (with respect to both of the foregoing) for
any claims which are directly caused by the gross negligence or willful
misconduct of the Provider or such persons. Each party as indemnitee
(“Indemnitee”) will give the other party as indemnitor (“Indemnitor”) prompt
written notice of any Claims. If Indemnitor does not notify Indemnitee within a
reasonable period after Indemnitor’s receipt of notice of any Claim that
Indemnitor is assuming the defense of Indemnitee, then until such defense is
assumed by Indemnitor, Indemnitee shall have the right to defend, contest,
settle or compromise such Claim in the exercise of its reasonable judgment and
all costs and expenses of such defense, contest, settlement or compromise
(including reasonable outside attorneys’ fees and expenses) will be reimbursed
to Indemnitee by Indemnitor. Upon assumption of the defense of any such Claim,
Indemnitor will, at its own cost and expense, select legal counsel, and conduct
and control the defense and settlement of any suit or action which is covered by
Indemnitor’s indemnity. Indemnitee shall render all cooperation and assistance
reasonably requested by the Indemnitor and Indemnitor will keep Indemnitee fully
apprised of the status of any Claim. Notwithstanding the foregoing, Indemnitee
may, at its election and sole expense, be represented in such action by separate
counsel and Indemnitee may, at its election and sole expense, assume the defense
of any such action, if Indemnitee hereby waives Indemnitor’s indemnity
hereunder. Unless Indemnitee waives the indemnity hereunder, in no event shall
Indemnitee, as part of the settlement of any claim or proceeding covered by this
indemnity or otherwise, stipulate to, admit or acknowledge any liability or
wrongdoing (whether in contract, tort or otherwise) of any issue which may be
covered by this indemnity without the consent of the Indemnitor (such consent
not to be unreasonably withheld or delayed).

(c) Compliance with Law and Governmental Regulations. The Recipient will be
solely responsible for (i) compliance with all Laws affecting its business and
(ii) any use the Recipient may make of the Services to assist it in complying
with such Laws. Without limiting any other provisions of this Agreement, the
parties agree and acknowledge that neither party has any responsibility or
liability for advising the other party with respect to, or ensuring the other
party’s compliance with, any public disclosure, compliance or reporting
obligations of such other party (including the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the Sarbanes-Oxley Act
of 2002 and rules and regulations promulgated under such Acts or any successor
provisions), regardless of whether any failure to comply results from
information provided hereunder.

 

13



--------------------------------------------------------------------------------

(d) No Partnership or Joint Venture; Independent Contractor. Nothing contained
in this Agreement will constitute or be construed to be or create a partnership
or joint venture between the parties or any of their respective Affiliates,
successors or assigns. The parties understand and agree that this Agreement does
not make either of them an agent or legal representative of the other for any
purpose whatsoever. No party is granted, by this Agreement or otherwise, any
right or authority to assume or create any obligation or responsibilities,
express or implied, on behalf of or in the name of any other party, or to bind
any other party in any manner whatsoever. The parties expressly acknowledge that
the Provider is an independent contractor with respect to the Recipient in all
respects, including with respect to the provision of the Services.

(e) Non-Exclusivity. The Provider and its Affiliates may provide services of a
nature similar to the Services to any other Person. There is no obligation for
the Provider to provide the Services to the Recipient on an exclusive basis.

(f) Expenses. Except as otherwise provided herein, each party will pay its own
expenses incident to the negotiation, preparation and performance of this
Agreement, including the fees, expenses and disbursements of their respective
investment bankers, accountants and counsel.

(g) Further Assurances. From time to time, each party will use its commercially
reasonable efforts to take or cause to be taken, at the cost and expense of the
requesting party, such further actions as may be reasonably necessary to
consummate or implement the transactions contemplated hereby or to evidence such
matters.

(h) Confidentiality.

(i) Subject to Section 5(h)(iii), each party, on behalf of itself and its
respective Affiliates, agrees to hold, and to cause its respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives to hold, in strict confidence, with at least the same degree of
care that applies to such party’s confidential and proprietary information
pursuant to policies in effect as of the date hereof, all Information concerning
the other party and its Affiliates that is either in its possession (including
Information in its possession prior to the date hereof) or furnished by the
other party, its Affiliates or their respective directors, officers, managers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement or otherwise, and will not use any such
Information other than for such purposes as will be expressly permitted
hereunder or thereunder, except, in each case, to the extent that such
Information has been (i) in the public domain through no fault of such party or
its Affiliates or any of their respective directors, officers, managers,
employees, agents, accountants, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such party (or its
Affiliates) which sources are not themselves bound by a confidentiality
obligation, or (iii) independently generated without reference or prior access
to any proprietary or confidential Information of the other party.

(ii) Each party agrees not to release or disclose, or permit to be released or
disclosed, any Information of the other party or its Affiliates to any other
Person, except its directors, officers, employees, agents, accountants, counsel
and other advisors and representatives who need to know such Information (who
will be advised of their obligations hereunder with respect to such
Information), except in compliance with Section 5(h)(iii); provided, however,
that any Information may be disclosed to third parties (who will be advised of
their obligation hereunder with respect to such Information) retained by the
Provider as the Provider reasonably deems necessary to perform the Services.

 

14



--------------------------------------------------------------------------------

(iii) In the event that any party or any of its Affiliates either determines on
the advice of its counsel that it is required to disclose any Information
pursuant to applicable Law (including pursuant to any rule or regulation of any
Governmental Authority) or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Information of any other party (or
of the other party’s Affiliates) that is subject to the confidentiality
provisions hereof, such party will notify the other party prior to disclosing or
providing such Information and will cooperate at the expense of such other party
in seeking any reasonable protective arrangements (including by seeking
confidential treatment of such Information) requested or required by such other
party. Subject to the foregoing, the person that received such a request or
determined that it is required to disclose Information may thereafter disclose
or provide Information to the extent required by such Law (as so advised by
counsel) or by lawful process or such Governmental Authority; provided, however,
that such Person provides the other party upon request with a copy of the
Information so disclosed.

(i) Headings. The Article, section and paragraph headings contained in this
Agreement or in any Schedule or Exhibit hereto and in the table of contents to
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

(j) Interpretation. For all purposes of this Agreement and the Schedules and
Exhibits to this Agreement: (i) the terms defined in Section 1(a) have the
meanings assigned to them in Section 1(a) and include the plural as well as the
singular; (ii) all accounting terms not otherwise defined herein have the
meanings assigned under generally accepted accounting principles; (iii) all
references in this Agreement to designated “Articles”, “Sections”, “Schedules”,
“Exhibits” and other subdivisions are to the designated Articles, Sections,
Schedules, Exhibits and other subdivisions of the body of this Agreement;
(iv) pronouns of either gender or neuter will include, as appropriate, the other
pronoun forms; (v) the words “herein”, “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision; (vi) “or” is not exclusive; (vii) “including” and
“includes” will be deemed to be followed by “but not limited to” and “but is not
limited to”, respectively; (viii) “may not” is not prohibitive and not
permissive; (ix) “party” or “parties” refer to a party or parties to this
Agreement unless otherwise indicated; (x) any definition of, or reference to,
any law, agreement, instrument or other document herein will be construed as
referring to such law, agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified; and (xi) any definition of, or
reference to, any statute will be construed as referring also to any rules and
regulations promulgated thereunder.

(k) Tax Matters. The Tax Matters Agreement embodies the entire understanding
between the parties to this Agreement relating to (i) the responsibility for the
preparation and filing of Tax Returns, and (ii) the liability for Taxes, all or
a portion of which Taxes and Tax Returns may arise as a result of or in
connection with the transactions contemplated by this Agreement. This Agreement
is not intended to, and does not, modify, amend or supersede either the Tax
Matters Agreement, or the understanding embodied in it.

 

15



--------------------------------------------------------------------------------

(l) Amendments. This Agreement (including the Schedules) may not be amended
except by an instrument in writing executed by a duly authorized representative
of each party. By an instrument in writing, the Provider, on the one hand, or
the Recipient, on the other hand, may waive compliance by the other with any
term or provision of this Agreement (including the Schedules) that such other
party was or is obligated to comply with or perform. Any such waiver will only
be effective in the specific instance and for the specific and limited purpose
for which it was given and will not be deemed a waiver of any other provision of
this Agreement (including the Schedules) or of the same breach or default upon
any recurrence thereof. No failure on the part of any party to exercise and no
delay in exercising any right hereunder will operate as a waiver thereof nor
will any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.

(m) Inconsistency. Neither the making nor the acceptance of this Agreement will
enlarge, restrict or otherwise modify the terms of the Separation Agreement or
constitute a waiver or release by any party of any liabilities, obligations or
commitments imposed upon them by the terms of the Separation Agreement,
including the representations, warranties, covenants, agreements and other
provisions of the Separation Agreement. In the event of any inconsistency
between the terms of this Agreement (including the Schedules), on the one hand,
and the terms of the Separation Agreement, on the other hand, the terms of the
Separation Agreement will control. In the event of any inconsistency between the
terms of this Agreement, on the one hand, and any of the Schedules, on the other
hand, the terms of this Agreement (other than charges for Services) will
control.

(n) Notices. All notices or other communications required or permitted to be
given hereunder or under any Schedule or Exhibit will be in writing and will be
delivered by hand or sent by prepaid telex, cable or telecopy or sent, postage
prepaid, by registered, certified or express mail or reputable overnight courier
service and will be deemed given when so delivered by hand, electronic mail,
telexed, cabled or telecopied, or if mailed, three days after mailing (one
Business Day in the case of express mail or overnight courier service) to the
contact person listed in the applicable Schedule. Any party may, by notice to
the other party, change the contact person to which such notices are to be
given.

(o) Assignment; No Third-Party Beneficiaries. Neither this Agreement nor any of
the rights and obligations of the parties may be assigned by any party without
the prior written consent of the other party, except that (i) the Recipient may
assign its rights under this Agreement to any Affiliate or Affiliates of the
Recipient without the prior written consent of the Provider, (ii) the Provider
may assign any rights and obligations hereunder to (A) any Affiliate or
Affiliates of the Provider capable of providing such Services hereunder or
(B) third parties to the extent such third parties are routinely used to provide
the Services to Affiliates and businesses of the Provider, in either case
without the prior written consent of the Recipient, and (iii) an assignment by
operation of Law in connection with a merger or consolidation will not require
the consent of the other party. Notwithstanding the foregoing, each party will
remain liable for all of its respective obligations under this Agreement.
Subject to the first sentence of this Section 5(o), this Agreement will be
binding upon and inure to the benefit of the parties and their respective
successors and assigns and no other person will have any right, obligation or
benefit hereunder. Any attempted assignment or transfer in violation of this
Section 5(o) will be void.

 

16



--------------------------------------------------------------------------------

(p) Entire Agreement. This Agreement, the Ancillary Agreements, the Schedules
and appendices hereto and thereto contain the entire agreement between the
parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein or therein.

(q) Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement, and will become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or other electronic imaging
means will be effective as delivery of a manually executed counterpart of this
Agreement.

(r) Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any applicable Law or public policy, all other
conditions and provisions of this Agreement will nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement are consummated as originally
contemplated to the fullest extent possible.

(s) Incorporation by Reference. All Schedules to this Agreement are incorporated
herein by reference and made a part of this Agreement as if set forth in full
herein. Section 11.16 of the Separation Agreement is incorporated herein by
reference, mutatis mutandis, as if set forth herein.

(t) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first written above.

 

BRISTOL-MYERS SQUIBB COMPANY, by  

/s/ P. Joseph Campisi, Jr.

  Name:   P. Joseph Campisi, Jr.   Title:   Vice President and Senior Counsel

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first written above.

 

MEAD JOHNSON NUTRITION COMPANY, by  

/s/ William P’Pool

  Name: William P’Pool   Title: S.V.P. and General Counsel

 

19



--------------------------------------------------------------------------------

SCHEDULE 1

FINANCIAL SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide the financial Services described below, subject to the
terms and conditions of this Agreement (including Section 2 hereof). Such
Services shall be provided in a manner consistent with the scope of Provider’s
operating procedures and configuration of software systems as of the Separation
Date (except as otherwise set forth in Schedule 2).

Services

 

Service

 

Description

  

Countries

Accounting     

General Accounting

 

•     Processing of journal entries

 

•     Preparation of Account Reconciliation

 

•     Monthly local and management profit and loss, and balance sheet reporting,
and submission to corporate reporting systems (including running monthly closing
jobs, such as “revaluation” program, system used to collect actuals)

 

•     Coordination of abandoned property filings

 

•     Maintenance of chart of accounts, including the creation of new company
codes and other master data

 

•     Processing inbound and outbound information transfers

 

•     Cost center reporting detail (excluding Thailand)

 

•     Utilization of data archiving and retention tools

 

•     Maintain mapping tables in SAP, BPCS, Mapics, and EARS, as applicable

 

•     Scheduling of interfaces with SAP, BPCS, as applicable

 

•     Processing of appropriate system access requests and production of
security and audit reports

 

•     Standard analyses, upon request, of balance sheet or profit and loss
statements

 

•     Gross margin system maintenance, reporting and supporting journal entries

   USA, Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Argentina, Mexico, Central America, Caribbean, China, Indonesia, India, Guam,
Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland, Russia, Sweden,
Denmark, Norway, Netherlands, UK, Ireland, Thailand, Philippines, Taiwan, Hong
Kong, Malaysia, Singapore1, Vietnam, Australia, Dominican Republic

 

1

Refers to Singapore Opco, Singapore Holdco and Triple J unless otherwise
specifically stated.

 

20



--------------------------------------------------------------------------------

Service

  

Description

   Countries   

•      Support monthly close process

 

•      Support royalty accounting

 

•      GOA and DOA maintenance and support

 

•      Accrual management and accounting (excluding Thailand)

 

•      Goods in Transit support (excluding Thailand)

 

•      Statutory reporting (excluding Thailand)

 

•      External reporting related to government, SEC, audit and compliance
 requirements

 

•      Export & Import services (excluding Thailand)

  

Gross Margin

  

Financial management of the corporate intercompany profit reserve created when
intercompany sales are eliminated and the subsequent recognition of this
intercompany profit on the consolidated P&L. Specific activities are:

 

•      Calculate and record on the P&L recognized Intercompany Profit by
 management market.

 

•      Assist market/regional finance with monthly analysis/validation of
 Intercompany profit recognized on the P&L.

 

•      Manage and validate total company Intercompany Profit balance sheet
   reserve.

 

•      Calculate and record annual revaluation of Intercompany Profit in
 inventory and coordinate analysis and agreement with market/regional  finance.

 

•      Provide markets/headquarters with sales/cost information from Gross
 Margin System.

 

•      Gross Margin System maintenance & upgrades.

   Worldwide

 

21



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Fixed and Intangible Asset Accounting   

•     Review construction in progress to ascertain if expenses are properly
classified (excluding Thailand)

 

•     Monthly reporting

 

•     Capitalizing closed projects

 

•     Calculating and booking depreciation to general ledger

 

•     Maintain capital expenditure support (excluding Thailand)

   USA, Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Dominican Republic, Argentina, Mexico, China, Indonesia, India, Spain, Portugal,
Nijmegen, France, Belgium, Italy, Poland, Russia, Sweden, Denmark, Norway,
Netherlands, UK, Ireland, Thailand, Philippines, Taiwan, Hong Kong, Malaysia,
Singapore, Vietnam, Australia Accounts Payable & Disbursements   

•     Providing accounts payable functionality, including scanning, routing of
documents, Web-EDI, EDI, reporting and duplicate payment checking

 

•     Providing vendor and employee inquiry abilities through web or voice
technology

 

•     Help desk support and problem resolution

 

•     Processing grant of authority requests and providing reports for review

 

•     Processing wire transfers

 

•     Processing manual check requests (excluding Thailand)

 

•     Vendor check distribution and remittance advices either by electronic
means or fax

 

•     Processing invoices through the accounts payable process based upon the
payment terms provided by Recipient

 

•     Journal entry preparation, review and approval and manual journal vouchers

 

•     Account Reconciliation preparation, review and approval

 

•     1099 and 480 reporting

 

•     Support for travel & entertainment expenses

 

•     Corporate and P-Card support

 

•     Vendor master data maintenance

   USA, Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Dominican Republic, Argentina, Mexico, Central America, China, Indonesia, Hong
Kong, India, Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland, Russia,
Sweden, Denmark, Norway, Netherlands, UK, Ireland, Thailand, Philippines,
Taiwan, Malaysia, Singapore, Vietnam, Australia, Guam

 

22



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•     Trial Balance reports for vendors that include detailed invoices and aging

 

•     Parked and blocked document reporting and trending (SAP/BPCS (as
applicable) in-boxes)

 

•     Cleared item reporting

 

•     Various metric reports that track performance, including number of
invoices processed per month, time taken from scan to payment, time documents
sit in SAP/BPCS (as applicable) inboxes, etc.

 

•     Travel and Expense support (including Concur)

  

Tax

  

•     Preparation of Tax Returns (income, VAT, sales and use Taxes) (excluding
Thailand, China and Vietnam)

 

•     Supporting worldwide Tax services including VAT (excluding Thailand,
Canada, China and Vietnam)

 

•     Accounts payable related tax reporting (i.e., 1099s, 480s) (excluding
Thailand, China and Vietnam)

 

•     VAT, Sales & Use Tax (excluding Thailand, China and Vietnam)

 

•     Tax services related to PCOPS (the Europe Region only) (excluding
Thailand, China and Vietnam)

 

•     Tax Provision and Reporting

 

•     Tax preparation, solely to the extent related to VAT and sales and use
taxes (excluding Thailand, China and Vietnam)

 

•     Tax audit support in the areas of income, VAT, sales and use Taxes
(excluding Thailand, China and Vietnam).

   USA, Canada, Argentina, Brazil, Colombia, Dominican Republic, Ecuador,
Mexico, Puerto Rico, Peru, Venezuela, Belgium, Denmark, France, Ireland, Italy,
Netherlands, Norway, Poland, Portugal, Russia, Spain, Sweden, United Kingdom,
Australia, Taiwan, Singapore, Nijmegen, China, Vietnam, Thailand, India

Tax (US Only)

  

•     Analyze monthly use tax accruals

 

•     Handle all external sales and use tax and Property Tax inquiries

 

•     Prepare Real and Personal Property Tax Budgets.

 

•     Update Tax Records to capture monthly tax exemptions in Taxware via the
STEP process.

   USA

Treasury

  

•     Payment management

 

•     Determining funding levels for local banks

   Brazil, Colombia, Ecuador, Venezuela, Peru, Argentina, Mexico,

 

23



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•     Processing local transfers

 

•     Issuing checks

 

•     Cadivi Function (Venezuela only)

 

•     Services specifically exclude:

 

•       All cash planning and cash forecasting activities

 

•       Hedging strategy

 

•       Repatriation and Dividend strategy

   Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland, Russia, Sweden,
Denmark, Norway, Netherlands, UK, Ireland, Australia, Taiwan, Dominican
Republic, China, India Master Data Maintenance   

•     Administration of standard, routine Pricing, Item Master and customer and
material master data maintenance during the Term; provided that Provider shall
not provide these services for any program that may be introduced by Recipient
or the Business after the Closing Date for which Provider lacks the system
capability to accommodate.

   USA, Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Argentina, Mexico, Central America, Caribbean, China, Indonesia, India, Spain,
Portugal, France, Belgium, Italy, Poland, Russia, Sweden, Denmark, Norway,
Netherlands, UK, Ireland, Hong Kong, Thailand, Philippines, Malaysia, Taiwan,
Singapore, Dominican Republic, Australia, Vietnam

Miscellaneous

  

•     Access to WebC3 for departmental expense reporting

 

•     Commissions processing

   USA, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru, Argentina,
Mexico, India, Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland,
Russia, Sweden, Denmark, Norway, Netherlands, UK, Ireland

 

24



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Financial Reports

  

Cost Center Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide reports that summarize departmental expenses by account, on both a
month-to-date and year-to-date basis.

 

  Balance Sheet Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide reports for assets and liabilities, indicating change in month-to-month
activity as well as current account balance by profit center and opening
balances. In addition, upon reasonable request (but only to the extent such
report is provided to the Business prior to the Closing Date in the ordinary
course), Provider shall provide trend reports, which shall be run on a legal
entity basis, or on a management basis where certain accounts or portions
thereof are allocated between profit centers.

 

  Profit and Loss Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide profit and loss reports, which shall be run on a legal entity and a
management basis. In addition, upon reasonable request (but only to the extent
such report is provided to the Business prior to the Closing Date in the
ordinary course), Provider shall provide a profit and loss trial balance, both
with detailed and summary reports, which shall be processed for all profit
centers or individually by profit center.

 

  Project Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide reports that track year-to-date and life-to-date project spending. Such
reports shall be sorted by either project spending and account, or account and
project within each account.

   USA, Canada (Fixed Assets Reports only), Puerto Rico, Peru, Mexico, China,
Indonesia, Philippines, India, Spain, Portugal, France, Belgium, Italy, Poland,
Russia, Sweden, Denmark, Norway, Netherlands, UK, Ireland, Brazil, Argentina,
Dominican Republic, Ecuador, Venezuela, Colombia, Hong Kong, Taiwan, Australia,
Vietnam, Singapore, Malaysia, Thailand

 

25



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Fixed Asset Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide fixed asset reports that shall include capital spending by department,
general asset listings, assets within a capital appropriation request (“CAR”)
report, listing of asset retirements, fixed asset tag listing and an asset
history sheet (such history sheet shall reflect all activity to the asset: i.e.,
retirements, disposals/transfer in/out of depreciation). In addition, upon
reasonable request (but only to the extent such report is provided to the
Business prior to the Closing Date in the ordinary course), Provider shall
provide a report that isolates CARs that have had no spending activity in the
prior six (6) months and a capital recapitulation report, which classifies a
CAR’s total spending to date, amount capitalized and amount expensed as well as
the amount not yet expensed or capitalized. Lastly, upon reasonable request (but
only to the extent such report is provided to the Business prior to the Closing
Date in the ordinary course), Provider shall provide a report that summarizes
assets by location.

 

Other Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide tie-out reports that compare ledger balances against management system
interfaces and an account balance report that indicates detailed transaction
activity. In addition, upon reasonable request (but only to the extent such
report is provided to the Business prior to the Closing Date in the ordinary
course), Provider shall provide master data change reports, audit reports, a
full profit and loss report by product and other reports that are needed to
support Management and Statutory requirements.

  

 

26



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Export Accounting   

•     Report sales from Cosmics.

 

•     Apply cash to customers.

 

•     Answer international market questions related to sales and customer
accounts.

 

•     Calculate bad debt and PPV, reconcile inventory, set-up new customer
accounts/product groups, and record a freight accrual.

 

•     Performing Monthly reporting and month-end close activities.

   USA Audit    Support for Internal and External Accounting inquiries.   
Canada, Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland, Russia,
Sweden, Denmark, Norway, Netherlands, UK, Ireland, Puerto Rico, Brazil, Ecuador,
Argentina, Peru, Mexico, China, Indonesia, Philippines, India, Guam, Dominican
Republic, Australia, Malaysia, Singapore, Thailand, Taiwan, Vietnam, Hong Kong
Cost Accounting   

•     Calculate and record purchase price variance.

 

•     Provide cost and inventory accounting services to non-manufacturing
locations as needed.

   Canada, Spain, Portugal, France, Belgium, Italy, Poland, Russia, Sweden,
Denmark, Norway, Netherlands, UK, Ireland, Argentina, Brazil, Ecuador,
Venezuela, Colombia, Peru, Taiwan, India, Dominican Republic

 

27



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Credit & Collection       Billing Invoices    Provider shall be responsible for
the billing of invoices reflective of all promotion and other allowances
offered, based on Provider’s authorized pricing as in effect as of the Closing.
Provider also shall continue the collection of said billing during the Term.   
Puerto Rico, Brazil, Colombia, Ecuador, Peru, Venezuela, Argentina, Mexico,
Taiwan, India, Nijmegen Processing of Customer Deductions    All customer
deductions for returns, price and promotion allowances, coupons and other such
chargebacks, during the Term shall be processed by Provider, with the liability
for such claims allocated as set forth in the Purchase Agreement. A joint
communication shall be distributed to customers from Recipient and Provider to
clearly delineate the dates when: (a) the liability for claims transfers to
Recipient and (b) Provider’s responsibility for collecting and processing ends
(at the end of the Term). In order to preserve auditing trails, customer
deductions occurring after the Term should be handled directly with each
customer and not between Recipient and Provider.    Canada, Puerto Rico, Brazil,
Colombia, Ecuador, Venezuela, Peru, Argentina, Mexico, Taiwan, India, Nijmegen
Management of credit risks    Provider shall perform all credit services
consistent with its policies and procedures existing as of the Closing. The
management of credit risks shall be maintained by Provider in conjunction with
Recipient. All credit risk for bad debt and/or non-payment of accounts
receivable shall be the responsibility of Recipient.    Canada, Puerto Rico,
Brazil, Colombia, Ecuador, Peru, Venezuela, Argentina, Mexico, Ireland,
Nijmegen, Taiwan Monitoring of Customer Cash Collection    Provider shall
monitor customer cash collection and perform follow-up on customers that exceed
invoice terms in a manner consistent with the collection services provided to
the Business prior to the Closing Date.    Canada, Puerto Rico, Brazil,
Colombia, Ecuador, Peru, Venezuela, Argentina, Mexico, Taiwan, India, Nijmegen
Periodic Settling    Provider and Recipient will settle on the last day of each
calendar month (or the first business day thereafter if such day is not a
business day), for the preceding calendar month (or part thereof) in the Term,
the net activity of cash collected net of cash paid.    Canada, Puerto Rico,
Mexico, Hong Kong, Taiwan, Nijmegen

 

28



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Communicate bankruptcy notices    In the event of a notification of a customer
bankruptcy, Provider will immediately communicate the bankruptcy to the
Recipient.    USA, Taiwan, India, Canada, Puerto Rico, Nijmegen Pricing   

•     Process appropriately authorized requests to create and update customer
hierarchy and pricing master records in SAP,

 

•     Refer any customer price queries to Business/ Sales Managers for
investigation and approval.

 

•     Check SAP audit reports against authorized requests for accuracy.

   Puerto Rico, Mexico Audit of cycle counting process    Perform
audits/observation of inventory cycle counts at distribution centers.    Taiwan,
India, Mexico Cash Application Services    Collection Services for Accounts
Receivable    Collection services provided for accounts receivable shall be in
accordance with the terms and conditions of sale. All costs associated with
collection agencies or investigations will be the responsibility of the
Recipient.    Canada, Puerto Rico, Brazil, Colombia, Ecuador, Peru, Venezuela,
Argentina, Mexico, India, Taiwan, Nijmegen Cash Application Services    Provider
shall be responsible for the collection of customer cash and the application of
such payments to appropriate customer accounts and invoices with the receipt of
appropriate documents from the relevant bank. Payments received for the Business
shall be forwarded to the Business lock-boxes.    Canada, Puerto Rico, Mexico,
Nijmegen, Venezuela, Colombia, Ecuador, Brazil, Argentina, Peru, Taiwan, India,
Vietnam Order Entry and Customer Service    Order Processing (Order-to-Cash)   
Provider shall manage all order input, processing, filling, invoicing and
shipment functions. All orders shall be processed as per existing metrics.
Subject to product availability, Provider shall ensure that the period between
its receipt of an order from a customer and the customer’s receipt of the
ordered products, or “customer service cycle time”, shall be consistent with
historical trends. Provider and Recipient shall work together to develop a
transition plan to seamlessly transition order management and order fulfillment
so that no later than the date of the termination of the Services described in
this paragraph all orders are being managed and fulfilled by Recipient; provided
that Provider shall not be responsible for providing such Services after the
expiration of the Term if such transition plan does not result in Recipient
managing and fulfilling all orders of the Business. Manage order monitoring,
credit holds and order release.    Canada (excluding shipping), Puerto Rico,
Brazil, Argentina, Colombia, Venezuela, Taiwan, Nijmegen, India

 

29



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Maintenance and review of relevant bank accounts    Provider shall maintain and
review of relevant bank accounts, including those relevant to order entry and
customer service.    Canada, Puerto Rico, Argentina, Brazil, Ecuador, Taiwan,
India, Nijmegen, Australia, Mexico Monthly GST return calculation and
preparation    Provider Monthly GST/VAT return calculation and preparation
(excluding lodgment)    Canada, Puerto Rico, Brazil, Colombia, Ecuador, Peru,
Venezuela, Argentina, Taiwan, India, Nijmegen, Australia Pricing, Item Master
and customer master file maintenance   

•      Establish and maintain pricing, item master, and customer master files.

 

•      Establish and maintain customer hierarchy.

   Canada, Puerto Rico, Brazil, Colombia, Venezuela, Ecuador, Argentina, Peru,
Taiwan, India, Nijmegen Coordination, collection of required documents and
completion of government bids    Maintain effective filing/archiving system for
all required documents for the order process and accounts receivables, in
accordance with document retention policy.    Puerto Rico, Taiwan Monthly sales
accruals and cash discount calculations    Record any required accruals each
month, and perform discount calculations.    Mexico, Puerto Rico, Argentina,
Colombia, Ecuador, Venezuela, Brazil, Peru, Taiwan, India, Nijmegen Manage
customer calls and inquiries   

•     Receive queries from customers.

 

•     Refer technical, medical and customer queries relating to product usage
and specific commercial issues to relevant personnel in Recipient.

 

•     Investigate and resolve queries within agreed timeframe.

   Argentina, Colombia, Venezuela, Canada, Puerto Rico, Nijmegen

 

30



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•     Provider shall make available its existing call centers and toll-free
telephone numbers to serve as the primary point of contact for adverse event
reports and customer complaints. Recipient shall be solely responsible for the
management and resolution of any adverse event reports and customer complaints,
which shall be performed in accordance with all applicable Laws and good
industry practice. Recipient shall be responsible for the implementation of any
required product recalls and associated communications.

   Consolidation Services   

•      Recipient has the right to use the consolidation system

 

•      The Consolidation module will be maintained for the Recipient

 

•      Two months of knowledge transfer will occur to ensure the recipient.

   Worldwide Knowledge Transfer    It is understood that the Recipient plans to
roll out a global SAP instance with a third party service level delivery
platform. Knowledge transfer will occur during this roll-out time.    USA

Cost

Cost of Services shall be charged each month at a fixed amount of $1,630,071.

Term:

Until the date that is thirty-six (36) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Knowledge Transfer: When services are terminated, both parties understand that
knowledge transfer between the parties will occur. The cost of this knowledge
transfer will be determined at the time the notification of the termination
occurs.

Service Level Agreements: A Service Level Agreement (“SLA”) between each
individual country of the Recipient and Provider will be prepared. Each SLA will
address the specific requirements of each country. If there is a discrepancy
between the SLA and the TSA, the TSA will take priority.

 

31



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice; provided, however, that the Services set forth in this Schedule
may be terminated with respect to a particular country without such Services
being terminated with respect to any other country; provided further, that if
any Service set forth in this Schedule is so terminated with respect to a
particular country, all Services set forth in this Schedule with respect to such
country must be concurrently terminated. If the Recipient elects to change the
underlying information systems used to perform services provided by Provider,
causing Provider to be unable to provide the services without incremental work,
Services will considered to be terminated by the Recipient. Any incremental
costs incurred by the Provider due to the early termination of outsourced
services will be fully absorbed by the Recipient. Upon the early termination of
any Service(s) in this Schedule, Early Termination Fees equal to 100% of all
actual stranded costs caused by the early termination shall be charged on a
monthly basis for so long as such stranded costs exist.

Recipient: MJN

Point of Contact, Recipient: Stan Burhans

Point of Contact, Provider: Gareth Morgan

Payment Terms: All payments and cash due to periodic settling are due within
thirty (30) days of receipt of invoice by Recipient.

 

32



--------------------------------------------------------------------------------

SCHEDULE 2

FINANCIAL SERVICES PROVIDED BY MJN

Services Summary Description

Provider shall provide the financial Services described below, subject to the
terms and conditions of this Agreement (including Section 2 hereof). Such
Services shall be provided in a manner consistent with the scope of Provider’s
operating procedures and configuration of software systems as of the Separation
Date (except as otherwise set forth in Schedule 2). The individuals performing
these responsibilities will be directed and managed by the Recipient.

Services

 

Service

  

Description

  

Countries

Accounting Services provided to Asia Satellite Structure:       General
Accounting:   

•      Journals

 

•        Supporting documentation preparation

 

•        Collection of supporting documentation from others

 

•        Journal Entry input, approval and other JE activities

 

•      Month-end Close Submission

 

•        US GAAP legal entity P&L and balance sheet preparation

 

•        WD 1-5 alignment with Business / Sanity check

 

•      Inventory accounting

 

•      ICBC

 

•        Request and receive ICBC

 

•        Approve ICBC

 

•        Out of balances issue resolutions

 

•      Account reconciliations

 

•        Gathering supporting documentation

 

•        Preparation of reconciliation within the tool

 

•        Reconciliation approval within the tool

 

•        Review reconciliation (traffic light) within the tool

 

•        Others

 

•      GRIR

 

•        GRIR open item review and close

 

•        GRIR MR11 Clearing

 

•        Others

   Hong Kong, Malaysia, Indonesia, Philippines, Vietnam, Thailand, China

 

33



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•      Annual US to Local GAAP Corporate Reporting

 

•      Corporate Reporting

 

•        Projection Balance Sheet

 

•        Balance Sheet actuals (flux analysis)

 

•        Direct Customer Product Inventory report

 

•        Corporate Reporting submission – other activities

 

•      Other Corporate Reporting

 

•        Post employment benefits computation

 

•        Legal entity forecasting

 

•        R&D actuals and projection

 

•        FAS 133 Reporting

 

•        Headcount Reporting

 

•      General Accounting Compliance

 

•        New accounting policies implementation

 

•        SOX related activities

 

•        Finance contracts review / contract management finance  review

 

•        Internal and external audits

 

•      Management

 

•        Role of coaching / performing supervisory

 

•        Project management / process improvement

   Accounts Payable   

•      Providing accounts payable functionality, including scanning, routing of
documents, reporting and duplicate payment checking

 

•      Providing vendor and employee inquiry abilities

 

•      Support for travel & entertainment expense processing

 

•      Corporate and P-Card support (including Concur)

   Hong Kong, Malaysia, Indonesia, Philippines, Vietnam, Thailand, China

 

34



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Local General Accounting    Locally provided services on top of those provided
by APFSS, on general accounting, fixed and intangible asset accounting, accounts
payable and disbursements, financial reports, supporting local tax services, and
internal and external audit supports.    Thailand

Cost

Cost of Services shall be charged each month at a fixed amount of $20,250 per
month.

Term:

Until the date that is thirty-six (36) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Knowledge Transfer:

When services are terminated, both parties understand that knowledge transfer
between the parties will occur. The cost of this knowledge transfer will be
determined at the time the notification of the termination occurs.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice; provided, however, that the Services set forth in this Schedule
may be terminated with respect to a particular country without such Services
being terminated with respect to any other country; provided further, that if
any Service set forth in this Schedule is so terminated with respect to a
particular country, all Services set forth in this Schedule with respect to such
country must be concurrently terminated. Upon the early termination of any
Service(s) in this Schedule, Early Termination Fees equal to 100% of all actual
stranded costs caused by the early termination shall be charged on a monthly
basis for so long as such stranded costs exist.

Recipient: BMS

Provider: MJN

Point of Contact, Recipient: Damian O’Reilly

Point of Contact, Provider: Kathy MacDonald

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

35



--------------------------------------------------------------------------------

SCHEDULE 3

INFORMATION TECHNOLOGY SERVICES PROVIDED BY BMS

Countries: Worldwide

Services Summary Description

Provider shall provide and manage certain information technology services for
Recipient as set forth in Exhibit A (Base IT Services Support), Exhibit B
(Business Application Support and Development), Exhibit C (Workplace Services)
and Exhibit D (IT Project Services) to this Schedule. In addition, upon
completion of any project identified in Exhibit D to this Schedule, Provider and
Recipient shall amend Exhibits A, B and C to this Schedule to add the completed
project to such Exhibits as appropriate. All IT Services provided to Recipient
at Historical Levels will continue to be provided except where specifically
excluded in this Schedule. Services not included in the scope of this Schedule
include: Outsourced Services Management for new services acquired by Recipient,
use of Beeline by Recipient for IT contractor management, Consulting Services in
cases where Provider has no capability or vested interest in changes to shared
infrastructure or applications, Client Facing support by the Strategic
Integration Organization outside of the US, and Validation Document Archive for
new Applications used only by Recipient. Additionally, costs required to
separate Services prior to or during the term of this Schedule are not included
in the costs and would be incremental to the cost of this Schedule. Recipient
will use Provider-required project intake processes and systems for all requests
made against Services made available by Provider.

Changes in Services made by Provider during the Term of this Agreement will be
made available to Recipient based on mutual consent, with incremental costs
necessary to include Recipient being borne by Recipient. Additional Services
adopted by Provider during the Term of this agreement will be made available to
Recipient based on mutual consent, with incremental costs necessary to include
Recipient being borne by Recipient. Discontinuation of Services by Provider will
be made available, on mutual consent, to Recipient with Recipient bearing the
full cost associated with that Service. Provider must notify Recipient within
180 days for the first twelve (12) months and ninety (90) days thereafter of any
Discontinuation of Services. Recipient must make a request in writing to
Provider for inclusion of any Additional Services. At time of receipt of
Recipients request by Provider, Provider will within the following thirty
(30) days provide a plan of action to include Recipient in the Additional
Services or send a rejection of the Recipients request to the Recipient of their
request to be included in the Additional Services. Provider will notify
Recipient within fifteen (15) days of any Change in Services.

Recipient shall be responsible for the development, construction, testing and
implementation of its own computing environment. All costs and expenses
associated therewith (the “Development Costs”) shall be borne by Recipient.

Without limiting the generality of the foregoing, Recipient shall act as project
manager for the development, construction, testing and implementation of its
computing environment. Recipient agrees that its responsibilities as project
manager shall include preparation (and communication to Provider) of reasonable
project timelines and requirements for technical expertise or specialist
personnel, hiring and supervision of systems integrators or other personnel and
timely delivery, testing and implementation of the computing environment.
Recipient will collaborate with Provider on the development of the project
timelines, with Provider and Recipient approving the project timelines before
any business plans are made to effect change in either the Recipient or Provider
computing or business environments. Provider shall not provide any resources
above and beyond the normal course of delivering Provider-provided services
required to operate the Business during the Term. Provider reserves the right to
replace, upgrade, or modify its operating procedures and/or software systems at
any time during the Term.

 

36



--------------------------------------------------------------------------------

Limitation of Service

Recipient shall adhere to and follow all relevant Provider policies governing
the use of Services provided in this Schedule 3. This shall include, but not be
limited to, Provider’s internet usage policy and security policies.

Transition of Services

Provider will provide the support required to transition services and
applications for Recipient; and such support will be managed as a project per
Exhibit D with the cost associated with that transition borne by Recipient.

Data Transfers

In relation to data transfers, the following principles shall be adhered to:

 

  •  

Any request to transfer data shall be done as project per Exhibit D with all
costs at an incremental expense to Recipient

 

  •  

Any transferred data shall be transferred in Provider standard format

 

  •  

Any data customization request shall be at an incremental expense to the
Recipient

 

  •  

Data conversion and mapping activities shall be mutually agreed to during
initiation of the project under Exhibit D

 

  •  

During the Term, Provider does not commit to segregating data which is
co-mingled, with the exception of financial data, the segregation of which shall
be performed at an incremental expense to the Recipient

Cost

Subject to Exhibit B, Cost of Services shall be charged each month at fixed
amounts as follows:

 

Local Market (Country)

  

TSA Costs

Australia    AUD   447 Hong Kong    HKD   51,827 India    INR   139,230
Indonesia    IDR   119,615,598 Singapore    SGD   5,461 Taiwan    TWD   812,234
Thailand    THB   3,912,049 Vietnam    VND   78,244,428 Belgium    EUR   320
Denmark    USD   583 France    EUR   3,535

 

37



--------------------------------------------------------------------------------

Local Market (Country)

  

TSA Costs

Ireland    EUR   53 Italy    EUR   747 Netherlands    EUR   10,637 Norway    USD
  500 Poland    PLN   3,853 Portugal    EUR   480 Russia    USD   83 Spain   
EUR   2,778 Sweden    SEK   4,572 United Kingdom    GBP   42,540 Argentina   
ARS   1,463 Brazil    BRL   25,360 Canada    CAD   42,119 Colombia    COP  
22,197,493 Ecuador    USD   8,268 Mexico    MXN   1,495,035 Peru    PEN   23,935
Venezuela    VEF   1,744 Puerto Rico    USD   7,083 U.S.A.    USD   2,650,202
China South    USD   193,333 Malaysia    USD   24,594 Philippines    USD  
135,000 Chile    USD   417 Dominican Republic    USD   2,946

In addition, Recipient shall be obligated to pay increased and renewal
maintenance and licensing costs from vendors for software dedicated to Recipient
covered under this Section.

Where Provider’s third party service providers may charge Recipient’s legal
entities prior to the Separation Date and such charges are covered by the Cost
of Services, those charges shall be removed from the total Cost of Services on a
quarterly basis.

Additional Costs

New projects or services agreed to under Exhibit D of this Schedule 3 shall be
borne by Recipient as agreed to by acceptance of such projects and services.

Recipient shall be responsible for maintaining a Capital Appropriation Request
(CAR) for the purchase of all new or replacement PCs during the Term.

 

38



--------------------------------------------------------------------------------

Purchase of software on Recipient’s behalf by Provider above historical levels
or unique to the Recipient shall be borne by Recipient.

Variable service costs that are directly charged to cost centers prior to
separation will continue to be billed to Recipient and are not included in the
monthly costs provided in this Schedule 3.

Modification of Costs during Term

During the term of this Agreement, Provider and Recipient shall review the
Services provided under this Schedule and the costs charged to provide Services
twice annually. Provider’s Cost of Services shall be modified as documented in
Provider’s Annual Business Plan once per year. Provider’s Cost of Services shall
be modified twice per year based on Recipient volume of Services used under this
Schedule.

Term: Until the date that is thirty-six (36) months after the Separation Date,
except for Exhibit C which shall be twenty-four (24) months, with Recipient to
have the right to extend the term with three (3) months’ prior written notice,
up to a maximum of an additional three (3) months, provided that the Recipient
acknowledges and agrees that any other Schedule depending on IT Services as
outlined in Section 4(b) must be terminated prior to Schedule 3; and an
extension for any one of the aforementioned Schedules is deemed to be also an
extension for Schedule 3 set out herein, and for the same extended Term. In the
event that the Term of this Schedule 3 (excluding Exhibits C and D) is extended
beyond thirty-six (36) months due solely to Recipient extending the Term of
either Schedule 1 or Schedule 2 beyond thirty-six (36) months, Provider and
Recipient shall discuss in good faith the scope of Services to be provided
pursuant to this Schedule 3 (excluding Exhibits C and D) for such extended
period.

Early Termination of All Services: Termination by Recipient at any time upon
ninety (90) days’ prior written notice provided that all Schedules noted above
that rely on this Schedule have been terminated prior to termination of this
Schedule. Upon the early termination of any Service(s) in this Schedule, Early
Termination Fees equal to 100% of all actual stranded costs caused by the early
termination shall be charged on a monthly basis for so long as such stranded
costs exist.

Transition: Transition out of Services or applications in this Schedule by
Recipient must be planned and agreed to by Provider. Due to interdependency of
applications and Services provided in this Schedule, failure to communicate and
plan transition by Recipient with Provider may limit or reduce Services provided
by Provider.

Provider: BMS

Recipient: MJN

Point of Contact, Recipient: Derek Faughn

Point of Contact, Provider: Susan Liddie

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

39



--------------------------------------------------------------------------------

EXHIBIT A

BASE IT SERVICES SUPPORT

Services Summary Description

The Services to be provided by Provider under this Exhibit shall generally be
described as Base IT Services Support. Except where specifically excluded, the
Services include, but are not limited to, continued use and support of the
underlying Provider technologies that enable voice and electronic data
communications (Network Services) and access to required business applications
and data (Application Hosting) for all business functions, operations and
locations of Recipient plus other core services as explained in the Provider’s
IM Services Catalog.

The Services provided in Exhibit A are required to provide the Services in
Exhibits B, C and D. Exhibit A must be the last Exhibit terminated in Schedule 3
and is required for Schedule 4.

Scope of Services

The Services included in the Base IT Services Support shall include, but not be
limited to, the following IT Services as defined in the Provider’s IM Service
Catalog:

 

  •  

Accounts and Access

 

  •  

Application Hosting

 

  •  

Authentication and Identity Management Services

 

  •  

Business Continuity (Disaster Recovery Planning)

 

  •  

Cellular, Paging and Wireless for support for Company owned and supported
cellular, paging and interactive-paging equipment.

 

  •  

Document Management Services

 

  •  

External Partner Services

 

  •  

Network (Voice and Data components)

 

  •  

Call Center Support

 

  •  

Outsourced Services Management, Supplier Management and Supplier Audit Services
for Provider’s service providers. Excludes suppliers or agreements acquired by
Recipient.

 

  •  

Remote Access

 

  •  

Information Security Services except where noted below

 

  •  

Systems Integration Services

 

  •  

Telephone and voicemail services

These Services shall include Installation Qualification documentation required
for all hardware or equipment as defined by Provider’s policies.

Limitations to the scope of this Exhibit:

 

  •  

Computer Investigation Services – The collection and storage of data for human
resources investigations (the “Computer Investigation Services”) shall be
provided at request of Recipient. Analysis of the collected data is outside the
scope of the Services and will not be performed by Provider. The Computer
Investigation Services will only be provided to the Recipient to the extent that
(i) Provider determines in good faith that Recipient has taken the necessary
steps in the relevant local market to allow for such Services to be provided by
Recipient (including, but not limited to, Recipient obtaining employees’
consent, notifications to Recipient employees of Recipient’s monitoring policy
(e.g., banners)) and (ii) it is permissible under local law. Data will be
provided in Provider’s standard collection format. Custom requests by Recipient
such as requests to change data format, separate or segregate existing collected
data for Recipient’s use or create new solutions to separate data for Recipient
shall be at Recipient’s expense and considered a separate project under Exhibit
D.

 

40



--------------------------------------------------------------------------------

  •  

Service Center Support: Activities or requests to integrate Provider and
Recipient or Recipient’s service provider service centers is not included in the
scope of this Service and would be considered a separate project under Exhibit
D.

 

  •  

Domain Name Registration: The process of registering and renewing centrally
managed domain names shall be included in the scope of this Exhibit. Domain
names that have been registered outside of the central administration process
cannot be managed under this Exhibit. Transfer of domain names to Recipient
shall occur at the transition of this function or other process shall be
implemented to allow Provider’s agents continued rights to maintain domain names
for Recipient. Additionally, approval of domain name registration requires the
approval of the Recipient’s Trademark group.

Services Expansion:

Site Expansion – Provider will provide necessary Services and capabilities to
new sites required by Recipient, with Recipient bearing the full cost of
implementation and ongoing operation per Exhibit D.

List of Applications

To the extent that any application listed in the table below will be supported
for Recipient’s use, access to and governance of the application shall be
determined by the Application Owner as listed in the Provider’s system of record
known as Optimize. Additionally, the nature and level of support will be based
on the support provided prior to Separation Date and the list may not be all
inclusive. Any system listed in the table below that has been retired or is in
the process of being retired will be maintained by Provider in that retired
state. Any request by Recipient to reinstate a system from retirement will
result in all costs being borne by Recipient.

 

App
Number

  

Application Name

142419    A&P MANAGEMENT SYSTEM 152401    A&P TRACKING SYSTEM MJN 135577    A&P
TRACKING SYSTEM-MJN 135612    AC NEILSON 133777    AC NIELSEN 137022    AC
NIELSEN - ADVISOR (ADVISOR) 137483    AC NIELSON - ADVISOR 143913    AC NIELSON
- ADVISOR (MALAYSIA) 135237    ACCESS CONTROL 156857    ACCIST 136715   
ACCOLADE 141360    ACCOUNT DEFINITION AND MAINTENANCE (ADAM) 142973    ACCOUNT
MANAGER - HK

 

41



--------------------------------------------------------------------------------

App
Number

  

Application Name

135283    ACCOUNT RECEIVABLE 139384    ACCOUNT RECONCILIATION TOOL (ART) 155205
   ACS GENERATION 155059    ACS P&L 133153    ACTUALS COLLECTION SYSTEM 136926
   ADAM HUMAN RESOURCES (ADAM) 136381    ADAM, MEXICO 152451    ADOBE PRESENTER
135330    ADP 136378    ADP BRAZIL 143026    ADP WEB SITE 135051    ADVANCE
PAYMENTS 136360    AIMS 135183    ANNOUK 146018    ANP TRACKING SYSTEM 136384   
APLUS+ GUAYNABO 134318    APO 136582    APRICOT 134411    ARIBA BUYER 139585   
ARTS FOLLOW UP 136385    ASSETCHECK 137782    ATLAS CHROMATOGRAPHY SYSTEM
MJN-ITO 142922    ATTESTATIONS 133934    AUDIT - AUDIT DOCUMENT LIBRARY 135688
   AUDIT - ICS 155266    AUTO PO - VZLA 134020    AUTOBANK 135301    AUTOMATIC
COLLECTION 155154    AUTOMATIC PURCHASE ORDERS 136386    AVID 2.0 154753   
AZTECH-TEMPLE 155267    BACKORDER MANAGEMENT 144767    BACSTEL 155157    BALANCE
GENERAL 141867    BALANCED SCORECARD MEAD JOHNSON 135068    BANK RECONCILIATION
(CONCILIACION BANCARIA) 136136    BELGIUM INTRANET 142118    BIZRIGHTS 143184   
BLOG CAP 2008

 

42



--------------------------------------------------------------------------------

App
Number

  

Application Name

156107    BMS RESTAURANT 138883    BMS UK INTERNET SITE 134993    BMSACT 135018
   BMSCBR 136389    BMSCHE 135007    BMSCTS 135013    BMSOTS 135022    BMSPER
135011    BMSRES 135023    BMSSCB (CONCILIACION BANCARIA) 135024    BMSSEG
135089    BMSSIAV- 400 145017    BMSTH_CAPITAL APPROPRIATION REQUEST (ECAR)
137484    BMSTH_SIMPLIFY TBD    BNP Banc National Paris 155268    BOX PRODUCT
134950    BPCS - PR GUAYNABO 134955    BPCS - MALAYSIA 135433    BPCS - MEXICO
155555    BPCS - QMS 153104    BPCS CHILE 136392    BPCS COLOMBIA (BPCS) 155307
   BPCS GUAYNABO - WIC PROCESS 149874    BPCS PERU 141610    BPCS - SINGAPORE
(BPCS) 136399    BPCS VENEZUELA (BPCS) 140487    BPCS-HONG KONG (BPCS) 140485   
BPCS-INDIA (BPCS) 140490    BPCS-INDONESIA (BPCS) 140484    BPCS-PHILIPPINES
(BPCS) 140486    BPCS-TAIWAN (BPCS) 140488    BPCS-THAILAND (BPCS) 136583    BPR
BUSINESS PARTNER REQUEST 136401    BPS 143797    BUDGET UPLOAD ASIA PACIFIC
136262    BUILDING ONE 143847    BW ARIES PEND    BW/BI 133172    CAESAR

 

43



--------------------------------------------------------------------------------

App
Number

  

Application Name

139634    CALL PLAN 135267    CAPIT - (TM1 & ARCPLAN) 135026    CASH BOOK 156357
   CELLOMICS THERMOFISHER HIGH CONTENT SCREENING (HCS 137128    CENTRO
NUTRICIONAL - SUSTAGEN 155060    CERTIFICADO DE RETENCIONES 134041    CFT /
POSTEBANQUE 137532    CHEMSTORE MJ 137513    CHINA - ELEARNING 137713    CHINA
BPCS - MJ 137212    CHINA COMPUTER PIN & ANTI-FAKE SYSTEM 137972    CHINA MP2 -
MJ 156005    CHINA- PAYROLL 137968    CHINA TM1 - MJ 136343    CITIBANK PAYLINK
(INTERFACE) 134845    CLARIFY 134846    CLARIFY ERESPONSE 136123    CLIENT
SERVICES WEB SITE 137017    CLINICAL STUDIES 155504    CLOSED CAPTION TV 135379
   CMG 134092    CNC EMATCHER 144772    COEUK.BMS.COM 136100    COMMUNICATION
EXECUTIVE BULLETINS 133175    COMMUNICATIONS - EXEC.COM 133176    COMMUNICATIONS
- IN TOUCH 136626    COMPLIANCE - FINANCIAL CONTROL MANAGEMENT (FCM) 143604   
COMPUSENSE 140584    COMPUTERIZED CALIBRATION MANAGEMENT SYSTEM 155008   
CONCILIACION INTERCOMPANY 155055    CONCILIACION TARJETAS DE CREDITO 145466   
CONCUR EXPENSE SERVICE 134907    CONDOR (GXPHARMA) 155165    CONFIDENTIAL
PARTNERS - PHILIPPINES PAYROLL 149170    CONSULTANT PLUS 155557    CONSUMER
CONCERN DATABASE 136147    CONSUMER RELATIONSHIP MANAGEMENT (CRM) 135594   
CONSUMER RESPONSE SYSTEM (CRS) 134856    CONSUMER TRACKING STUDY (CTS)

 

44



--------------------------------------------------------------------------------

App
Number

  

Application Name

135794    CONTRACTS ACCRUALS 136261    CONTRATECH 136412    CONTROL 15,
PHILLIPPINES 155061    CONTROL DE DESCUENTOS DEL DISTRIBUIDOR 155062    CONTROL
DOCUMENTARIO DESCUENTOS DEL DISTRIUIDOR 153153    CONVERGYS 136678    CORPORATE
LEGAL AGREEMENT STATUS SYSTEM (CLASS) 155906    CORPORATE REAL ESTATE 136604   
CORPORATE SECURITY - WEBSITE 134391    COSMICS 135830    COTIZACIONES 155556   
CRB 135428    CREDIT & ACCOUNT RECEIVABLES MGT. SYSTEM 134850    CRIS 6
(COMPLAINT REACTION/ADVERSE EVENT INQ. SYS) 136268    CRISP 134920    CRM 142977
   CRM SYSTEM 143338    CRM-DATA WAREHOUSING 143028    CROIX BLEUE WEB SITE
136864    CUSTOMER INQUIRY 136863    CUSTOMER RESOURCE CENTER CALENDAR 155063   
CUT OFF 150526    CV&JOB APPLICATION MANAGEMENT 141814    CYBRARY TBD    DADSU
136865    DAILY NEWS 133961    DAS (DOCUMENT ARCHIVAL_MANAGEMENT SYSTEM) 136258
   DAS2 150476    DASII REPORTING DATABASE 135110    DATA TRACKER GUAYNABO
139942    DATA CENTER ACCESS REQUEST 136214    DATA WAREHOUSE DELIVERY WEB SITE
TBD    DB Annuaire PEND    DB Audit \ Optiva Component 136999    DB2 CUSTOMER
MASTER 152902    DDD ANALYZER 141764    Demand de Recruitment 141310    DEMAND
SOLUTIONS FORECAST MANAGEMENT 134067    DEPARTMENTAL INTRANET PAGES

 

45



--------------------------------------------------------------------------------

App
Number

  

Application Name

138984    DHL CONNECT 155264    DIALCA INTERFACE 155103    DIETHLEM ETMS 143917
   DIRECT MAILING SYSTEM 134400    DISPOSAL ORDER SYSTEM 136150    DISTRIBUTOR
MANAGEMENT SYSTEM - MJ CHINA 135603    DM/FSS DATA WAREHOUSE 135251    DOCFLOW
153654    DOCUMENTAL PLATFORM MJ MEXICO 135206    DOMESTIC TRAVEL SYSTEM 136238
   DPP COLOMBIA 135056    DRAFT PURSUIT 135241    DSI UK 150927    DUTCH
INTRANET 134083    EARS 137528    EASYWAY 155754    EBI AUTOMATION 137658    EBI
BADGE MANAGEMENT 136260    ECASH 142975    ECHO SYNC 142978    ECSS EDI GATEWAY
135332    EDI - CANADA 144816    EDI - GXS SAP SYMPHONY 135846    EDI - SIAV
136598    EDI ORDERS DAFNE 151531    EEOC - CAAMS BUSINESS UNIT MAPPING UTILITY
150676    EFS 133201    EHS - OPERATING RESULTS 135242    EHS INCIDENT ANALYSIS
134922    E-LEAVE SYSTEM 155257    ELECTRONIC PAYMENTS - VZLA 136741   
ELECTRONIC SIGNATURES 147766    EMAIL NOTIFICATION MANAGEMENT SYSTEM 136426   
ENTERPRISE HUB 142619    EPIC STAR 133781    EPORTAL 136122    EPOST 134737   
EREPORTS 142722    ESOS

 

46



--------------------------------------------------------------------------------

App
Number

  

Application Name

133708    eSourcing (Frictionless) 135107    ESS 134097    ETAFI 135569    ETMS
- THAILAND 134716    ETRAC 135073    EVALUATION OF ORDERS 134533    EVANSVILLE
ADDENDUM 141261    EXADI 135426    EXCEL-A-RATER 136929    EXCHANGES AND RETURNS
145568    EXECCOMM 133203    EXPENSE REIMBURSEMENT SYSTEM (IBM EXPRES T&E )
137465    FAC-IT 135462    FEDEX PACKAGING 148516    FIDELLO 135342    FINANCE -
CANADA 136947    FINANCIAL NOTE OF CREDIT 135598    FINISHED PRODUCT INVENTORY
149824    FISCAL BOOK RECORDS 155007    FIXED-ASSETS 135376    FLEX 144770   
FOCUS 147866    FORECAST MANAGEMENT SYSTEM MJ 156407    FORMWARE 135606    FREE
TRADE & SAMPLE ISSUE TRACKING 136870    FURNITURE SURPLUS CATALOG 140985    GAT
135240    GE.PE 134866    GENESIS DATA WAREHOUSE 136746    GENESIS TERRITORY
ALIGNMENT 137459    GENTRAN SAP 136721    GESO 135510    GET PAID 134117   
GETRAS APPLICATION 137262    GIFTS - SALES & MARKETING 135725    GKO 137724   
GLOBAL CALENDAR SERVICE 136679    GLOBAL CORPORATE MANAGEMENT 136868    GLOBAL
DESIGN

 

47



--------------------------------------------------------------------------------

App
Number

  

Application Name

137723    GLOBAL EMAIL SERVICE 135772    GLOBAL MEETINGS MANAGEMENT - MARRS
136125    GLOBAL METRICS 151883    GLOBAL SCAN 134790    GLOBE (GLOBAL LIBRARY
OF BRANDING ELEMENTS) PEND    GOA WEB APPLICATION 145616    GOLDFIRE INNOVATOR
155261    GOVERNMENT PAYROLL RULES 136602    GOVERNMENT AFFAIRS - WEBSITE 134420
   GOVERNMENT INTERACTIONS 155558    GRIP 134473    GROSS MARGIN SYSTEM 133429
   GSSWEB 134474    HAZARDOUS MTRL TRACKING 137508    HOGIA 145266    HP QUALITY
CENTER TEST DIRECTOR 137953    HR 360 DEGREE 136229    HR DATA WAREHOUSE 137954
   HR FLEET CARD 139236    HR HORIZONS 136736    HR MANAGEMENT SYSTEM 135568   
HR MANAGEMENT SYSTEM - THAILAND 136744    HR REPORTING 137956    HR REQUEST -
THAILAND 136236    HR@BMS 136127    HR@NET 144771    HRDIRECT.BMS.COM 136151   
HRIS 142980    HRIS -HK 135329    HRIS, TAIWAN 135154    HRMS PROFESSIONAL
136350    HR-USOFT 135244    HUMANRES PEND    Hyperion Essbase Application
135607    HYPERION PILLAR 150475    HYPERION-MJN 135715    IMS SALES ANALYZER -
SPAIN 135408    IN HOUSE SYSTEM - DOMINICAN REPUBLIC 146016    IN MARKET
MANAGEMENT SYSTEM

 

48



--------------------------------------------------------------------------------

App
Number

  

Application Name

156757    INDIA PAYROLL SYSTEM 135817    INFINIUM - Indonesia 134138   
INFINIUM-HR 136759    INSER 138733    INTEGRATED HCP MASTER 134848    INTEGRATED
RELATIONSHIP MARKETING 139536    INTEGRATED WEB PLATFORM 133215    INTERCOMPANY
BACKCHARGES 149774    INTERFACE BPCS WITH SAP FSS 145868    INTERNAL CERTIFICATE
AUTHORITY VERIFICATION SERVICE 154303    INTERNAL WAREHOUSE REPLENISHMENT (IWR)
136237    INTERNATIONAL DATA ROSTER WEB 135145    INTRANET 134942    INTRANET -
MALAYSIA 142944    INTRANET RH FRANCE 141159    INTRANET SECURITY SYSTEM 135204
   INTRANET WEBSITE - TAIWAN 135834    INTRASTAT 135016    INVOICE CONTROL
143490    ISIS - MJ - CANADA 134489    ITO LIST NUMBER DATABASE 136869    ITO
QC/QA TIME EXCEPTIONS 134896    JDA PORTFOLIO - PROSPACE PLUS 142569    JDA
SPACE PLANNING - MEX 133725    JET JOURNAL ENTRY 135190    JOB BID PEND   
Jobline - 3rd party (New application in process) 144769    JOBLINEUK 134943   
KOL SYSTEM 149976    LATIN AMERICA REGIONAL DATA DRUGS DISTRIBUTION(DDD 153505
   LATIN AMERICA SHARE OF MARKET 136784    LEGACY PRISM HISTORY 134595    LEGACY
QA MICROFILM INDEXING 134597    LEGACY QA SAMPLES PROCESSING 136503    LEGACY
QUALITY CONTROL STABILITY SAMPLES 133222    LEGAL - CPI - TRADEMARK SYSTEM
133223    LEGAL - DOMAIN NAME TRACKING SYSTEM 151481    LEGAL - EEOC REPORT
BULLETIN 133224    LEGAL - ELECTRONIC FILING SYSTEM/PAIR - PATENTS

 

49



--------------------------------------------------------------------------------

App
Number

  

Application Name

136102    LEGAL - GIFTS 133226    LEGAL - LEGAL EXPENSE TRACKING SYSTEM (LETS)
133230    LEGAL - MEMOTECH/MIS - PATENTS 136455    LEGAL - TRADEMARK COST
TRACKING DATABASE 135738    LEGAL CONTRACTS 136225    LEGAL INVOICE TRACKING
SYSTEM 143084    LESSOR 149772    LEXI-TECH CLIENT TRANSLATION REQUEST 155158   
LIBRO DIARIO 134519    MAINTENANCE MANAGEMENT 135512    MANAGEMENT CONTROL
155654    MANUAL MASTER 134526    MANUFACTURING BATCH RECORDS 136456   
MANUGISTICS 137506    MANUGISTICS-FULFILLMENT 7.1.2 134169    MAPICS 137510   
MARKET SHARE ANALYSIS 134522    MATERIAL & PRODUCT PERFORMANCE TRACKING 134174
   MAX / JMAX 135417    MAXIMO (GLOBAL) 135245    MEAD JOHNSON CHANGE CONTROL
154253    MEDICAID REPORTING 136937    MEDICAL SAMPLE 136597    MEDICAL/FITNESS
- BSDI FITNESS 135773    MEDICAL/FITNESS - MEDGATE 136468    MEDICHECK, MEXICO,
MJN 143029    MERCER PENSION PLAN WEB SITE 134176    META4MIND PEND    Methane
Gas Billing 148968    MEXICO VACATION SYSTEM 138524    MICROBIAL VITAMIN
ANALYSIS (MVA) 136716    MICROSOFT PROJECT SERVER 2003 TBD    MIKROS 137159   
MJ DSI FINANCIAL REPORTING 135268    MJ INTRANET 137000    MJ PAYROLL
FRON/BACK/INTERFACES 142773    MJN AWARD PROCESSING PEND    MJN DB Promotions
(Web Page) 151276    MJN DCS REPORTING

 

50



--------------------------------------------------------------------------------

App
Number

  

Application Name

144616    MJN ERS STATISTICAL ANALYSIS & REPORTING 155162    MJN IDMC 134536   
MJN LIST NUMBER DATABASE 154353    MJN MF UTILITY JOBS (900 SERIES) NA    MJN
Miscellaneous Notes DBs - See Remedy 5005 137533    MJN MSF IC 136732    MJN
PROJECT MANAGEMENT 135385    MJN SALES FORCE SYSTEM 152802    MJN TECH
INTELLIGENCE 136740    MJNG BULLETIN BOARD 155163    MONTHLY CLOSE 143027   
MORNEAU SOBECO WEB SITE 135393    MRS-MOBILE REPORTING SYSTEM 135498    MSF
HOSPITAL FEEDING SYSTEM 134888    MSF PRACTITIONER MAINTENANCE 135272    MSF
REPORT TABLE MAINTENANCE 135596    MSF RESOURCE MGMT 134869    MSF SALES
REPORTING 134180    NDF - NOTES DE FRAIS 137467    NEWSEDGE MJ 135723    NIELSEN
- SPAIN 134880    NOTES FORMS DBS 136733    NPIS 134192    NUTS 157257    NV-PAS
139784    OASIS 155908    OFFRES EMPLOIS 138934    OMNIRIM 133234    ONEBMS
PORTAL 146816    ONEBMS PORTAL/CANADA COMMUNITY 134899    ONEBMS PORTAL/MJN
RETAIL SALES COMMUNITY 143647    ONEBMS PORTAL/MJN US MEDICAL SALES COMMUNITY
134220    ONLINE ADS FRANCE 137950    ONLINE BOM 137967    ONLINE ITEM MASTER
136366    ONLINE LEARNING & DEVELOPMENT 135546    ONLINE LEAVE 136576   
OPTIMIZE PEND    Optiva (PLM - New project)

 

51



--------------------------------------------------------------------------------

App
Number

  

Application Name

137365    ORACLE CLINICAL / ELECTRONIC DATA CAPTURE 141714    ORACLE CLINICAL
REMOTE DATA CAPTURE/EXTERNAL 142985    ORACLE HRMS 135253    ORIME 134208   
OTHER PAYMENTS 137949    OUTLET CLASSIFICATION 139134    OWT DATA FEED V3 134211
   OXYGENE 136480    PACHA 134579    PACKAGING BATCH RECORDS 138226    PACKAGING
DB 136362    PACKAGING MATERIAL SPECIFICATION SYSTEM 136481    PACKAGING
MATERIAL SPECIFICATIONS 155554    PACKSPEC DATABASE - NIJMEGEN 137514   
PAINTRANET 137961    PANELIST DB 135346    PASSWORD MANAGEMENT (PSYNCH) 155057
   PAYLINK PERU CHILE 136140    PAYMENTS ADMINISTRATION IN BANK 151783   
PAYMETRIC 145667    PAYROLL BMS PL 136365    PC OPERATION 135430    PERFORMANCE
CONNECTIONS 146116    PERSISTENT URL 155258    PETTY CASH - VZLA 137716    PGPM
GSS PORTFOLIO AND PROJECT TOOLSET 147616    PHA PRO 134576    PHARMACEUTICAL
CHANGE CONTROL SYSTEM 134222    PHOENIX 155009    PIRAMIDE DE PROVEEDORES 135575
   PIVOTAL - CRM 151784    PIVOTAL CRM 5.9 137505    PIVOTAL CRM V 5.1 135373   
PL INTRANET 153953    PLANNING, BUDGETING AND PROJECTIONS 133245    PLATEAU ELMS
(LEARNING@BMS) 135093    PLEIADES 137891    PMFLA 141266    POD EVIDENCE

 

52



--------------------------------------------------------------------------------

App
Number

  

Application Name

143897    POLICIES AND PROCEDURES 142986    PORTUGAL PAYROLL SYSTEM 155505   
POWER MEASURE LIMITED 136488    POWER PLAY SALES METRICS 135642    PPV AND PPV
ADJUSTMENTS 134882    PRACTNR MAILING SYSTEM 134883    PRACTNR MASTER DB 134884
   PRACTNR SALES CALL 135375    PREMIERE 144916    PRESTA 137499    PRICE & DEAL
SETTING SYSTEM 135761    PRICING & SOURCING - TRANSFER PRICING 155058   
PROCEDURE 135506    PROCESS AND REPORTS OF AVERAGE COST 135059    PROCESS BMS
DESCRIPTION 137973    PRODUCT ACCRUALS 134840    PRODUCT INFORMATION DATABASE
150576    PRODUCT REPOSITORY 136492    PRODUCT SALES COLLECTION, PERU 136496   
PROFITABILITY CUBE 135605    PROMOTIONAL FUNDS MANAGEMENT SYSTEM 138325   
PROSPER - (PROJECT SYSTEM, PLANNING ET REPORTING) 137515    PUBLICENT 136142   
PURCHASE CUSTOMER ORDER 155253    PURCHASE PROVISION 143916    PURCHASING
INTRANET 155011    PURCHASING REGISTRATION BOOK PERU 137963    PURCHASING
REQUEST 135418    QA INTERLEAF 134593    QA LDS 154754    Q-Master 135921   
QUALITY COMPLAINTS INVESTIGATION SYSTEM (QCIS) 155156    QUARANTINE 134615   
QUASAR 155013    REGISTRO DE VENTAS PERU 133247    REMEDY 155155   
REQUISICIONES AUTOMATICAS 145418    RESERVATIONS 136595    RESOURCE SCHEDULING
AND VERIFICATION PROGRAM RSVP

 

53



--------------------------------------------------------------------------------

App
Number

  

Application Name

140735    RESOURCELINK SE 155054    RETENCIONES 137470    REX RECONCILIATION
APPLICATION TBD    RIA Checkpoint 152101    RIGHT FAX (GLOBAL IMPRESS SERVICES)
146019    RIGHTFAX 153553    RIGHTFAX MJN 155907    RISKSAFE 136355    RTS
135740    SAC 136748    SAFARI ALIGNMENT 134885    SAFARI PROFESSIONAL 136507   
SALARY PLANNING - KADIRI 135310    SALES CUBE 135516    SALES DATAMART 136779   
SALES FORCE AUTOMATION 147166    SALES FORCE E-LEARNING (TUDESARROLLO) 152151   
SALES INFORMATION SYSTEM(SIS) - MJ CHINA 138076    SALES INTERFACES 135789   
SALES QUOTE MANAGEMENT 136509    SALES REP LOOKUP 135595    SALES REPORTING
(SILVON DATA TRACKER) 155153    SALES RETURN & SALES DISCOUNT 144969    SALES
STATISTIC CODE 134141    SALES STATISTICS 137024    SALES STATISTICS CUBES
135832    SALES STATISTICS IN AS/400 134891    SALES TRAINING WEB SITE 134892   
SAMPLES ACCOUNTABILITY SYSTEM 143354    SAMPLES CONTROL 134255    SAMPLES MNGT.
136286    SANTANDER GLOBAL PEND    SAP BCS 136512    SAP BUSINESS WAREHOUSE (BW)
151426    SAP DM RELATED PROCESSING (671) 133251    SAP FDG 146416    SAP GTS
GTP 139184    SAP HR (VERSION 4.6C) 136513    SAP ORDER TO CASH (OTC) - SYMPHONY

 

54



--------------------------------------------------------------------------------

App
Number

  

Application Name

135525    SAP ORDER TO CASH (OTC) HARMONY 156105    SAP TOUCH POINTS 134949   
SAS BILLING 155955    SBI WEBSITE 155955    SBI WEBSITE 135360    SCANDINAVIAN
ABSENCE REPORT 135367    SCANDINAVIAN CONFERENCE ROOM BOOKING 136515   
SCANDINAVIAN WHO IS WHO INTRANET 137516    SCANDINTRA.BMS.COM 136517    SCOP,
CANADA 134260    SECTO 137780    SECURITY RISK ASSESSMENT APPLICATION 134688   
SECURITY VISITOR WATCH DATABASE 136757    SESAME PEND    SET 139187    SEVERANCE
136274    SIAV CSO 135003    SIAV MEAD JOHNSON 135008    SIAV SAMPLES MEAD
JOHNSON 134937    SIEBEL SYSTEM 155905    SIMPLEX GRINNELL 136521    SIMSAL
134635    SINGLE ITEM MASTER (SIM) 148266    SIPREME 134930    SIS 142519   
SMITH BARNEY 134508    SMW EVANSVILLE MJN SAMPLEMANAGER LIMS 2002 134944    SNOP
134269    SOLRED 135099    SPANISH ETMS 136739    SPEC PROPOSAL DATABASE 155453
   SPECTRA 137892    STAFF BENEFITS SYSTEM 135822    STAFF SERVICES - FACILITIES
WEB APPLICATION 135252    STANDARD OPERATING PROCEDURE 134723    STARS 135090   
STATISTIC OF SALES 136141    STOCK DISTRIBUTOR 137507    STOCK MONITORING SYSTEM

 

55



--------------------------------------------------------------------------------

App
Number

  

Application Name

137893    STOCK REQUISITION 138834    SUN JAVA IDENTITY MANAGER 137158    SUN
JAVA SYSTEM RFID TAG AND SHIP SOLUTION 1.5 134652    SUPERFUND 133274   
Supplier Link 137964    SUPPLIER MASTER 136600    SURVEY WIZARD 134980    SYC
134855    SYMPOSIUM WEB APP 146466    SYNTHESIS FOR PDA WINDOWSMOBILE5 155053   
TAIWAN PAYROLL - KPMG THIRD PARTY 155167    TALENET (OUTSOURCE) 143025    TALEO
BUSINESS EDITION 133355    TAX - CORPTAX CS AND EDP 138069    TAX - CORPTAX ETS
AND EDP 151533    TAX - CORPTAX US COMPLIANCE 146917    TAX - DBXI 135061    TAX
DISCOUNTS 142770    TCS VIDEO CONF REQUEST 135423    TEAMS - PORTUGAL 144161   
TEAMS INTEGRATION 134282    TEAMSHARE - SPAIN 135243    TELEPHONE DIRECTORY
135097    TEMPTATION 136927    THE RESERVATION FOR OBSOLESCENCE 135238    TIME
RECORDING 150627    TIME @ADP 134927    TM/1 - DATA WAREHOUSING SYSTEM(MJ)
151579    TM1 - BRAZIL 151729    TM1 ARGENTINA 151733    TM1 COLOMBIA 151679   
TM1 ECUADOR 142974    TM1 - HK 151629    TM1 PERU 134940    TM1 SERVER &
PERPECTIVE 8 - FINANCE DATA ANALYSIS 151732    TM1 VENEZUELA 136535    TM1,
INDONESIA (TM1) 136539    TM1, TAIWAN 137498    TM1_SALES

 

56



--------------------------------------------------------------------------------

App
Number

  

Application Name

136540    TM1_SERV7 137717    TOCK - CLOCKWARE 138277    TRACKWISE - EHS ACTIONS
TRACKING 143649    TRACKWISE - MATERIAL WORKFLOW 136617    TRAVEL - 14 DAY
PRETRIP AUTHORIZATION 137486    TRAVEL - CENTRAL BILL FORM 133157    TRAVEL -
ETRIP 151480    TRAVEL - GROUND TRANSPORTATION OPTION 136195    TRAVEL - PRETRIP
EXCEPTION AUTHORIZATION 143494    TRAVEL - SMALL MEETINGS FORM 133158    TRAVEL
- TRAVELWEB 133202    TREASURY: ETREASURY - NETTING 135679    TREASURY:
ETREASURY - SPOT TRADES 135758    TREASURY: ETREASURY - WEB REPORTS 133170   
TREASURY: TREASURY GTM V8.1.2 (GTM) 155159    TRIAL BALANCE 144516    TS3 136421
   TURNOVER, MEXICO 138222    BOSS KADROVIK 156106    UNPLUGGED 135076    UPILIB
TBD    URSSAF 155010    VALORIZACION DE IMPORTACIONES 135566    VENDOR MANAGED
INVENTORY 135505    VENDOR MANAGED INVENTORY / INFOREM 155855    VENDOR MSDS
143185    VISION CHAIN (CPFR) 137476    VISTA 135440    WEB CORPORATE WEB SITE
150224    WEBMETHODS 134969    WELFARE SYSTEM 148216    WFM 133235    WHITEPAGES
135381    WHO IS WHO 134304    WHO’S WHO 134858    WIC ADMIN DATA WAREHOUSE
134694    WINS 135228    WITNESS CALL MONITORING 134305    WMS

 

57



--------------------------------------------------------------------------------

App
Number

  

Application Name

142620    WORKBRAIN TIME & ATTENDANCE 135614    WORKSTATION PLUS 135260    Xign
134710    ZEELAND ADDENDUM 155854    ZEELAND PRODUCTION REPORTING SYSTEM 135286
   RMA 135294    MATERIAL PROMOTIONAL 135299    BANKING CONCILIATION 135303   
LIQUIDATION OF IMPORTS 135304    OBSOLECENCE OF INVENTORIES 135313    QUOTE CUBE
135314    INVENTORIES CUBE 136390    BPCS ARGENTINA 136393    BPCS ECUADOR AND
QMS 136422    EDI 136925    FORCE ANALYZER 137535    DOI CUBE 154853    SECURITY
OF DUTIES 155353    INTERFACE WITH DISTRIBUTOR 155404    BPCS ACCOUNTING- NEW
MODULES 157457    PORTALVENEZUELA 135605    Promotional funds management system
135606    Free Trade & Sample Issues (FTSI) 135595    Sales reporting (Silvon
data tracker) 135594    Consumer Response System (CRS) 157658    BPCS - Vietnam
156957    Sponsorship Management System

 

58



--------------------------------------------------------------------------------

EXHIBIT B

BUSINESS APPLICATION SUPPORT AND DEVELOPMENT

Services Summary Description

The Services to be provided by Provider under this Exhibit shall be those
services in the Provider’s IM Services Catalog that allow for, but are not
limited to, Data Management, systems administration, application maintenance,
and application development within the production, development, and test
environments for applications shown in the table below. This includes Break/Fix,
Customer Assistance, Required Modifications, and Elective Enhancements based on
Historical Levels. Provider shall not be required to provide any Services in
connection with any applications that are not currently supported by Provider or
that Provider does not have the capability to provide.

All systems and applications shall remain under Provider governance until
operation of an application is transferred to Recipient. Access and use of the
systems and applications shall be in strict accordance with Provider’s policies
and procedures.

The software applications governed by this Exhibit shall change as the
responsibility for support and maintenance transitions to Recipient.

Scope of Services

The systems and applications specified in this Exhibit are those that are
required in the normal course of delivering Provider provided Services and
required to operate the Business in the ordinary course during the Term. Systems
and applications supported, maintained and enhanced by Recipient in their
entirety prior to the commencement of the Term are excluded from the Services
contemplated by this Exhibit.

Costs: During the Term of this Schedule, upgrades of Applications dedicated to
Recipient to remain compliant with vendor support shall be at Recipient’s
expense, including all costs to upgrade or remediate middleware components,
bolt-on systems or other support components. If Recipient does not upgrade,
Recipient shall be responsible for any additional costs for extended support,
additional hardware or services to protect the Provider’s environment,
modifications to middleware or bolt-ons and/or accept reduced SLAs from
Provider.

Where Provider and Recipient share applications, Recipient shall be obligated to
assist Provider in upgrading applications where necessary whether Provider or
Recipient initiated. Where upgrades are Recipient initiated and agreed to by
Provider, these projects would be considered a separate project under Exhibit D.

Master Data Maintenance

Provider, at Historical Levels, as defined in Section 2(d)(i) of this Agreement,
shall be responsible for the IT administration of standard, routine customer and
material master data maintenance during the Term; provided that Provider shall
not provide these Services for any program that may be introduced by Recipient
or the Business after the Closing Date for which Provider lacks the system
capability to accommodate.

 

59



--------------------------------------------------------------------------------

Software

To the extent Provider is contractually permitted to allow for such use,
Recipient may continue to utilize software licensed by Provider for the duration
of the Term to the extent such use occurred during the six (6) months prior to
the Closing Date. In the event that the consent of a third party is required for
such use, the provisions of Section 2.10 of the Separation Agreement shall
govern the securing of such consents.

List of Applications

To the extent that any application listed in the table below will be supported
for Recipient’s use, access to and governance of the application shall be
determined by the Application Owner as listed in the Provider’s system of record
known as Optimize. Additionally, the nature and level of support will be based
on the support provided prior to Separation Date and the list may not be all
inclusive. Any system listed in the table below that has been retired or is in
the process of being retired will be maintained by Provider in that retired
state. Any request by Recipient to reinstate a system from retirement will
result in all costs being borne by Recipient.

 

App
Number

  

Application Name

137022    AC NIELSEN - ADVISOR (ADVISOR) 135237    ACCESS CONTROL 156857   
ACCIST 141360    ACCOUNT DEFINITION AND MAINTENANCE (ADAM) 135283    ACCOUNT
RECEIVABLE 139384    ACCOUNT RECONCILIATION TOOL (ART) 155205    ACS GENERATION
155059    ACS P&L 133153    ACTUALS COLLECTION SYSTEM 136926    ADAM HUMAN
RESOURCES (ADAM) 136381    ADAM, MEXICO 152451    ADOBE PRESENTER 135330    ADP
136378    ADP BRAZIL 135051    ADVANCE PAYMENTS 135183    ANNOUK 146018    ANP
TRACKING SYSTEM 136384    APLUS+ GUAYNABO 134318    APO 136582    APRICOT 134411
   ARIBA BUYER 139585    ARTS FOLLOW UP 133934    AUDIT - AUDIT DOCUMENT LIBRARY
135688    AUDIT - ICS 155266    AUTO PO - VZLA

 

60



--------------------------------------------------------------------------------

App
Number

  

Application Name

134020    AUTOBANK 135301    AUTOMATIC COLLECTION 155154    AUTOMATIC PURCHASE
ORDERS 136386    AVID 2.0 155267    BACKORDER MANAGEMENT 155157    BALANCE
GENERAL 141867    BALANCED SCORECARD MEAD JOHNSON 135068    BANK RECONCILIATION
(CONCILIACION BANCARIA) 136136    BELGIUM INTRANET 142118    BIZRIGHTS 143184   
BLOG CAP 2008 156107    BMS RESTAURANT 138883    BMS UK INTERNET SITE 134993   
BMSACT 135018    BMSCBR 136389    BMSCHE 135007    BMSCTS 135109    BMSLIQ
135013    BMSOTS 135022    BMSPER 135011    BMSRES 135023    BMSSCB
(CONCILIACION BANCARIA) 135089    BMSSIAV-400 TBD    BNP Banc National Paris
155268    BOX PRODUCT 134950    BPCS - PR GUAYNABO 134955    BPCS - MALAYSIA
135433    BPCS - MEXICO 153104    BPCS CHILE 136392    BPCS COLOMBIA (BPCS)
155307    BPCS GUAYNABO - WIC PROCESS 149874    BPCS PERU 141610    BPCS -
SINGAPORE (BPCS) 136399    BPCS VENEZUELA (BPCS) 140487    BPCS-HONG KONG (BPCS)
140485    BPCS-INDIA (BPCS) 140490    BPCS-INDONESIA (BPCS) 140484   
BPCS-PHILIPPINES (BPCS) 140486    BPCS-TAIWAN (BPCS)

 

61



--------------------------------------------------------------------------------

App
Number

  

Application Name

140488    BPCS-THAILAND (BPCS) 136583    BPR BUSINESS PARTNER REQUEST 136401   
BPS 143797    BUDGET UPLOAD ASIA PACIFIC 143847    BW ARIES PEND    BW/BI 133172
   CAESAR 135267    CAPIT - (TM1 & ARCPLAN) 135026    CASH BOOK 155060   
CERTIFICADO DE RETENCIONES 137532    CHEMSTORE MJ 136343    CITIBANK PAYLINK
(INTERFACE) 136123    CLIENT SERVICES WEB SITE 137017    CLINICAL STUDIES 135379
   CMG 134092    CNC EMATCHER 144772    COEUK.BMS.COM 136100    COMMUNICATION
EXECUTIVE BULLETINS 133175    COMMUNICATIONS - EXEC.COM 133176    COMMUNICATIONS
- IN TOUCH 136626    COMPLIANCE - FINANCIAL CONTROL MANAGEMENT (FCM) 155008   
CONCILIACION INTERCOMPANY 155055    CONCILIACION TARJETAS DE CREDITO 134907   
CONDOR (GXPHARMA) 135794    CONTRACTS ACCRUALS 136412    CONTROL 15,
PHILLIPPINES 155061    CONTROL DE DESCUENTOS DEL DISTRIBUIDOR 155062    CONTROL
DOCUMENTARIO DESCUENTOS DEL DISTRIUIDOR 136678    CORPORATE LEGAL AGREEMENT
STATUS SYSTEM (CLASS) 136604    CORPORATE SECURITY - WEBSITE 134391    COSMICS
135830    COTIZACIONES 135428    CREDIT & ACCOUNT RECEIVABLES MGT. SYSTEM 136268
   CRISP 136864    CUSTOMER INQUIRY 136863    CUSTOMER RESOURCE CENTER CALENDAR
155063    CUT OFF 141814    CYBRARY TBD    DADSU

 

62



--------------------------------------------------------------------------------

App

Number

  

Application Name

136865    DAILY NEWS 133961    DAS (DOCUMENT ARCHIVAL_MANAGEMENT SYSTEM) 136258
   DAS2 150476    DASII REPORTING DATABASE 135110    DATA TRACKER GUAYNABO
139942    DATA CENTER ACCESS REQUEST 136214    DATA WAREHOUSE DELIVERY WEB SITE
TBD    DB Annuaire 136999    DB2 CUSTOMER MASTER 152902    DDD ANALYZER 141764
   Demand de Recruitment 141310    DEMAND SOLUTIONS FORECAST MANAGEMENT 134067
   DEPARTMENTAL INTRANET PAGES 138984    DHL CONNECT 155264    DIALCA INTERFACE
134400    DISPOSAL ORDER SYSTEM 135603    DM/FSS DATA WAREHOUSE 153654   
DOCUMENTAL PLATFORM MJ MEXICO 135206    DOMESTIC TRAVEL SYSTEM 136238    DPP
COLOMBIA 135056    DRAFT PURSUIT 135241    DSI UK 150927    DUTCH INTRANET
134083    EARS 137528    EASYWAY 135332    EDI - CANADA 144816    EDI - GXS SAP
SYMPHONY 135846    EDI - SIAV 151531    EEOC - CAAMS BUSINESS UNIT MAPPING
UTILITY 133201    EHS - OPERATING RESULTS 135242    EHS INCIDENT ANALYSIS 134922
   E-LEAVE SYSTEM 155257    ELECTRONIC PAYMENTS - VZLA 136741    ELECTRONIC
SIGNATURES 147766    EMAIL NOTIFICATION MANAGEMENT SYSTEM 136426    ENTERPRISE
HUB 142619    EPIC STAR 133781    EPORTAL 136122    EPOST

 

63



--------------------------------------------------------------------------------

App

Number

  

Application Name

134737    EREPORTS 133708    eSourcing (Frictionless) 135107    ESS 134716   
ETRAC 135073    EVALUATION OF ORDERS 134533    EVANSVILLE ADDENDUM 141261   
EXADI 135426    EXCEL-A-RATER 136929    EXCHANGES AND RETURNS 145568    EXECCOMM
133203    EXPENSE REIMBURSEMENT SYSTEM (IBM EXPRES T&E ) 137465    FAC-IT 135462
   FEDEX PACKAGING 135342    FINANCE - CANADA 136947    FINANCIAL NOTE OF CREDIT
135598    FINISHED PRODUCT INVENTORY 155007    FIXED-ASSETS 144770    FOCUS
147866    FORECAST MANAGEMENT SYSTEM MJ 136870    FURNITURE SURPLUS CATALOG
140985    GAT 135240    GE.PE 137459    GENTRAN SAP 135510    GET PAID 137262   
GIFTS - SALES & MARKETING 135725    GKO 137724    GLOBAL CALENDAR SERVICE 136679
   GLOBAL CORPORATE MANAGEMENT 136868    GLOBAL DESIGN 137723    GLOBAL EMAIL
SERVICE 135772    GLOBAL MEETINGS MANAGEMENT - MARRS 151883    GLOBAL SCAN
134790    GLOBE (GLOBAL LIBRARY OF BRANDING ELEMENTS) PEND    GOA WEB
APPLICATION 155261    GOVERMENT PAYROLL RULES 136602    GOVERNMENT AFFAIRS -
WEBSITE 134420    GOVERNMENT INTERACTIONS 134473    GROSS MARGIN SYSTEM 133429
   GSSWEB

 

64



--------------------------------------------------------------------------------

App

Number

  

Application Name

134474    HAZARDOUS MTRL TRACKING 145266    HP QUALITY CENTER TEST DIRECTOR
136229    HR DATA WAREHOUSE 139236    HR HORIZONS 136736    HR MANAGEMENT SYSTEM
136744    HR REPORTING 136236    HR@BMS 136127    HR@NET 144771   
HRDIRECT.BMS.COM 135329    HRIS, TAIWAN 135244    HUMANRES PEND    Hyperion
Essbase Application 135607    HYPERION PILLAR 150475    HYPERION-MJN 135715   
IMS SALES ANALYZER - SPAIN 146016    IN MARKET MANAGEMENT SYSTEM 135817   
INFINIUM - Indonesia 134138    INFINIUM-HR 134848    INTEGRATED RELATIONSHIP
MARKETING 139536    INTEGRATED WEB PLATFORM 133215    INTERCOMPANY BACKCHARGES
149774    INTERFACE BPCS WITH SAP FSS 145868    INTERNAL CERTIFICATE AUTHORITY
VERIFICATION SERVIC 136237    INTERNATIONAL DATA ROSTER WEB 142944    INTRANET
RH FRANCE 141159    INTRANET SECURITY SYSTEM 135204    INTRANET WEBSITE - TAIWAN
135016    INVOICE CONTROL 143490    ISIS - MJ - CANADA 134489    ITO LIST NUMBER
DATABASE 136869    ITO QC/QA TIME EXCEPTIONS 133725    JET JOURNAL ENTRY PEND   
Jobline - 3rd party (New application in process) 144769    JOBLINEUK 153505   
LATIN AMERICA SHARE OF MARKET 134595    LEGACY QA MICROFILM INDEXING 134597   
LEGACY QA SAMPLES PROCESSING 136503    LEGACY QUALITY CONTROL STABILITY SAMPLES
133222    LEGAL - CPI - TRADEMARK SYSTEM

 

65



--------------------------------------------------------------------------------

App

Number

  

Application Name

133223    LEGAL - DOMAIN NAME TRACKING SYSTEM 151481    LEGAL - EEOC REPORT
BULLETIN 133224    LEGAL - ELECTRONIC FILING SYSTEM/PAIR - PATENTS 136102   
LEGAL - GIFTS 133226    LEGAL - LEGAL EXPENSE TRACKING SYSTEM (LETS) 133230   
LEGAL - MEMOTECH/MIS - PATENTS 136455    LEGAL - TRADEMARK COST TRACKING
DATABASE 135738    LEGAL CONTRACTS 136225    LEGAL INVOICE TRACKING SYSTEM
155158    LIBRO DIARIO 135512    MANAGEMENT CONTROL 134526    MANUFACTURING
BATCH RECORDS 136456    MANUGISTICS 137506    MANUGISTICS-FULLFILMENT 7.1.2
134169    MAPICS 137510    MARKET SHARE ANALYSIS 134522    MATERIAL & PRODUCT
PERFORMANCE TRACKING 134174    MAX / JMAX 135417    MAXIMO (GLOBAL) 135245   
MEAD JOHNSON CHANGE CONTROL 136937    MEDICAL SAMPLE 136597    MEDICAL/FITNESS -
BSDI FITNESS 135773    MEDICAL/FITNESS - MEDGATE 134176    META4MIND PEND   
Methane Gas Billing 148968    MEXICO VACATION SYSTEM TBD    MIKROS 137159    MJ
DSI FINANCIAL REPORTING 135268    MJ INTRANET 142773    MJN AWARD PROCESSING
PEND    MJN DB Promotions (Web Page) 151276    MJN DCS REPORTING 155162    MJN
IDMC 134536    MJN LIST NUMBER DATABASE 154353    MJN MF UTILITY JOBS (900
SERIES) NA    MJN Miscellaneous Notes DBs - See Remedy 5005 136732    MJN
PROJECT MANAGEMENT 136740    MJNG BULLETIN BOARD 155163    MONTHLY CLOSE

 

66



--------------------------------------------------------------------------------

App

Number

  

Application Name

134180    NDF - NOTES DE FRAIS 137467    NEWSEDGE MJ 134880    NOTES FORMS DBS
136733    NPIS 157257    NV-PAS 139784    OASIS 155908    OFFRES EMPLOIS 138934
   OMNIRIM 133234    ONEBMS PORTAL 146816    ONEBMS PORTAL/CANADA COMMUNITY
134220    ONLINE ADS FRANCE 136576    OPTIMIZE PEND    Optiva (PLM - New
project) 137365    ORACLE CLINICAL / ELECTRONIC DATA CAPTURE 141714    ORACLE
CLINICAL REMOTE DATA CAPTURE/EXTERNAL 135253    ORIME 134208    OTHER PAYMENTS
137949    OUTLET CLASSIFICATION 134211    OXYGENE 136480    PACHA 134579   
PACKAGING BATCH RECORDS 136481    PACKAGING MATERIAL SPECIFICATIONS 155057   
PAYLINK PERU CHILE 136140    PAYMENTS ADMINISTRATION IN BANK 151783    PAYMETRIC
135430    PERFORMANCE CONNECTIONS 146116    PERSISTENT URL 155258    PETTY CASH
- VZLA 137716    PGPM GSS PORTFOLIO AND PROJECT TOOLSET 147616    PHA PRO 134576
   PHARMACEUTICAL CHANGE CONTROL SYSTEM 134222    PHOENIX 155009    PIRAMIDE DE
PROVEEDORES 151784    PIVOTAL CRM 5.9 137505    PIVOTAL CRM V 5.1 135373    PL
INTRANET 153953    PLANNING, BUDGETING AND PROJECTIONS 133245    PLATEAU ELMS
(LEARNING@BMS) 135093    PLEIADES

 

67



--------------------------------------------------------------------------------

App

Number

  

Application Name

137891    PMFLA 141266    POD EVIDENCE 143897    POLICIES AND PROCEDURES 136488
   POWER PLAY SALES METRICS 135642    PPV AND PPV ADJUSTMENTS 134882    PRACTNR
MAILING SYSTEM 134883    PRACTNR MASTER DB 134884    PRACTNR SALES CALL 135761
   PRICING & SOURCING - TRANSFER PRICING 155058    PROCEDURE 135506    PROCESS
AND REPORTS OF AVERAGE COST 135059    PROCESS BMS DESCRIPTION 137973    PRODUCT
ACCRUALS 134840    PRODUCT INFORMATION DATABASE 150576    PRODUCT REPOSITORY
136492    PRODUCT SALES COLLECTION, PERU 136496    PROFITABILITY CUBE 138325   
PROSPER - (PROJECT SYSTEM, PLANNING ET REPORTING) 136142    PURCHASE CUSTOMER
ORDER 155253    PURCHASE PROVISION 155011    PURCHASING REGISTRATION BOOK PERU
135921    QUALITY COMPLAINTS INVESTIGATION SYSTEM (QCIS) 155156    QUARANTINE
134615    QUASAR 155013    REGISTRO DE VENTAS PERU 133247    REMEDY 155155   
REQUISICIONES AUTOMATICAS 136595    RESOURCE SCHEDULING AND VERIFICATION PROGRAM
RSVP 155054    RETENCIONES 137470    REX RECONCILIATION APPLICATION TBD    RIA
Checkpoint 153553    RIGHTFAX MJN 135740    SAC 136507    SALARY PLANNING -
KADIRI 135310    SALES CUBE 135516    SALES DATAMART 136779    SALES FORCE
AUTOMATION 147166    SALES FORCE E-LEARNING (TUDESARROLLO) 135789    SALES QUOTE
MANAGEMENT

 

68



--------------------------------------------------------------------------------

App

Number

  

Application Name

155153    SALES RETURN & SALES DISCOUNT 144969    SALES STATISTIC CODE 134141   
SALES STATISTICS 137024    SALES STATISTICS CUBES 135832    SALES STATISTICS IN
AS/400 134891    SALES TRAINING WEB SITE 134892    SAMPLES ACCOUNTABILITY SYSTEM
143354    SAMPLES CONTROL 134255    SAMPLES MNGT. 136286    SANTANDER GLOBAL
PEND    SAP BCS 136512    SAP BUSINESS WAREHOUSE (BW) 151426    SAP DM RELATED
PROCESSING (671) 133251    SAP FDG 146416    SAP GTS GTP 139184    SAP HR
(VERSION 4.6C) 136513    SAP ORDER TO CASH (OTC) - SYMPHONY 135525    SAP ORDER
TO CASH (OTC) HARMONY 156105    SAP TOUCH POINTS 134949    SAS BILLING 135360   
SCANDINAVIAN ABSENCE REPORT 135367    SCANDINAVIAN CONFERENCE ROOM BOOKING
136515    SCANDINAVIAN WHO IS WHO INTRANET 137516    SCANDINTRA.BMS.COM 136517
   SCOP, CANADA 134260    SECTO 137780    SECURITY RISK ASSESSMENT APPLICATION
134688    SECURITY VISITOR WATCH DATABASE 136757    SESAME PEND    SET 139187   
SEVERANCE 136274    SIAV CSO 135003    SIAV MEAD JOHNSON 135008    SIAV SAMPLES
MEAD JOHNSON 136521    SIMSAL 134635    SINGLE ITEM MASTER (SIM) 148266   
SIPREME 142519    SMITH BARNEY 134508    SMW EVANSVILLE MJN SAMPLEMANAGER LIMS
2002

 

69



--------------------------------------------------------------------------------

App

Number

  

Application Name

134269    SOLRED 135099    SPANISH ETMS 136739    SPEC PROPOSAL DATABASE 135822
   STAFF SERVICES - FACILITIES WEB APPLICATION 135252    STANDARD OPERATING
PROCEDURE 134723    STARS 135090    STATISTIC OF SALES 136141    STOCK
DISTRIBUTOR 138834    SUN JAVA IDENTITY MANAGER 134652    SUPERFUND 133274   
Supplier Link 137964    SUPPLIER MASTER 136600    SURVEY WIZARD 134980    SYC
133355    TAX - CORPTAX CS AND EDP 138069    TAX - CORPTAX ETS AND EDP 146917   
TAX - DBXI 135061    TAX DISCOUNTS 142770    TCS VIDEO CONF REQUEST 134282   
TEAMSHARE - SPAIN 135243    TELEPHONE DIRECTORY 136927    THE RESERVATION FOR
OBSOLESCENCE 135238    TIME RECORDING 150627    TIME @ADP 134927    TM/1 - DATA
WAREHOUSING SYSTEM(MJ) 151733    TM1 COLOMBIA 142974    TM1 - HK 151629    TM1
PERU 134940    TM1 SERVER & PERPECTIVE 8 - FINANCE DATA ANALYSIS 151732    TM1
VENEZUELA 136539    TM1, TAIWAN 137717    TOCK - CLOCKWARE 138277    TRACKWISE -
EHS ACTIONS TRACKING 143649    TRACKWISE - MATERIAL WORKFLOW 136617    TRAVEL -
14 DAY PRETRIP AUTHORIZATION 137486    TRAVEL - CENTRAL BILL FORM 133157   
TRAVEL - ETRIP 151480    TRAVEL - GROUND TRANSPORTATION OPTION 136195    TRAVEL
- PRETRIP EXCEPTION AUTHORIZATION

 

70



--------------------------------------------------------------------------------

App

Number

  

Application Name

143494    TRAVEL - SMALL MEETINGS FORM 133158    TRAVEL - TRAVELWEB 133202   
TREASURY: ETREASURY - NETTING 135679    TREASURY: ETREASURY - SPOT TRADES 135758
   TREASURY: ETREASURY - WEB REPORTS 133170    TREASURY: TREASURY GTM V8.1.2
(GTM) 155159    TRIAL BALANCE 144516    TS3 136421    TURNOVER, MEXICO TBD   
UNISTAFF 135076    UPILIB TBD    URSSAF 155010    VALORIZACION DE IMPORTACIONES
135505    VENDOR MANAGED INVENTORY / INFOREM 137476    VISTA 135440    WEB
CORPORATE WEB SITE 150224    WEBMETHODS 133235    WHITEPAGES 135381    WHO IS
WHO 134304    WHO’S WHO 135228    WITNESS CALL MONITORING 134305    WMS 142620
   WORKBRAIN TIME & ATTENDANCE 135260    Xign 134710    ZEELAND ADDENDUM 135286
   RMA 135294    MATERIAL PROMOTIONAL 135299    BANKING CONCILIATION 135303   
LIQUIDATION OF IMPORTS 135304    OBSOLECENCE OF INVENTORIES 135313    QUOTE CUBE
135314    INVENTORIES CUBE 136390    BPCS ARGENTINA 136393    BPCS ECUADOR AND
QMS 136422    EDI 136925    FORCE ANALYZER 137535    DOI CUBE 154853    SECURITY
OF DUTIES 155353    INTERFACE WITH DISTRIBUTOR

 

71



--------------------------------------------------------------------------------

App

Number

  

Application Name

155404    BPCS ACCOUNTING - NEW MODULES 157457    PORTALVENEZUELA 134117   
GETRAS APPLICATION 157658    BPCS – Vietnam 156957    Sponsorship Management
System 157861    A&P Tracking System MJN

 

72



--------------------------------------------------------------------------------

EXHIBIT C

WORKPLACE SERVICES

Services Summary Description

The Services to be provided by Provider under this Exhibit shall generally be
described as services provided to support end-user services as listed in the
Provider’s IM Service Catalog. The Services provided include, but are not
limited to:

 

  •  

Desktop Services including:

 

  •  

Deskside support

 

  •  

Desktop management including Desktop/Laptop hardware break/fix

 

  •  

PC lifecycle management

 

  •  

Install, Move, Add, Change (IMACs)

 

  •  

Site Support

 

  •  

Software procurement

 

  •  

Help Desk including:

 

  •  

General support

 

  •  

SAP Help Desk

 

  •  

Sales Force Help Desk

 

  •  

R&D Scientific Help Desk

 

  •  

Messaging and calendaring

 

  •  

Collaboration Services, including but no limited to, eConferencing, Audio,
Video & Web Conferencing.

 

  •  

Print, Fax and Scan services

Scope of Services

These Services shall be provided to Recipient’s employees, contractors and
external business partners to the extent that such Services were provided prior
to Closing Date at Historical Levels as defined in Section 2(d)(i) of this
Agreement. Increase in Services beyond Historical Levels or for new usage not in
place prior to Closing Date will require initiation of a project by Recipient
per Exhibit D and shall mutually be agreed to by Provider and Recipient.

Software

To the extent Provider is contractually permitted to allow for such use,
Recipient may continue to utilize software licensed by Provider for the duration
of the Term to the extent such use occurred during the six (6) months prior to
the Closing Date. In the event that the consent of a third party is required for
such use, the provisions of Section 2.10 of the Separation Agreement shall
govern the securing of such consents.

 

73



--------------------------------------------------------------------------------

EXHIBIT D

IT PROJECT SERVICES

Services Summary Description

It is understood that Recipient will significantly limit new projects, both
Infrastructure and Applications, which rely on Provider Services to those that
are critical for ongoing business continuity and growth. Requests for new
projects and/or relevant to retirement of an application will follow Provider
established policies and procedures for project intake (PGPM) and prioritization
by Provider. Provider is under no obligation to provide Services where technical
capabilities do not exist in the existing Provider’s IM Services Catalog.

The Services to be provided by Provider under this Exhibit shall include, but
not be limited to, those services in the Provider’s IM Services Catalog that
allow for the initiation, execution, and implementation of new Infrastructure or
Application projects. Generally speaking, these Services will be limited to all
supported services required to complete projects for new infrastructure and
applications necessary for the continued operation and growth of Recipient.
Completion of projects shall be in strict accordance with Provider’s policies
and procedures.

Where required, Recipient shall obtain necessary software licenses (“Licensed
Software”) as required by software vendors and applicable laws. Licenses for
Licensed Software currently used by Recipient, and solely for the benefit of
Recipient, shall be transferred by Provider as permitted under the respective
vendor licenses agreements and where agreed by Provider. Any costs incurred by
Provider resulting from a transfer of Licensed Software to Recipient or a vendor
required renegotiation of Provider Licensed Software will be borne by Recipient.

Delivery of agreed projects will be in compliance with Service Level Agreements
of Provider and their designated providers. Recipient will bear the full cost of
all Project Services.

List of Projects

 

PGPM Project ID

  

Project Name

2005-0791    MJN Product Lifecycle Management Implementation 2007-0224    MJN
Global Quality Strat – LIMS 2007-0224c    MJN Global Quality Strat - LIMS CR-c
2007-0224d    MJN Global Quality Strat - LIMS CR-d 2007-0801    Big C VMI to EDI
2007-0810    MJN PLM Construct and Test 2007-0810e    MJN PLM Construct and Test
CR-e 2007-0810f    MJN PLM Construct and Test CR-f 2007-1105    Internet
Marketing Web Site 2007-1277    Nijmegen Customs Req Changes 2007-1277a   
Nijmegen Customs Req Changes CR-a 2008-0022    ZIPP Packaging Automation DCS
2008-0081    Practitioner Audit and Balancin 2008-0120    EBI Access Control
Upgrades

 

74



--------------------------------------------------------------------------------

PGPM Project ID

  

Project Name

2008-0120a    EBI Access Control Upgrades CR-a 2008-0204    MJN Zeeland MSA
Switch Upgrade 2008-0204a    MJN Zeeland MSA Switch Upgrade CR-a 2008-0256   
MJN India Distribution Project 2008-0269    IWP Help Desk Support 2008-0289   
Regional A&P Tracking System 2008-0290    To revamp MJ TM1 (MY & SG) 2008-0310
   MJ Phil Web 2008-0310a    MJ Phil Web CR-a 2008-0360    MJN SFA System
2008-0360b    MJN SFA System CR-b 2008-0396    Project HRIS Extend 2008-0484   
Balance Scorecard Caricom 2008-0484a    Balance Scorecard Caricom CR-a 2008-0583
   Server upgrade for Hanoi 2008-0608    Demand Forecast - MJ Thailand 2008-0637
   3PL Lease Line Connect 2008-0643    MJN SA&R-Tatura Interface 2008-0643b   
MJN SA&R-Tatura Interface CR-b 2008-0648    MJN NIJ - network expansion
2008-0663    MJ CDS Integration (Atlas) – ZE 2008-0829    WINS Ind PC Upgrade
2008-0866    Central America B2B 2008-0920    CRM WAN 2008-0921    SFA JET
2008-0931    Project Storage 2008-0985    ETL CanCan for CRM Pivotal 2008-0989
   Mead Johnson Global SOP System 2008-0989a    Mead Johnson Global SOP System
CR-a 2008-0991    MJN RightFax Upgrade 2008-1036    Project Minnesota 2008-1037
   MJN IPO APAC BPCS 2008-1039    MJN IPO SAP 2008-1041    MJN IPO LATAM BPCS
2008-1042    MJN IPO Puerto Rico BPCS 2008-1043    MJN IPO MAPICS Canada
2008-1072    Importation and PPV 2008-1093    VPN connection 2008-1104    CRM
Pivotal additional licenses

 

75



--------------------------------------------------------------------------------

PGPM Project ID

  

Project Name

2008-1114    Project Total (Kenco) 2008-1114a    Project Total (Kenco) CR-a
2008-1120    Increase Space of MJCF 2008-1121    Office Expansion at CHO
2008-1146    MJN IWP DR at Auburn Hills 2008-1147    MJN DB Promotions (Web
Page) 2008-1165    OneMJN Portal Analysis 2008-1173    MJN Project Metro (new
office) 2008-1185    MJN Global Payroll-HRIS Project 2008-1189    N2N VPN for
Tianjin Office 2008-1190    N2N VPN for Xiamen Office 2008-1191    N2N VPN for
XiAn Office 2008-1246    Meridian IQ Connectivity Change 2008-1266    Pulse
Website Retirement Projec 2008-1286    Indonesia Discount Change 2008-1305   
MeadJohnson Community 2008-1326    MJN Payroll Data Conversion 2 2008-1329   
VMI System 2008-1330    CRM Enhancement 2008-1334    MJN Global LIMS 9_2 Dev
Server 2008-1336    Tatura Remote Office 2008-1339    MJN Executive Support
Project 2008-1344    MJN BPR Master Data 2008-1352    Cosmics Analysis -MJN IPO
2008-1406    Perf Connections_MJN IPO 2008-1414    MJN SOP Sharepoint Solution
Est 2008-1415    Gray Loon Partner access to IWP 2008-1416    BPCS
Implementation Dom Rep 2008-1467    Loyalty Points program 2008-1478    Web
Support 2008-1506    MJN IPO ADP Global Data Warehou 2008-1553    MJN IPO Bank
of America A P 2008-1557    Microbial Vitamin Disaster Rec 2008-1558    EBI
Automation Disaster Rec 2008-1565    Project New Office Setup 2009-0018    MJN
Vietnam office renovation 2009-0040    MJ China DMS Roll Out

 

76



--------------------------------------------------------------------------------

SCHEDULE 4

INFORMATION TECHNOLOGY SERVICES PROVIDED BY MJN

Countries: United States, Peru, and Chile (including support for ConvaTec).

Services Summary Description

Provider shall provide client facing support and management of applications (see
table below) for the countries identified. This includes Break/Fix, Customer
Assistance, Required Modifications, and Elective Enhancements based on
Historical Levels. Provider shall not be required to provide any Services in
connection with any applications that are not currently supported by Provider or
that Provider does not have the capability to provide. In addition, upon
completion of any new project identified in this Schedule, Provider and
Recipient shall amend the table below to add the completed project to this
Schedule. All IT support historically provided to Recipient will continue to be
provided except where specifically listed. Additionally, costs required to
separate services prior to or during the term of this Schedule are not included
in the costs and would be incremental to the cost of this Schedule. Recipient
will use Provider-required project intake processes and systems for all requests
made against Services made available by Provider.

All systems and applications shall remain under Provider governance until
operation of an application is transferred to Recipient. Access and use of the
systems and applications shall be in strict accordance with Provider’s policies
and procedures.

Where Provider and Recipient share applications, Recipient shall be obligated to
assist Provider in upgrading applications where necessary whether Provider or
Recipient initiated. Where upgrades are Recipient initiated and agreed to by
Provider, these projects would be considered a separate project under this
Schedule.

The software applications governed by this Schedule shall change as the
responsibility for support and maintenance transitions to Recipient.

All costs and expenses associated therewith (the “Development Costs”) shall be
borne by Recipient.

Without limiting the generality of the foregoing, Recipient shall act as project
manager for the development, construction, testing and implementation of its
computing environment. Recipient agrees that its responsibilities as project
manager shall include preparation (and communication to Provider) of reasonable
project timelines and requirements for technical expertise or specialist
personnel, hiring and supervision of systems integrators or other personnel and
timely delivery, testing and implementation of the computing environment.
Recipient will collaborate with Provider on the development of the project
timelines, with Provider and Recipient approving the project timelines before
any business plans are made to effect change in either the Recipient or Provider
computing or business environments. Provider shall not provide any resources
above and beyond the normal course of delivering Provider-provided Services
required to operate the Business during the Term. Provider reserves the right to
replace, upgrade, or modify its operating procedures and/or software systems at
any time during the Term.

 

77



--------------------------------------------------------------------------------

Services

Client facing IM support only for Indiana Technical Operations in Evansville, IN
including:

 

  •  

Provide functional support and client assistance

 

  •  

Work with 3rd party service providers who provide application technical support

 

  •  

Coordinate required testing for service packs and patches

 

  •  

Provide security coordination consistent with activities as of the Separation
Date

Application support for applications listed in table below to the extent that
Provider was providing services prior to Separation for all countries. Support
includes the following:

 

  •  

System administration

 

  •  

Application maintenance and promote to production

 

  •  

Assist Recipient with transition of applications

 

  •  

Maintain end-user access control

 

  •  

Provide incident and problem resolution

 

  •  

Provide validation services for applications

 

  •  

Database maintenance services where applicable, including data export/imports,
query performance tuning, application PL/SQL management, & data structure design
and implementation

Changes in Services made by Provider during the Term of this Agreement will be
made available to Recipient based on mutual consent, with incremental costs
necessary being borne by Recipient. Discontinuation of Services by Provider will
be made available, on mutual consent, to Recipient with Recipient bearing the
full cost associated with the discontinuation of that Service. Provider must
notify Recipient within one-hundred eighty (180) days for the first twelve
(12) months and ninety (90) days thereafter of any Discontinuation of Services.
Recipient must make a request in writing to Provider for inclusion of any
Additional Services. At time of receipt of Recipients request by Provider,
Provider will within the following thirty (30) days provide a plan of action to
include the requested services as Additional Services or send a rejection of the
Recipients request to the Recipient of their request to be included as
Additional Services. Provider will notify Recipient within fifteen (15) days of
any Change in Services.

New Project Services

It is understood that Recipient will significantly limit new projects, both
Infrastructure and Applications, which rely on Provider Services to those that
are critical for ongoing business continuity and growth. Requests for new
projects and/or relevant to retirement of an application will follow Provider’s
established policies and procedures for project intake (PGPM) and prioritization
by Provider. Provider is under no obligation to provide Services where technical
capabilities do not exist at the Date of Close.

Transition of Services

Provider will provide the support required to transition Services and
applications for Recipient; and such support will be managed as a project under
New Project Services in this Schedule 4 with the cost associated with that
transition borne by Recipient.

 

78



--------------------------------------------------------------------------------

Data Transfers

In relation to data transfers, the following principles shall be adhered to:

 

  •  

Any request to transfer data shall be done as a project per this Schedule with
all costs at an incremental expense to Recipient

 

  •  

Any transferred data shall be transferred in Provider standard format

 

  •  

Any data customization request shall be at an incremental expense to the
Recipient

 

  •  

Data conversion and mapping activities shall be mutually agreed to during
initiation of the project under this Schedule

 

  •  

During the Term, Provider does not commit to segregating data which is
co-mingled, with the exception of financial data, the segregation of which shall
be performed at an incremental expense to the Recipient

Cost

Cost of Services shall be charged each month at fixed amounts as follows:

 

Local Market (Country)

   TSA Costs Chile    USD   3,000 Peru    PEN   25,489 U.S.A.    USD   39,000

In addition, Recipient shall be obligated to pay increased maintenance and
licensing costs from vendors for software dedicated to Recipient covered under
this Schedule.

Additional Costs

New projects or services agreed to in this Schedule 4 shall be borne by
Recipient as agreed to by acceptance of such projects and services.

Recipient shall be responsible for maintaining a Capital Appropriation Request
(CAR) for the purchase of all new or replacement PCs during the Term.

Modification of Costs during Term

During the Term of this Agreement, Provider and Recipient shall review the
Services provided under this Schedule and the costs charged to provide Services
twice annually. Costs to Services shall be modified for modification of
Provider’s unit price as documented in the Annual Business Plan once per year.
Cost to Services shall be modified twice per year based on volume of Services
used under this Schedule.

Term: Until the date that is thirty-six (36) months after the Separation Date,
with Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional three (3) months; provided that
the Recipient acknowledges and agrees that Schedule 3 must be in effect to
provide the Services listed in this Schedule.

 

79



--------------------------------------------------------------------------------

Early Termination of All Services: Termination by Recipient at any time upon
ninety (90) days’ prior written notice. Upon the early termination of any
Service(s) in this Schedule, Early Termination Fees equal to 100% of all actual
stranded costs caused by the early termination shall be charged on a monthly
basis for so long as such stranded costs exist.

Transition: Transition out of Services or applications in this Schedule by
Recipient must be planned and agreed to by Provider. Due to interdependency of
applications and services provided in this Schedule, failure to communicate and
plan transition by Recipient with Provider may limit or reduce Services provided
by Provider.

Provider: MJN

Recipient: BMS

Point of Contact, Recipient: Susan Liddie

Point of Contact, Provider: Derek Faughn

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

List of Projects

 

Project ID

  

Project Name

                  2008-0829    WINS Ind PC Upgrade          2008-0927    ITO SAP
PP-PI Migration         

Applications Supported

 

Application

      ID

  

Application Name

  

Country
Supported

  

Division Used

137782    Atlas    US    TechOps    Business Objects    US    TechOps    Credit
Memos    US    TechOps    Discipline System    US    TechOps 134400    Disposal
Order System    US    TechOps 135603    DM/FSS Data Warehouse    US    TechOps
137658    EBI Badge Management    US    TechOps 135242    EHS Incident Reporting
   US    TechOps 136741    Electronic Signatures Database    US    TechOps
134474    Hazardous Material Tracking    US    TechOps 134450    Invistics
Database/Feed    US    TechOps 134489    ITO List Number DB    US    TechOps
135190    Job Bid    US    TechOps 134593    Laboratory Data System (LDS)    US
   TechOps 134595    Legacy QA Microfilm Indexing    US    TechOps

 

80



--------------------------------------------------------------------------------

Application

      ID

  

Application Name

  

Country
Supported

  

Division Used

134519    Marcam Maintenance Management System    US    TechOps 134526    MBR   
US    TechOps 134880    MJN Intranet - Forms Warehouse    US    TechOps 135268
   MJN Intranet - Net-it    US    TechOps 136740    MJNG Bulletin Board    US   
TechOps 136481    Packaging Material Specification System (PMS)    US    TechOps
   Pharm Door Sheets    US    TechOps 135252    Pharm SOP DB    US    TechOps
134576    Pharmaceutical Change Control System    US    TechOps 140584    ProCal
   US    TechOps 135252    PSG SOP DB    US    TechOps 135418    QA Interleaf   
US    TechOps 134597    QA Sample Processing    US    TechOps 136503    QC
Stability Samples    US    TechOps 133251    FDG SAP (Client Facing)    US   
TechOps    Scale Calibration Database    US    TechOps 134688    Security
Visitor Watch System    US    TechOps 134694    WINS    US    TechOps 149874   
BPCS - ACP    Peru, Chile    Pharma, ConvaTec 149874    BPCS - ACR    Peru,
Chile    Pharma, ConvaTec 155008    Conciliacion intercompany       Pharma
155061    Control de Dsctos del Distribuidor    Peru    Pharma 155062    Control
documentario de dsctos del distribuidor       Pharma 136947    Descuentos del
Distribuidor al Mercado    Peru    Pharma 135073    Evaluación de Pedidos   
Peru, Chile    Pharma 149874    BPCS - CST    Peru, Chile    Pharma 135506   
PROCESS AND REPORTS OF AVERAGE COST    Peru    Pharma 155010    Valorizacion de
Importaciones       Pharma 155007    Fixed Assets    Peru, Chile   
Pharma, ConvaTec 149874    BPCS - GLD    Peru, Chile    Pharma, ConvaTec 155059
   ACS P&L    Peru, Chile    Pharma 155157    Balance General       Pharma
155063    Cut Off       Pharma 155158    Libro Diario       Pharma 136492   
Product Sales Collection    Peru, Chile    Pharma, ConvaTec

 

81



--------------------------------------------------------------------------------

Application

      ID

  

Application Name

  

Country
Supported

  

Division Used

155011    Purchasing registration book       Pharma 155013    Registro de Ventas
Peru       Pharma 155153    Sales Return & Sales Discount       Pharma 155159   
Trial Balance       Pharma 136927    Write Off    Peru, Chile   
Pharma, ConvaTec 155054    Retenciones       Pharma 135061    TAX DISCOUNTS   
   Pharma 149874    BPCS - CSH       Pharma 149874    BPCS - MLT    Peru, Chile
   Pharma, ConvaTec 136140    Administración de Cheques       Pharma 135068   
BANK RECONCILIATION (CONCILIACION BANCARIA)       Pharma 135026    CASH BOOK   
   Pharma 155055    CONCILIACION TARJETAS DE CREDITO       Pharma 155057   
Paylink Peru Chile    Peru, Chile    Pharma, ConvaTec 135512    Control de
Gestion       Pharma 155060    Certificado de Retenciones       Pharma 149874   
BPCS - MPS       Pharma 149874    BPCS - MRP       Pharma    MRP       Pharma   
SCOP + Manugistic (Interface)       Pharma 136929    Exchanges and Returns   
Peru, Chile    Pharma, ConvaTec 136142    PURCHASE CUSTOMER ORDER    Peru, Chile
   Pharma, ConvaTec 136141    Stock in third Parties       Pharma 149874    BPCS
- BIL    Peru, Chile    Pharma, ConvaTec 149874    BPCS - ORD    Peru, Chile   
Pharma, ConvaTec 155154    Auto PO    Peru, Chile    Pharma, ConvaTec 149874   
BPCS - PUR    Peru, Chile    Pharma, ConvaTec 155009    Piramide de Proveedores
   Chile    Pharma 155155    Requisiciones Automaticas    Peru, Chile   
Pharma, ConvaTec 155156    Quarantine       Pharma    Special products control
      Pharma 149874    BPCS - INV    Peru, Chile    Pharma, ConvaTec 149874   
BPCS - SAL       Pharma 136941    QUOTA OF SALES PHARMA       Pharma 135090   
Statistics of sales    Peru, Chile    Pharma, ConvaTec 136937    Medical Sample
   Peru, Chile    Pharma

 

82



--------------------------------------------------------------------------------

Application

      ID

  

Application Name

  

Country
Supported

  

Division Used

151629    TM1    Peru, Chile    Pharma 135516    Sales Datamart    Peru   
Pharma 136926    ADAM - CR    Peru, Chile    Pharma, ConvaTec 136926    ADAM -
CV    Peru, Chile    Pharma, ConvaTec 136926    ADAM - KP    Peru, Chile   
Pharma, ConvaTec 136926    ADAM - NI    Peru, Chile    Pharma, ConvaTec 136926
   ADAM - NS    Peru, Chile    Pharma, ConvaTec 136926    ADAM - RH    Peru,
Chile    Pharma, ConvaTec 136926    ADAM - PL    Peru, Chile    Pharma, ConvaTec
134976    ITP    Chile    Pharma 155058    Procedure    Peru    Pharma    ASAP
   Peru    Pharma 154053    Dashboard New Products Latcan    Peru    Pharma
152251    Planning of Promotional Material    Peru    Pharma 153104    BPCS
CHILE    Chile    Pharma, ConvaTec 155012    PURCHASING REGISTRATION BOOK CHILE
   Chile    Pharma 155014    REGISTRO DE VENTAS CHILE    Chile    Pharma 156857
   ACCIST    Peru    Pharma

 

83



--------------------------------------------------------------------------------

SCHEDULE 5

TAX SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below. Additionally,
Provider shall make available a main contact person (the “Main Contact”) to act
on behalf of both Provider and Recipient with respect to global Tax matters of
Recipient. The Main Contact will oversee and coordinate the Services
contemplated in this Schedule 5 and to the extent appropriate in Schedule 6. The
Main Contact will oversee and coordinate external spend on Tax Planning and on
Tax Compliance Services wherever necessary, subject to the approval of
Recipient’s Chief Financial Officer, where such approval shall not be
unreasonably withheld, and where “external spend” shall mean expenditures on
third-party resource(s) in excess of that contemplated by this Agreement for
routine tax planning and tax compliance services. For the avoidance of doubt,
“external spend” shall not include locally budgeted expenditure(s) for
Provider’s direct and indirect costs under this Agreement where such costs
relate to Provider’s employees; or in accordance with Provider’s locally
budgeted expenses, costs pertaining to the outsourcing of routine tax compliance
functions anticipated under this Agreement.

Services

 

Service

  

Description

  

Countries

Preparing Tax
Returns   

Provider shall prepare the following Tax Returns, or shall perform the following
Services, as the case may be, provided, however, that Recipient shall provide
Provider with all information necessary to properly prepare such Tax Returns or
perform such Services in a timely manner:

 

•     Preparation of all income Tax Returns and related forms needed or required
by law (at the federal, regional and local levels), including, for the avoidance
of doubt, all Combined State Income Tax Returns and Foreign Tax Returns for any
taxable period ending on or before the Separation Date, and for any taxable
period ending after the Separation Date for so long as this Agreement shall
remain in effect.

 

•     Preparation of all required income Tax extension requests including, for
the avoidance of doubt, all Combined State Income Tax extension requests for any
taxable period ending on or before the Separation Date, and for any taxable
period ending after the Separation Date for so long as this Agreement shall
remain in effect.

   USA, Canada, Argentina, Brazil, Colombia, Dominican Republic, Ecuador,
Mexico, Peru, Puerto Rico, Venezuela, Belgium, Denmark, France, Ireland, Italy,
Netherlands, Nijmegen, Norway, Poland, Portugal, Russia, Spain, Sweden, United
Kingdom, Australia, Hong Kong, India, Indonesia, Taiwan, Vietnam, Guam

 

84



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•     In the United States, preparation of any Form 5471 relating to the
calendar year (or any portion thereof that begins on or prior to the Separation
Date) in which the Distribution occurs.

 

Provider will provide access to http://home.bms.com/Tax to the extent required
to provide the Services described above.

 

Provider will prepare the following Tax Returns or perform the following
functions as the case may be, in accordance with a schedule (“Tax Preparation
Schedule”) to be determined by the Provider. The Tax Preparation Schedule shall
ensure full compliance with tax filing deadlines (including the extension
thereof when and where applicable) and to the extent applicable the coordination
of the Recipient’s Tax Return filing needs and requirements with those of
Provider for group, fiscal unity or tax consolidation (or similar) purposes,
provided that Recipient shall or shall cause all information necessary to
properly prepare such Tax Returns or to perform such Services in a timely manner
to be delivered or otherwise made available to Provider in accordance with the
Tax Preparation Schedule:

 

(a)    Preparation of: all State Income Tax Returns, all Local Income Tax

         Returns, all Federal Income Tax Returns (including, as applicable or

         required, in all such cases pro forma Tax Returns).

 

(b)    Preparation of all Income Tax Returns in jurisdictions outside of the
United

         States.

 

(c)    Preparation of Sales and Use Tax Returns in the United States.

 

(d)    Preparation of Value Added Tax Returns, Goods and Services Tax Returns,

         and similar Indirect Tax Returns in jurisdictions outsider of the
United

         States.

 

(e)    Preparation of required extensions of any Tax Return(s) in any
Jurisdiction,

         as necessary, appropriate and/or required.

  

 

85



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Worldwide Tax Services    Provider will support worldwide Tax services,
including VAT.    USA, Canada, Argentina, Brazil, Colombia, Dominican Republic,
Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium, Denmark, France,
Ireland, Italy, Netherlands, Nijmegen, Norway, Poland, Portugal, Russia, Spain,
Sweden, United Kingdom, Australia, Hong Kong, India, Indonesia, Malaysia,
Philippines, Taiwan, Vietnam, Singapore (Operating Company, Holding Company,
Triple J Ingredients), Thailand, China, Guam Accounts payable related tax
reporting (i.e., 1099s, 48s)    Provider will support accounts payable related
tax reporting (i.e., 1099s, 480s).    USA, Canada, Argentina, Brazil, Colombia,
Dominican Republic, Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium,
Denmark, France, Ireland, Italy, Netherlands, Nijmegen, Norway, Poland,
Portugal, Russia, Spain, Sweden, United Kingdom, Australia, Hong Kong, India,
Indonesia, Taiwan, Guam

 

86



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Tax services related to PCOPS    Provider will support tax services
related to PCOPS.    Belgium, Denmark, France, Ireland,       Italy,
Netherlands, Nijmegen, Norway, Poland, Portugal, Russia, Spain, Sweden, United
Kingdom VAT, Sales and Use Tax Preparation    Provider will support Tax Return
preparation solely to the extent related to VAT, GST, sales and use taxes, and
similar Taxes or imposts.    USA, Canada, Argentina, Brazil, Colombia, Dominican
Republic, Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium, Denmark,
France, Ireland, Italy, Netherlands, Nijmegen, Norway, Poland, Portugal, Russia,
Spain, Sweden, United Kingdom, Australia, Hong Kong, India, Indonesia, Taiwan,
Vietnam, Guam Tax Provision and Reporting    Preparation and submission of all
materials at the State, Federal and International (ex-US) levels required for
the quarterly income Tax provision to ensure compliance under FAS 109, FAS 5,
FAS 123R and FIN 48, and all amendments or changes thereto. Calculation of the
cash tax and effective tax rates in the United States.    USA, Canada,
Argentina, Brazil, Colombia, Dominican Republic, Ecuador, Mexico, Peru, Puerto
Rico, Venezuela, Belgium, Denmark, France, Ireland, Italy, Netherlands,
Nijmegen, Norway, Poland, Portugal, Russia, Spain, Sweden, United Kingdom,
Australia, Hong Kong, India, Indonesia, Malaysia, Philippines, Taiwan, Vietnam,
Singapore

 

87



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

      (Operating Company, Holding Company, Triple J Ingredients), Thailand,
China, Guam Tax Audit support    Provider will perform State and Federal tax
audit support and management functions for Recipient.    USA Capital tax (in
Canada) processing services and payment support    Provider will perform all
services relating to the processing and payment of the Capital tax; Recipient
will reimburse Provider for any and all tax paid.    Canada Federal and
provincial submissions and support    Provider will perform Provincial and
Federal tax audit support and management functions for Recipient.    Canada,
Colombia, Venezuela VAT, Sales and Use tax audit support    Provider will make
available resource and support for the conduct of all VAT, Sales and Use tax and
similar (indirect tax) audits.    USA, Canada, Argentina, Brazil, Colombia,
Dominican Republic, Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium,
Denmark, France, Ireland, Italy, Netherlands, Nijmegen, Norway, Poland,
Portugal, Russia, Spain, Sweden, United Kingdom, Australia, Hong Kong, India,
Indonesia, Taiwan, Vietnam, Thailand, China, Guam Corporate Income Tax Audit
support    Provider will make available resource and support for the conduct of
all corporate income tax audits.    USA, Canada, Argentina, Brazil, Colombia,
Dominican Republic, Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium,
Denmark, France, Ireland, Italy, Netherlands, Nijmegen, Norway,

 

88



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

      Poland, Portugal, Russia, Spain, Sweden, United Kingdom, Australia, Hong
Kong, India, Indonesia, Malaysia, Taiwan, Vietnam, Singapore (Operating Company,
Holding Company, Triple J Ingredients), Thailand, China, Guam Global Tax
Planning Services    Provision of tax planning and tax strategy Services focused
primarily on reducing Recipient’s cash and effective tax rates from the
perspective of a U.S.-based multi-national, but also to include local and
regional tax planning and the support of business operations globally with
advice on tax efficient structures. The scope of such global tax planning
Services shall include direct taxes (i.e., corporate income taxes) and indirect
taxes (i.e., VAT, GST, Sales and Use tax and similar imposts, and customs
duties), but specifically shall exclude other taxes, imposts and levies
including but not limited to other taxes which are not based on income or sales
of products (i.e., real estate taxes and other property taxes). Global tax
planning Services also will include tax analysis and planning for cash
repatriation strategies and for intercompany financing activities.    USA,
Canada, Argentina, Brazil, Colombia, Dominican Republic, Ecuador, Mexico, Peru,
Puerto Rico, Venezuela, Belgium, Denmark, France, Ireland, Italy, Netherlands,
Nijmegen, Norway, Poland, Portugal, Russia, Spain, Sweden, United Kingdom,
Australia, China, Hong Kong, India, Indonesia, Malaysia, Philippines, Thailand,
Taiwan, Vietnam, Singapore (Operating Company, Holding Company, Triple J
Ingredients) Transfer Pricing    Provider shall perform transfer pricing
Services for Recipient, which Services shall include the preparation of transfer
pricing reports and/or documentation required under local law, operational
analysis of transfer prices. Recipient shall be solely responsible for
requesting and communicating to Provider (specifically, to    USA, Canada,
Argentina, Brazil, Colombia, Dominican Republic, Ecuador, Mexico, Peru, Puerto
Rico,

 

89



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Provider’s Transfer Pricing Group) all in-market transfer pricing changes for
existing products. Provider shall work with recipient to establish in-market
prices for any and all new products, but thereafter Recipient shall be solely
responsible for requesting and communicating to Provider (specifically, to
Provider’s Transfer Pricing Group) all in-market transfer pricing changes. For
the avoidance of doubt, as used in the preceding sentences, “existing products”
shall mean those products which are available for commercial sale in any market
worldwide as of the Separation Date, and “new products” shall mean any products
introduced for commercial sale in any market worldwide on or after the
Separation Date.

 

Further, Provider and Recipient shall use their best efforts to effect a
knowledge transfer from Provider to Recipient over the course of this Agreement
(as such Agreement relates solely to and remains in effect with respect to the
on-going provision of Tax Services) of transfer pricing system/rules in
accordance with principles espoused under Section 482 of the United States
Internal Revenue Code of 1986, as amended, and the Organization for Economic
Cooperation and Development. The objective of the foregoing knowledge transfer
shall be for Recipient to internally provide its own transfer pricing function
and administration by an as yet undefined date which in no event shall occur
later than the last day on which Provider shall be responsible for the
performance of Tax Services pursuant to the terms and conditions of this
Agreement.

   Venezuela, Belgium, Denmark, France, Ireland, Italy, Netherlands, Nijmegen,
Norway, Poland, Portugal, Russia, Spain, Sweden, United Kingdom, Australia,
China, Hong Kong, India, Indonesia, Malaysia, Philippines, Thailand, Taiwan,
Vietnam, Singapore (Operating Company, Holding Company, Triple J Ingredients)

Cost

Cost of U.S.-Provided Services (where “U.S.-Provided Services” are those
provided by or through the Corporate Tax Department of BMS) shall be charged
each month at a fixed amount of $246,000.

Term:

Until the later of December 31, 2011 and such time at which BMS ceases to own,
directly or indirectly, at least 80% of all classes of MJN stock outstanding as
measured by both vote and value.

 

90



--------------------------------------------------------------------------------

Early Termination of Services: Recipient may terminate any Service for any
country at any time upon not less than ninety (90) days prior written notice.
Any incremental costs incurred by the Provider due to the early termination of
outsourced services will be fully paid for by the Recipient. Upon the early
termination of any Service(s) set forth in this Schedule, Early Termination Fees
equal to 100% of all actual stranded costs caused by the early termination shall
be charged on a monthly basis for so long as such stranded costs exist.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Pete Leemputte

Point of Contact, Provider: Gary Lewbel

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

91



--------------------------------------------------------------------------------

SCHEDULE 6

TAX SERVICES PROVIDED BY MJN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Service

  

Description

  

Countries

Preparation of Tax
Returns   

Provider shall prepare the following Tax Returns, or shall perform the following
Services, as the case may be, provided, however, that Recipient shall provide
Provider with all information necessary to properly prepare such Tax Returns or
perform such Services in a timely manner:

 

•     Preparation of all corporate income Tax Returns for any taxable period
ending on or before the Separation Date, and for any taxable period ending after
the Separation Date for so long as this Agreement shall remain in effect.

 

•     Preparation of required corporate income Tax extension requests for any
taxable period ending on or before the Separation Date, and for any taxable
period ending after the Separation Date for so long as this Agreement shall
remain in effect.

 

Provider will provide access to http://home.bms.com/Tax to the extent required
to provide the Services described above.

 

Upon the request of Recipient, Provider will prepare the following Tax Returns,
or will perform the following Services, as the case may be, provided, however,
that Recipient shall (i) make its request to Provider as soon as reasonably
practicable but in no event later than sixty (60) days after the Separation Date
and (ii) provide Provider with all information necessary to properly prepare
such Tax Returns or perform such Services in a timely manner:

   Thailand

 

92



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•       Preparation of all corporate income Tax Returns (including Tax Returns
filed at the federal, regional and/or local level) for any taxable period ending
on or before the Separation Date, and for any taxable period ending after the
Separation Date for so long as this Agreement shall remain in effect.

 

•     Preparation of required extension requests for corporate income Taxes for
the taxable period ending on the Separation Date, and for any taxable period
ending after the Separation Date for so long as this Agreement shall remain in
effect.

 

•     Assistance with the computation of all required estimated corporate income
Tax payments for the portion of the Straddle Period beginning on the day after
the Separation Date.

 

Recipient will be responsible for executing all Tax Returns.

   Worldwide Tax
Services    Provider will support worldwide Tax services including VAT.   
Thailand Accounts payable related tax reporting (i.e., 1099s, 480s)    Provider
will support accounts payable related tax reporting (i.e., 1099s, 480s).   
Thailand VAT, Sales and Use Tax Preparation    Provider will support tax
preparation solely to the extent related to VAT, sales and use Taxes.   
Thailand Tax Provision and Reporting    Preparation and submission of all
materials at the State, Federal and International (ex-US) levels required for
the quarterly income Tax provision to ensure compliance under FAS 109, FAS 5,
FAS 123R and FIN 48, and all amendments or changes thereto.    Thailand Tax
Audit support    Provider will perform all income Tax audit support and
management functions for Recipient.    Thailand VAT, Sales and Use tax audit
support    Provider will perform all VAT, Sales and Use tax and similar
(indirect tax) audit support and management functions for Recipient.    Thailand

 

93



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of THB 232,989.

Term:

Until the later of December 31, 2011 and such time at which BMS ceases to own,
directly or indirectly, at least 80% of all classes of MJN stock outstanding as
measured by both vote and value.

Early Termination of Services: Recipient may terminate any Service for any
country at any time upon not less than ninety (90) days prior written notice.
Any incremental costs incurred by the Provider due to the early termination of
outsourced services will be fully paid for by the Recipient. Upon the early
termination of any Service(s) set forth in this Schedule, Early Termination Fees
equal to 100% of all actual stranded costs caused by the early termination shall
be charged on a monthly basis for so long as such stranded costs exist.

Recipient: BMS

Provider: MJN

Point of Contact, Recipient: Ron Gimbel

Point of Contact, Provider: Monapha Kongmunwatana

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

94



--------------------------------------------------------------------------------

SCHEDULE 7

TREASURY SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide the treasury Services described below, subject to the
terms and conditions of this Agreement (including Section 2 hereof). Such
Services shall be provided in a manner consistent with the scope of Provider’s
operating procedures and configuration of software systems as of the Separation
Date.

Services

Domestic Cash Management:

 

Service

  

Description

  

Countries

Domestic Cash Management   

The treasury Services that Provider will provide are as follows:

 

Bank Activity Reporting

 

•     Collect Recipient’s actual bank balance and transaction activity on behalf
of Recipient

 

•     Record Recipient’s daily cash activity in Treasury system prior to
interface to general ledger (SAP)

 

•     Report cash activity in e-Treasury for companywide access

 

•     Investigate and rectify lack of proper reporting with Recipient’s banks

 

•     Utilize existing Provider relationship bank systems for bank collection
process.

 

•     Manage contingency reporting plans for Recipient when bank systems fail.

 

•   Train Recipient staff

  

USA, Canada,

Puerto Rico

Domestic Cash Management   

Daily Cash Positioning

 

•     Concentrate all cash activity at newly formed Recipient company bank
account

 

•     Process all wire transfers to Recipient’s bank account from collection
banks

  

USA, Canada

(Puerto Rico to maintain intercompany balances)

Domestic Cash Management   

•     Collect Accounts Payable information from FSS to include in position as
available

 

•     Determine and report Recipient’s cash position and determine settlement of
investments based on expected Recipient cash requirements.

 

•     Provider performs “back office” confirmation processes for Recipient.

   USA

 

95



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•     Obtain daylight overdraft credit lines, when necessary.

 

•     Perform end of day reconciliation for Recipient activity.

 

•     Maintain I/C balances between Recipient PR

 

•     Train Recipient staff.

     

Treasury Payments

 

•     Provider will use Recipient DOA and existing processes to govern all
payments processed by Provider Treasury and outside of SAP’s normal payable
channels.

 

•     Recipient to adopt Provider Treasury internal control policies. Provider
to notify Recipient of any changes to policies within one week of change.

 

•     Adherence to Provider’s internal controls for all payments processed by
Treasury. Provider will notify Recipient in advance of changes. Recipient shall
adopt internal controls for payments processed by Treasury consistent with those
of the provider.

 

•     Calculate and settle bank fee reimbursements, credit facility fees,
inter-company and third party debt interest payments, interest rate swaps and
bank administrative fees related to financing.

 

•     Settle foreign exchange and investment position placements with banks

 

•     Settle inter-company dividend payments to Provider.

 

•     Settle shareholder payments with transfer agent.

 

•     Train Recipient staff

   USA Domestic Cash Management   

Accounts Payable

 

•     Provider Financial Shared Services (FSS) will continue to process accounts
payable on Provider bank accounts until technical work required is performed for
a full migration of payables to Bank of America.

 

•     FSS will provide accounts payable balances, including netting to Provider
Treasury for weekly settlements between two companies.

   USA

 

96



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•     FSS will process payroll settlements with ADP from Provider bank accounts
and will include amount in report to Treasury.

 

•     Provider Treasury will settle the inter-company accounts payable balance
from Recipient banks accounts.

     

Bank Account Governance

 

•     Maintain an efficient bank network with banks and recommend banking
solutions based on service needs.

 

•     Project manage all bank services implementations, including the opening
and closing of bank accounts and selection of Recipient’s banks.

 

•     Manage all bank fee negotiations with banks related to cash management
solutions

 

•     Manage the opening and closing of bank accounts in accordance with
Provider & Recipient Treasury signatory requirements.

 

•     Implement necessary banking services to minimize the ability of bank
account fraud

 

•     Maintain authorized signatory lists for Recipient. Provider & Recipient
Treasury and Recipient to be bank account signatories on all Recipient bank
accounts.

   USA

Domestic Cash

Management

  

•     Perform account analysis high level review and report Recipient bank
services fees for intercompany settlement.

 

•     Calculate accounts payable related fees for settlement with Provider,
until separate accounts payable accounts are used for Recipient.

 

•     Perform audit confirmations for external auditors requests.

 

•     Perform annual relationship reviews with Recipient banks.

 

•     Train Recipient staff.

   USA   

Technology

 

•     Maintain security administration function for all Recipient bank system
users under the Provider access profile.

 

•     Maintain security administration function for Treasury system users.

   USA

 

97



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

•     Perform user access reviews for all Recipient users as part of the
Provider access reviews.

 

•     Assign proper segregation of duties access and necessary access controls
for Recipient staff.

     

Budgets & Forecasts

 

Maintenance of a separate Recipient R & D consolidated forecast. Recipient is
responsible for continuing to provide Provider with receipts and disbursement
cash projections (to include payables).

   USA

 

98



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Domestic and International Pension:   

U.S. DEFINED BENEFIT PENSION PLAN

 

The treasury Services that Provider will provide are as follows:

 

While it is the intent to broadly outsource investment management and day to day
plan administration functions where practical, Provider will continue to provide
Recipient with overall advisory, general oversight, and strategic support
services on an ongoing or as needed basis post-IPO

 

Investment Management

 

•     Investment management responsibilities for the DB plan will be outsourced,
and will be part of a separate contract agreement with a third-party provider
yet to be identified.

 

•     Provider to facilitate transition to third party investment advisors.

 

•     Third party to perform Asset/Liability study, set optimal asset allocation
mix, perform manager searches, monitor performance, etc.

 

•     Third party to provide “Form 5500 Ready” services for IRS tax filing

 

•     Third party to perform weekly disbursements (benefit payments) to plan
administrator (Fidelity)

 

•     Third party to update plan fiduciaries on performance.

 

•     Recipient owns SOX controls associated with outsourced activities.

 

Interaction with Actuaries

 

•     Provider to facilitate actuarial activities with Recipient input.
Actuaries to be appointed by Recipient with recommendations from Provider.

 

Annual Valuation

 

•     Provider to provide support for initial valuation work required at time of
spin, and going forward Provider to provide general oversight role with
Recipient owning the process.

   USA

 

99



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

U.S. DEFINED CONTRIBUTION DC PLAN (401K)

 

FAS 87 Expense Determination/Year-end

Disclosures

 

•     Provider provides general oversight role with Recipient owning process.

 

Budget/Projection/Actual Reporting

 

•     Provider provides general oversight role with Recipient owning process.

 

Plan Accounting

 

•     Recipient/FSS own all aspects of pension accounting, financial statements
and disclosures for 2009. Provider/CFR shall support all aspects of pension
accounting and disclosures for 2009 financial statements and shall provide
knowledge transfer to support Recipient’s 2009 requirements.

     

Investment Management

 

•     Investment management responsibilities outsourced to third party (leverage
activities on DB side).

 

•     Third party responsible for manager searches, performance updates, etc.

 

•     Third party to coordinate weekly funding activities with record keeper
(company/employee match).

 

•     Plan accounting including 11 K filing to be completed by
Recipient/Trustee/FSS.

 

•     Third party to provide plan performance update to Recipient Fiduciary.

     

OTHER POST EMPLOYMENT BENEFITS

 

FAS 106/112 (OPEB – Other Post Employment Benefits)

 

•     Recipient to appoint actuary, and Provider to facilitate actuarial
activities with Recipient input.

 

•     Recipient to coordinate data gathering activities related to annual
expense valuations (census, premium rates, employee contributions, etc.)

  

 

100



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

INTERNATIONAL PENSION PLANS (5 DB; 13 DC)

 

•     Recipient/FSS own FAS 106/112 expense determination, accounting, and
reporting (including year end disclosures, with Provider providing general
oversight role).

 

•     Recipient owns budgeting/projection process, with Provider providing
general oversight role.

 

•     Recipient responsible for identifying and implementing SOX controls.

 

MISCELLANEOUS

   Worldwide

Domestic and

International Pension

  

Investment Management

 

•     Oversight of investment management arrangements to be outsourced to a
global consultant.

 

•     Consultant to establish policy objectives and guidelines as determined by
Recipient Fiduciary.

 

•     Global consultant to provide oversight of investment strategies, asset
allocation mix, perform manager searches, etc.

  

Domestic and

International Pension

  

•     Global consultant to provide plan performance updates to Recipient
Fiduciary.

 

•     Provider to facilitate outsourcing to global consultant, and once
established, minimal Provider involvement required.

 

Interaction with Actuaries

 

•     Provider to facilitate actuarial activities with Recipient input.
Actuaries to be appointed by Recipient. Recommend US-based global consultant be
appointed.

 

Annual Valuation

 

•     Provider to provide support for initial valuation work required at time of
spin, and going forward Provider to provide general oversight role with
Recipient owning the process.

 

FAS Expense Determination and Year-end Disclosures

 

•     Provider provides general oversight role with Recipient owning process.

  

 

101



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Budget/Projection/Actual Reporting

 

•    Provider provides general oversight role and Recipient local finance
directors own the process.

 

•    Local finance directors’s to set FAS expense budgets (5 DB plans) taking
input from actuaries as needed.

 

•    Local Recipient finance directors take ownership of analysis of financial
impact on any plan amendments.

 

•    Expense and funding impact of proposed design changes should be quantified
and evaluated for decision-making purposes.

   Domestic and International Pension   

Plan Accounting

 

•    Recipient/FSS own all aspects of pension accounting. Financial Statements,
disclosures, etc.

 

SOX Controls

 

•    Recipient responsible for identifying and implementing SOX controls.

        

 

102



--------------------------------------------------------------------------------

International Treasury

 

Service

  

Description

  

Legal Entities

International Treasury         

The treasury Services that Provider will provide are as follows:

 

•   In addition to this Agreement, a responsibility grid is in development to
identify the matrix of International Treasury process ownership.

     

Outsourcing

 

•     Provider may seek a third party to enter into an agreement to outsource
International Treasury processes for both the European Treasury Centre (ETC) and
Asia Pacific Treasury (APT) operations during 2009.

 

•     Recipient will be included within the scope of any outsourcing agreement
while Provider continues to maintain majority ownership and control.

 

•     Any outsourcing agreement would be structured to allow for a full
divestiture (or loss of majority control) of Recipient as follows:

 

In the event that Provider divests a part of its business which received the
benefit of the outsourced Treasury Services prior to the divestiture, the third
party will continue to provide the Treasury Services to such divested business,
at Provider’s request, which shall not be withheld unreasonably, for the
remainder of the term of the outsourcing agreement or 12 months, which ever is
longer.

 

•     The intent will be for any outsourcing service provider to act as an
extension of the Provider’s Treasury team in the provision of Services to
Recipient.

 

•     A high level summary of treasury Services potentially covered within any
outsourcing arrangement include:

 

•      Access to daily bank balances

 

•      Cash management

 

•      Cash forecasting

 

•      Cash and currency position determination

  

•      All non-U.S.

 

103



--------------------------------------------------------------------------------

Service

  

Description

  

Legal Entities

International Treasury         

•      Deal determination and execution

 

•      Intercompany netting

 

•      Transaction confirmation and settlement

 

•      Exception reporting and query resolution

 

•      Intercompany revolving and fixed loan activities

 

•      Bank account reconciliations

 

•      Production of accounting records in accordance with US GAAP

 

•     Provider will maintain and control the relationship with and governance of
any outsourcing service provider

           

Banking governance and BIS

 

•     Provider’s and Recipient’s Treasury will maintain one A and one B
signature on all accounts.

 

•     Provide access to the Provider Bank Information System (BIS) for Recipient
entities and accounts, for Recipient staff to submit data.

 

•     Perform required system maintenance and administration.

 

•     Add Recipient approvers to system for Recipient accounts.

 

•     Provide Recipient approvers with admin level access for reporting
purposes.

 

•     Train Recipient Treasury staff.

   All non-U.S.         

Inter-company Netting

 

•     Include Recipient entities in the Provider’s intercompany netting system
where permitted by local market banking regulations.

 

•     Provide Recipient staff with access to netting system.

 

•     Provide Recipient staff with detailed netting calendar of events.

 

Coordinate trades and communicate foreign exchange rates to enable settlement.

 

Train Recipient staff

   All including U.S.

 

104



--------------------------------------------------------------------------------

Service

  

Description

  

Legal Entities

International Treasury         

Third Party Funding

 

•     Funding (defined as: third party debt, local market facilities, letters of
guarantee, comfort letters, intercompany loans, capitalizations)

 

•     Thresholds for third party debt amounts that can be borrowed will be
governed by Provider and Recipient Board of Directors and subject to Delegation
of Authority.

 

•     Train Recipient’s Treasury on Provider’s procedures and systems.

 

•     Provide Recipient’s Treasury with examples of credit risk calculation
spreadsheets, loan checklists and documents, comfort letters and guarantees,
funds flows, and capitalization memos.

 

•     Add Recipient entities and Recipient’s Treasury access to Provider’s Loans
& Investment system to track, by counterparty, outstanding 3rd party debt,
outstanding contingent liabilities, and available facilities.

   All non-U.S.         

•     Establish lines of credit from BMSIC for Euro markets as required.

 

•   Provide ability to fund or sweep cash.

 

•   Provide Recipient entities and staff access to e-Treasury

   EUR denominated markets, as required         

Foreign Exchange Spot Trading

 

•     Execute foreign exchange spot trades to support 3rd party or inter-company
payments including dividends or inter-company financing transactions via the
Provider’s European Treasury Center on same terms as for Provider entities

 

•     Train Recipient staff

   All including U.S.

 

105



--------------------------------------------------------------------------------

Service

  

Description

  

Legal Entities

International Treasury         

Repatriation planning and strategy; cash flow and portfolio forecasting

 

•     Access to all Provider tools and Corporate Treasury reporting systems
including Receipts & Disbursements, Loans & Investments, and future Hyperion
balance sheet projection tools.

 

•     Examples of Provider forecasting model and funds flows

 

•     Train Recipient Treasury Staff

   All non-U.S.   

Europe cash pooling

 

•     Full participation in Provider ETC/Citibank cash pool for MJN Nijmegen to
be maintained.

 

•     Cash pooling for other European markets only if required.

 

•     Accounts are zero-balanced daily, with cash transferred to or from BMSIC.

 

•     Cash balances with BMSIC are interest bearing at standard Provider
inter-company rates

 

•     BMSIC will provide MJN BV (Nijmegen) funding as required for the MJN
European operations.

 

•     Threshold for intercompany lending will be subject to Provider Board of
Directors and Delegation of Authority.

 

•     MJN BV (Nijmegen) to be covered by BMSIC pool cross guarantees.

   Recipient BV (Nijmegen only)   

Cash Management – General

 

•     No active cash management beyond MJN BV (Nijmegen) by Provider’s Treasury.

 

•     Where applicable to be covered by Schedule 1 to this Agreement.

   All non-U.S.   

Asia Interest Optimization

 

•     Current agreement with Citibank for Asian markets to be extended to
Recipient.

   Asia

 

106



--------------------------------------------------------------------------------

Capital Markets

 

Service

  

Description

  

Countries

Capital Markets   

The treasury Services that Provider will provide are as follows:

 

Domestic Cash Investment and Commercial Paper Issuance

 

•     Provider to execute in accordance with cash investment policy and provide
international oversight.

 

Hedging/Derivatives (foreign exchange, commodity, interest rate)

 

•     Provider to execute based on Recipient’s policy and approval.

 

Counterparty Exposure

 

•     Provider to manage overall risk.

 

FAS Effectiveness Testing

 

•     Provider performs analysis and offer opinion; provided that Recipient
remains accountable.

 

Recipient is responsible for:

 

•     Meeting Provider requirements for interest and foreign exchange
projections, budgeting and analysis.

 

•     Debt covenant compliance.

 

•     FAS effectiveness testing as supported by CFR.

 

•     Capitalized interest.

 

•     Debt analysis.

 

•     Identifying cash needs and summarizing cash balances.

 

•     Ad-hoc analysis as requested by Provider.

   All including US

 

107



--------------------------------------------------------------------------------

Risk Management

 

Service

  

Description

  

Countries

Risk Management / Insurance   

Post IPO

 

•   Provide strategic direction and guidance

 

•   Available to answer general insurance questions

 

•   Follow-up with insurance brokers for timely issuance of insurance policies.

 

•   Recipient will assume and handle future risk management activities such as:

 

workers compensation and auto liability claims, product liability claims,
underwriting data for subsequent renewals, coordination with EHS and insurer on
loss prevention activities etc.

   All including US

Cost:

Cost of Services (including any extensions of Services) shall be charged each
month. The cost of Services (other than during the period of any extension of
Services) shall be at a fixed amount of $217,000 per month. Additionally,
Recipient is responsible for all third party costs related to the Recipient’s
activity, included but not limited to bank service and system fees, programming
fees, treasury workstation fees, etc.

Term:

Until the date that is twelve (12) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated on a per
country basis without all other Services being simultaneously terminated.
Following the written notice period and coinciding with the early termination by
the Recipient of any Service(s) in this Schedule, Early Termination Fees equal
to 75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) three (3) months after termination or
(ii) the expiration of the Term of this Schedule.

Extension of Services: Recipient shall have the right to request, upon written
notice delivered not less than sixty (60) days prior to the expiry of such
Service, an extension of any Service set forth on this Schedule under the
captions “Domestic Cash Management” or “International Treasury – Inter-company
Netting” for a period of thirty (30) calendar days (such a request, an
“Extension Request”). No Service may be extended for more than three
(3) extension periods of thirty (30) days. Each Extension Request needs to be
specific as to each Service and country for which an extension is requested.
Provider will notify Recipient no later than thirty (30) days prior to the then
scheduled expiration date for such Service as to whether Provider accepts such
Extension Request and extends, in its sole discretion, the requested Service(s);
provided that Provider may extend particular Services for a particular country
without extending other Services for such country or the same Service for any
other country or countries. At the same time, Provider will notify Recipient of
the price for the extended Services, which, Section 2(f) of this Agreement
notwithstanding, will be determined by Provider in its sole discretion based on
a good faith estimate of the full costs for the extended Services and an arm’s
length uplift. Recipient shall have the right to reject such extension and
withdraw its Extension Request within five (5) Business Days following receipt
of such notification. Notwithstanding the preceding paragraph, early termination
of Extended Services will not be permitted.

 

108



--------------------------------------------------------------------------------

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Kevin Wilson

Point of Contact, Provider: Jeremy Willoughby

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

109



--------------------------------------------------------------------------------

SCHEDULE 8

HUMAN RESOURCES SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Service

  

Description

  

Countries

  

Term

Human Resources Administration (employment related issues)   

•       Provider will ensure that the onboarding process for new employees is in
place, including record set-up, initiating the onboarding process, confirming
payroll and benefits enrollment, and providing initial orientation and training.
Provider will provide authorization and tracking mechanisms for absence
management, absence (including sick absence) authorization and recording, time
and attendance tracking, annual leave / annual vacation, maternity and paternity
leave, and other paid and unpaid leaves of absence authorization and tracking.
Provider will implement employee termination / transfers, employee relocations
and international assignments / transfers. Provider will support the
administration of Recipient’s compensation and benefits programs and
administration of Recipient payroll by Recipient’s third-party provider.
Provider will update the IDR (International Data Roster) System on behalf of the
Recipient through September 2009.

 

•     Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

   Argentina (11 months), Brazil (11 months), Colombia (11 months), Mexico
(Mexico City) (18 months), Venezuela (11 months), Australia (18 months), India,
Taiwan, Belgium, Denmark, France (11 months), Ireland, Italy, Norway, Poland (18
months), Portugal, Russia (18 months), Spain, Sweden, UK, Puerto Rico (6
months), Canada (until June 30, 2009) Singapore (IDR updates only)   

12 months

(except as set forth in the description or the Countries column)

 

110



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

Internal HR Communications Support    Provider will provide assistance with the
translation, printing and distribution of internal HR employee communications,
including access to translation service providers, on behalf of Recipient.   
Argentina (11 months), Brazil (11 months), Colombia (11 months), Venezuela (11
months), Australia (18 months), India, Taiwan, Belgium, Denmark, Ireland, Italy,
Norway, Poland (18 months), Portugal, Russia (18 months), Spain, Sweden, UK   
12 months Staffing Support   

•       Provider will maintain responsibility for recruitment and selection of
applicants, subject to Recipient’s direction, including accessing the applicant
tracking system(s), screening/interviewing of candidates, conducting background
checks (where possible), and managing the offer and acceptance process on behalf
of the Recipient. Provider will post positions and sourced jobs on behalf of the
Recipient. Provider will handle the process of obtaining and verifying
employment references from candidates and verifying candidates’ employment
history (where possible). Provider will provide proof of employment for current
and former employees (where possible) on behalf of Recipient.

 

•       Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

   Argentina (11 months), Brazil (11 months), Colombia (11 months), Mexico
(Mexico City) (18 months), Venezuela (11 months), Australia (18 months), India,
Taiwan, Belgium, Denmark, France (11 months), Italy, Norway, Poland (18 months),
Portugal, Russia (18 months), Spain, Sweden, UK, Canada (Taleo) (until June 30,
2009), US and Puerto Rico (Background checks and CHS for 6 months).    12 months
(except as set forth in the Countries column) Medical Services Administration   
Provider will provide Occupational Health Services, including nurses where
applicable, on behalf of the Recipient.    Argentina (11 months), Brazil (11
months), Colombia (11 months), Ecuador, Mexico (Mexico City),    18 months

 

111



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

      Puerto Rico, Venezuela (11 months), Belgium (12 months), France (11
months), Ireland (12 months), Poland, Portugal (12 months), Russia, Spain (12
months), UK (12 months), India (12 months), US    Employee Relations   

•       Provider will manage and handle, subject to Recipient’s direction, the
employee/industrial relations process, works council process,
discipline/employee grievance process and redundancy/severance processes on
behalf of the Recipient.

 

•       Provider will assist in preparing and delivering communications to works
councils, where applicable.

 

•       Provider will provide assistance in the negotiations of the collective
bargaining agreement in Delicias, Mexico for up to a 6 month period.

 

•       Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

   Argentina (11 months), Brazil (11 months), Venezuela (11 months), Mexico
(Mexico City) (18 months), Colombia (11 months), Australia (18 months), India,
Taiwan, Belgium, Denmark, France (11 months), Ireland, Italy, Norway, Poland (18
months), Portugal, Russia (18 months), Spain, Sweden, UK, Puerto Rico, Mexico
(Delicias- 6 Months)    12 months (except as set forth in the description or in
the Countries column) Payroll Processing    Provider will provide all
payroll-related activities on behalf of the Recipient.    Russia and India    18
months (Russia), 12 months (India) HRIS System   

•       Provider will maintain access to and technical support for local HRIS
systems and IDR on behalf of the Recipient.

 

•       Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

   Argentina, Brazil, Colombia, Mexico, Peru, Venezuela, Australia, India,
Taiwan, Belgium, Denmark, France, Ireland, Italy, Norway, Poland, Portugal,
Russia,    No later than September 30, 2009

 

112



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

      Spain, Sweden, UK, Canada (until June 30, 2009), United States (until
June 30, 2009)    HRIS Data Maintenance    Provider will maintain Recipient
employee data in local BMS HRIS System via manual key and in UK only maintain
access to employee/manager self service.    Argentina (11 months), Brazil (11
months), Colombia (11 months), Mexico (18 months), Peru, Puerto Rico, Venezuela
(11 months), Australia (18 months), India, Taiwan, Belgium, Denmark, France (11
months), Ireland, Italy, Norway, Poland (18 months), Portugal, Russia (18
months), Spain, Sweden, UK, Canada and United States    12 months EAP Support   
Provider will maintain access to Employee Assistance Programs on behalf of the
Recipient.    Argentina (11 months), Brazil (11 months), Colombia (11 months),
Venezuela (11 months), Australia, India (12 months), Ireland (12 months), UK (12
months)    18 months Disability Management/ Workers Compensation Management   
Provider will provide disability case management and workers compensation
administration services on behalf of the Recipient.    Argentina (11 months),
Brazil (11 months), Colombia (11 months), Mexico (Mexico City), Venezuela (11
months), Australia, India (12 months), Taiwan (12 months), Belgium (12 months),
Denmark (12 months), France (11 months), Ireland    18 months

 

113



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

      (12 months), Italy (12 months), Norway (12 months), Poland, Portugal (12
months), Russia, Spain (12 months), Sweden (12 months), UK (12 months)   
Temporary/ Contract Workers    Provider will provide full contract/temporary
staffing Services, directly or via outsourcing relationships, on behalf of the
Recipient.    Argentina (11 months), Brazil (11 months), Colombia (11 months),
Mexico (Mexico City), Puerto Rico, Venezuela (11 months), Australia, India (12
months), Taiwan (12 months), Belgium (12 months), Denmark (12 months), France
(11 months), Ireland (12 months), Italy (12 months), Norway (12 months), Poland,
Portugal (12 months), Russia, Spain (12 months), Sweden (12 months), UK (12
months)    18 months

Cost

Cost of Services shall be charged each month at fixed amounts as follows:

 

Local Market (Country)

  

TSA Costs

Argentina    ARS   15,773 Brazil    BRL   40,001 Canada    CAD   3,969 Colombia
   COP   14,337,125 Mexico    MXN   606,315 Venezuela    VEF   39,934 Australia
   AUD   1,417

 

114



--------------------------------------------------------------------------------

Local Market (Country)

  

TSA Costs

India    INR    326,751 Taiwan    TWD    461,644 Belgium    EUR    2,370 France
   EUR    6,852 Ireland    EUR    145 Italy    EUR    897 Netherlands    EUR   
1,025 Poland    PLN    15,332 Portugal    EUR    2,035 Russia    USD    227
Spain    EUR    9,414 Sweden    SEK    24,384 United Kingdom    GBP    1,859
U.S.A.    USD    11,330

Term:

See above.

Early Termination of Services: Termination at any time upon thirty (30) days’
prior written notice; provided, however, that the Services set forth in this
Schedule may be terminated with respect to a particular country without such
Services being terminated with respect to any other country. Notwithstanding the
second sentence of Section 4(b) of the Agreement, individual Services within
this Schedule may be terminated on a per country basis without all other
Services being simultaneously terminated. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) one (1) month after termination or (ii) the expiration of the Term of this
Schedule.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Service(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Lynn Clark

Point of Contact, Provider: Sandra Holleran

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

115



--------------------------------------------------------------------------------

SCHEDULE 9

HUMAN RESOURCES SERVICES PROVIDED BY MJN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Service

  

Description

  

Countries

  

Term

Human Resources Administration (employment related issues)   

Provider will ensure that the onboarding process for new employees is in place,
including record set-up, initiating the onboarding process, confirming payroll
and benefits enrollment, and providing initial orientation and training.
Provider will provide authorization and tracking mechanisms for absence
management, absence (including sick absence) authorization and recording, time
and attendance tracking, annual leave / annual vacation, maternity and paternity
leave, and other paid and unpaid leaves of absence authorization and tracking.
Provider will implement employee termination / transfers, employee relocations
and international assignments / transfers. Provider will support the
administration of Recipient’s compensation and benefits programs and
administration of Recipient payroll by Recipient’s third-party provider.
Provider will update the IDR (International Data Roster) System on behalf of the
Recipient through September 2009.

 

Provider will discontinue use of Recipient IT solutions according to Recipient
HRSD implementation plan.

   Peru, Hong Kong, Philippines, Thailand (18 months), Singapore (for select
services not to include IDR), Vietnam (2 months)    12 months (except as set
forth in the Description or the Countries column)

 

116



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

Internal HR Communications Support    Provider will provide assistance with the
translation, printing and distribution of internal HR employee communications,
including access to translation service providers, on behalf of Recipient.   
Peru, Hong Kong, Philippines (6 months), Thailand (18 months), Vietnam (2
months)    12 months (except as set forth in the Countries column) Staffing
Support    Provider will provide maintain responsibility for recruitment and
selection of applicants, including accessing the applicant tracking system(s)
and Deploy, screening/interviewing of candidates, conducting background checks
(where possible), and managing the offer and acceptance process on behalf of the
Recipient. Provider will post positions and sourced jobs on behalf of the
Recipient. Provider will handle the process of obtaining and verifying
employment references from candidates and verifying candidates’ employment
history (where possible). Provider will provide proof of employment for current
and former employees (where possible) on behalf of Recipient.    Peru, Hong
Kong, Thailand    12 months Medical Service Administration    Provider will
provide Occupational Health Services, including nurses where applicable, on
behalf of the Recipient.    Peru, China (Guangzhou), Philippines, Singapore,
Thailand, Nijmegan, Delicias, U.S.   

18 months

(3 years for U.S., 12 months for Philippines)

HRIS System    Provider will maintain access to and technical support for local
HRIS systems and IDR on behalf of the Recipient.    Philippines, Hong Kong (9
months), Thailand (9 months), Vietnam    6 months (except as set forth in the
Countries column)

 

117



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

HRIS Data Maintenance   

•        Provider will maintain recipient employee data in local HRIS System via
manual key and/or maintain access to employee/manager self service.

 

•        MJN will discontinue use of Provider IT solutions according to Provider
HRSD implementation plan.

   Philippines (6 months), Hong Kong, Thailand, Vietnam (2 months)    9 months
(except as set forth in the Countries column) Employee Relations    Provider
will manage and handle, subject to the Recipient’s direction, the
employee/industrial relations process, works council process,
discipline/employee grievance process and redundancy/severance processes on
behalf of the Recipient.    Peru, Philippines (6 months), Hong Kong (12 months),
Thailand, Vietnam (2 months)    18 months (except as set forth in the Countries
column) Disability Management/ Workers Compensation Management    Provider will
provide disability case management and workers compensation administration
Services on behalf of the Recipient.    Peru, Philippines (6 months), Thailand,
Vietnam (2 months)    18 months (except as set forth in the Countries column)
Temporary/ Contract Workers    Provider will provide full contract/temporary
staffing Services, directly or via outsourcing relationships, on behalf of the
Recipient.    Peru, Philippines (12 months), Hong Kong (12 months), Thailand   

18 months

(except as set forth in the Countries column)

Cost

Cost of Services shall be charged each month at fixed amounts as follows:

 

Local Market (Country)

  

TSA Costs

Peru

   PEN   20,618

Hong Kong

   HKD   28,485

Singapore

   USD   2,250

Thailand

   THB   988,522

Term:

See above.

 

118



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon thirty (30) days’
prior written notice; provided, however, that the Services set forth in this
Schedule may be terminated with respect to a particular country without such
Services being terminated with respect to any other country. Notwithstanding the
second sentence of Section 4(b) of the Agreement, individual Services within
this Schedule may be terminated on a per country basis without all other
Services being simultaneously terminated. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) one (1) month after termination or (ii) the expiration of the Term of this
Schedule.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Services(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

Recipient: BMS

Provider: MJN

Point of Contact, Recipient: Sandra Holleran

Point of Contact, Provider: Lynn Clark

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

119



--------------------------------------------------------------------------------

SCHEDULE 10

HUMAN RESOURCES SERVICES (CORPORATE) PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Human Resources Services (Corporate) include any Services provided by country
level HR resources at the direction of Corporate HR.

Services

 

Service

  

Description

   Countries   

Term

Learning Administration    Provide Plateau Training Management Support Services
utilizing the Plateau Enterprise Learning Management System (ELMS). Provider
Services are to include Recipient administrator access and Recipient
administrator support for the Plateau training management system, which consists
of student record and course maintenance, standard reporting and student
enrollment services for US locations and students. Recipient Services include
support for or access to the Plateau Student Access Module (Web interface for
Plateau). Provider will not host newly developed courses and will not assist
with integrating newly developed content into Plateau. Help Desk support for a
Recipient administrator is available, if needed. Provider access is restricted
to designated Recipient administrators and governed by Provider security
guidelines. Services will be provided on a usage basis, up to the monthly amount
of $12,500. Recipient usage above that amount will result in additional charges
to the Recipient.   

Worldwide (excluding Hong Kong and Taiwan)

(Note: Materials are English only)

   Until 7/1/2009 Special Learning - Course Development    Provider will develop
online learning courses that will be integrated with Plateau on behalf of the
Recipient following a detailed design document provided by a Recipient learning
professional. Translations would    Worldwide    18 months

 

120



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

   be the responsibility of the recipient. Services will be provided on a usage
basis, up to the monthly amount of $8,333. Recipient usage above that amount
will result in additional charges to the Recipient.       Enterprise-Wide Online
Curriculum for Provider Policy and Procedures    Provider will make the Provider
Corporate Enterprise-Wide Online Curriculum (including Compliance Training) that
Recipient wants to adopt available/accessible to Recipient employees. Provider
will translate the Curriculum into the typical sponsored languages used today,
and Recipient will accept the languages translated by Provider.    Worldwide   
18 months Existing Online Courseware for Functional Curriculum    Provider will
make the existing Provider Online Courseware for Functional Curriculum
available/accessible to Recipient employees. Provider will translate the
Curriculum into the typical sponsored languages used today, and Recipient will
accept the languages translated by Provider.    Worldwide (excluding Hong Kong
and Philippines)    18 months Existing Classroom Courses for Functional
Curriculum    Provider will make the existing Provider Classroom Courses for
Functional Curriculum available/accessible to recipient employees. Provider will
translate the Curriculum into the typical sponsored languages used today, and
Recipient will accept the languages translated by Provider.    Worldwide
(excluding Hong Kong)    18 months Leadership Development and Management
Curriculum    Provider will make the Leadership Development and Management
Curriculum (including Skillsoft and eCornell in languages translated by
Provider) available/accessible to Recipient employees. Provider will work to
develop annual learning plan based on Recipient consumption guidelines.
Recipient employees will be included in Provider transitions training. Services
will be provided on a usage basis, up to the monthly amount of $12,500.
Recipient usage above that amount will result in additional charges to the
Recipient.    Worldwide (excluding Hong Kong and Taiwan)    18 months

 

121



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

Domestic Relocation Services    Provider will provide full scope of relocation
services, including: policy administration and counseling per the Provider
standard relocation programs and policies, distribution of relocation materials,
use of relocation service providers, home sale and home purchase services,
expense administration and reporting, household goods moves and claims. Full
decision-making responsibility will rest with the Provider Relocation Services
Department, including but not limited to: approval of normal and customary
relocation expenses, decision on the sale of inventory homes, exception requests
per the Provider Exceptions Procedure. Recipient will provide Provider with a
legal written document confirming this arrangement. Standard financial reports
such as the Cartus-generated monthly All Cost Report will be provided to
Recipient. All relocation expenses will be reimbursed and tracked according to
Provider’s established relocation policies by Cartus. For special circumstances,
such as group moves, where an on-site presentation is requested by Recipient,
Recipient will be fully responsible for the cost of travel and lodging for
employee(s) of the Relocation Services Dept. For inpats and expats, Provider
Relocation will provide the normal and customary Services per the benefits
detailed in the employee’s assignment letter. The assignment letter will be
prepared by the Recipient-designated provider and sent to the Relocation
Services Dept for administration. Recipient will be responsible for collection
of monies owed for employees terminating before their two-year commitment. A
spreadsheet will be provided to the designated Recipient person with details of
what has been incurred and what is owed. For tax gross-up    U.S., Puerto Rico
   6 months

 

122



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

   appeals, the designated Recipient Payroll provider will review the employee’s
documents to determine if additional gross-up is needed, and will authorize the
Provider Relocation Services Dept if additional payment is needed.      
Ex-pats/Inpat Services    Provider will process and support employees on
international assignments including assignment letters, maintenance of the
employee balance sheet, relocation services, allowances and assistance, tax
equalization and tax preparation services on behalf of the Recipient.   
Worldwide    6 months HR Operations Support   

•       Provider will provide HR Operations Support on behalf of Recipient until
such time as Recipient has moved to standalone HR service delivery.

 

•       Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

   Worldwide    10 months Performance Management    Provider will maintain the
performance management online tools and materials on behalf of the Recipient,
including access to Performance Connections application for D6+.    Worldwide   
Until 12/31/09 Exit Survey Data    Provider will provide access to Exit Survey
data, including updates, on behalf of Recipient.    US    Until 12/31/09
Position Profiles    Provider will provide access to global position profiles,
including updates, to the Recipient    Worldwide    Until 12/31/09 HR Shared
Drives for OD and Web Sites for OD and Diversity    Provider will provide access
to the Organizational Development Shared Drive and Diversity Community Web
Sites.    Worldwide (excluding Malaysia and Singapore)    6 months Employee
Relations    Provider will manage investigations and Tier 3 escalations on
behalf of the Recipient in the United States.    United States    18 months
Medical Service Supervision    Provider will provide Occupational Health
Services supervision, including supervision of nurses and fitness    United
States, Mexico (Mexico City and    18 months

 

123



--------------------------------------------------------------------------------

Service

  

Description

   Countries   

Term

   center staff, strategy on workplace violence, substance abuse prevention, and
medical consultation, including but not limited to disability management,
workers’ compensation and travel health, on behalf of the Recipient.   
Delicias), Nijmegan, Philippines, Thailand, China (Guangzhou)   

Equity Compensation

Administration

  

BMS Corporate Legal Operations will administer the Equity Compensation Plans for
Recipient.

 

Administration will include the following:

 

•       Negotiate and manage outsource relationship with third-party provider,
Smith Barney

 

•       Implementation of the Recipient plans within the Smith Barney database

 

•       Facilitate the design and testing of the many interfaces required by
Smith Barney which contains both employee indicative data and grant/award data

 

•       Oversee the daily transmissions of all equity plan data

 

•       Processing of all grants/awards both on a monthly and annual basis

 

•       Distribution of grant agreements

 

•       Processing of all exercise/vesting transactions

 

•       Preparation of all related accounting, payroll, and tax reports

 

•       Processing of dividend payments relating to unvested restricted stock
reports

 

•       Oversee the processing of the FAS123R reports needed for Recipient’s
footnote disclosures

 

•       Answer employee questions and resolve problems regarding Recipient
equity awards

   Worldwide    12 months

 

124



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

  

•       Monitor Insider Activity/manage Section 16 compliance program in
conjunction with Legal

 

Preparation of data and reports regarding executive compensation for inclusion
in proxy statement and annual report

     

Cost

Cost of Services shall be (i) a one-time fee of $12,000 for the transfer of
Performance Connection’s historical data and (ii) charged each month at a fixed
amount of $86,685.

Term:

See above.

Early Termination of Services: Termination at any time upon thirty (30) days’
prior written notice; provided, however, that the Services set forth in this
Schedule may be terminated with respect to a particular country without such
Services being terminated with respect to any other country. Notwithstanding the
second sentence of Section 4(b) of the Agreement, individual Services within
this Schedule may be terminated on a per country basis without all other
Services being simultaneously terminated. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) one (1) month after termination or (ii) the expiration of the Term of this
Schedule.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Services(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Lynn Clark

Point of Contact, Provider: Sandra Holleran

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

125



--------------------------------------------------------------------------------

SCHEDULE 11

COMPLIANCE SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Services

  

Description

  

Countries

Provider Policies and Procedures Repository   

•     Web access to Provider Policies and Procedures (PnP) portal

 

•     Ability to add, change, delete Recipient specific documents on portal as
needed

 

NOTE: Included in Schedule 3, Information Technology Services.

   Global Access / All Recipient countries Records Management    Where records
are stored jointly and storage services were provided by a Provider host, and
contract and records cannot be separated, former host will continue to provide
those services.    All Recipient countries which were previously hosted by
Provider: Puerto Rico, Mexico, Brazil, Colombia, Ecuador, Venezuela, Argentina,
Spain, Portugal, France, Belgium, Italy, Poland, Sweden, Denmark, Norway, UK,
Ireland, Netherlands, Russia, Singapore, Taiwan, China, India, Australia
Provider Records Mgt System   

•     Access to Records Management System (RMS) (NOTE: Included in Schedule 3,
Information Technology Services)

 

•     Access to Records Management Web Page (NOTE: Included in Schedule 3,
Information Technology Services)

 

•     Link to Record Retention Schedules

 

•     Link to Legal Hold Notices (MJN Only)

 

A separate section for Recipient will be added to the Community so they can only
see their respective retention schedules.

   Global Access / All Recipient Countries

 

126



--------------------------------------------------------------------------------

Services

  

Description

  

Countries

Provider Records Mgt System & Process Support   

RMS System Operation

 

•     Quality control check over data entered into the RMS for new boxes

 

•     Contact with Kinder for requests through the RMS for document storage,
retrieval and return

 

•     Follow up with users for boxes retrieved from Kinder and outstanding over
specified period

 

Records Management Helpline

 

•     User questions on the Records Management System

 

•     Questions on Records Management process

 

Other

 

•     Assistance with locating boxes loaded into the RMS prior to the June 1,
2007 implementation

 

•     Technical support for the RMS including e-Setup (only with respect to
e-setup questions as they relate to requesting RMS).

   US Plateau (Compliance Training)   

•     Access to utilize Plateau for on-line training and tracking of training

 

NOTE: Included in Schedule 3, Information Technology Services.)

   Global Access / All Recipient countries Plateau Administration   

•     Entering training statistics into Plateau on Recipient behalf (e.g., Sales
Rep live Compliance training)

 

•     (approx. 14 events will require assistance for each year of the Agreement)

 

•     Establishing training requirements within Plateau (e.g., entering required
read and understand training)

 

•     (approx. 4 events will require assistance for each year of the Agreement)

 

•   · Assistance adapting PowerPoint materials into the required Plateau
training formats & entering that training into Plateau (Breeze presentations)

 

•     (approx. 1 event will require assistance for each year of the Agreement)

 

NOTE:

 

•     Currently, and for the anticipated future, there is no charge for this
service by Provider Global Leaning & Development (GL&D) to Recipient Compliance.
In 2009, there is the potential for these Services to be outsourced which may
affect the costing structure and this Agreement.

   US

 

127



--------------------------------------------------------------------------------

Services

  

Description

  

Countries

  

•       Service delivery to Recipient Compliance is assured based on the
approximate 2008 full year statistics (as stated above) for required assistance.
Efforts by Provider GL&D beyond the stated need may affect the costing structure
and this Schedule.

 

•       Service delivery currently provided by Provider GL&D may change in the
future whereby Recipient would develop the expertise internal to Recipient.
Recipient would thereby incur costs to support that internal function.

  

Cost

Cost of Services shall be charged each month at a fixed amount of $4,175.

Term:

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated on a per
country basis without all other services being simultaneously terminated.
Following the written notice period and coinciding with the early termination by
the Recipient of any Service(s) in this Schedule, Early Termination Fees equal
to 75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) three (3) months after termination or
(ii) the expiration of the Term of this Schedule.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Allyson Bouldon

Point of Contact, Provider: Ed Leskauskas

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

128



--------------------------------------------------------------------------------

SCHEDULE 12

EHS SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Services

  

Description

  

Countries

  

Term

Corporate EHS Audit Process    Conduct audits pursuant to existing CEHS auditing
plan/schedule.    USA, Mexico, China, Netherlands, Thailand, Philippines    11
months Corporate EHS Subject Matter Expertise    Provide appropriate EHS subject
matter expertise in areas of wastewater, air pollution control, solid waste
management, process safety, industrial hygiene, and others as needed.    USA,
Mexico, China, Netherlands, Thailand, Philippines, Australia,    11 months
Transportation (DOT) Support    Provide appropriate EHS Support for DOT, as
needed.    USA    11 months Policies, Directives, Roles and Responsibilities   
Provide services as needed until Recipient Policies, Directives, and Roles and
Responsibilities can be developed.    USA, Mexico, China, Netherlands, Thailand,
Philippines    11 months Master Services Agreements (annual support)    Provide
for contracted services to continue until the agreements can be transferred to a
new corporate entity.    USA, Mexico, China, Netherlands, Thailand, Philippines,
Australia,    11 months Master Services Agreements (one-time transition support
services)    Transition major agreements/contracts from Provider to Recipient
(e.g., waste disposal contracts; Professional Service Agreements with major EHS
vendors; etc.).    USA, Mexico, China, Netherlands, Philippines, Australia,   
One time within 11 months Superfund/Remediation Reserve Management    Manage
Superfund / Remediation Reserve program for Recipient facilities.    USA,
Mexico, China, Netherlands, Philippines    11 months

 

129



--------------------------------------------------------------------------------

Services

  

Description

  

Countries

  

Term

Regulatory Issues and Permitting    Assist in tracking new EHS regulations and
permit development and review.    USA, Mexico, China, Netherlands, Philippines
   11 months Directives, Guides and Tools    Provide continuity and transfer of
directives, guidance documents, and data management tools, as needed.    USA,
Mexico, China, Netherlands, Thailand, Philippines    11 months Risk and
Insurance Management    Provide appropriate EHS subject matter expertise related
to FM Global audits.    USA, Mexico, China, Netherlands, Thailand, Philippines
   11 months ChemTrec spill reporting/response (annual support)    Provide
Services related to spill response/ChemTrec paging system.    USA, Mexico,
China, Netherlands    11 months ChemTrec spill reporting/response (one-time
transition support services)    Provide support for Recipient to enter into a
standalone ChemTrec (or similar) spill reporting service agreement.    USA,
Mexico, China, Netherlands    One time within 11 months EHS Data Management
(annual support)   

Ensure access to and availability of all EHS data management programs until
suitable alternatives can be developed.

 

•     Operating Results Database

 

•     MSDS Management System

 

•     EHS Trackwise Database

 

•     EHS Evaluations Trackwise database

 

•     Government Interactions database

 

•     48-hour Incident Report database

 

•     CHWMEG Waste Disposal Audit database

 

•     Third Party Manufacturing Evaluation Tracking database

 

•     EHS Web Site (community)

 

•     ENHESA tool

 

•     Plateau Training System (EHS components)

 

•     PHA Pro

 

•     Safety Statistics Database

 

•     Thermal Hazards Database

 

•     Dust Hazards Database

   USA, Mexico, China, Netherlands, Thailand, Philippines    11 months

 

130



--------------------------------------------------------------------------------

Services

  

Description

  

Countries

  

Term

EHS Data Management (one-time transition support services)   

Provide support for transition of CEHS IT services to Recipient entity.

 

•     Includes labor for development and implementation of transition plans

 

•     Transitioning of PHA Pro

   USA, Mexico, China, Netherlands, Thailand, Philippines    One time within 11
months

Cost

Cost of Services shall comprise (a) a one-time cost of $70,000 and (b) a charge
each month at a fixed amount of $35,100, which includes limited travel-related
costs (i.e., two trips; 1 international and 1 domestic; one-week duration each)
incurred in relation to the provision of Corporate EHS Subject Matter Expertise
Service.

Term:

See above.

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of this
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) one (1) month after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Paul Newcomb

Point of Contact, Provider: Susan Voigt

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

131



--------------------------------------------------------------------------------

SCHEDULE 13

LEGAL SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide the Services described below.

Services

 

Services

  

Description

  

Countries

  

Term

External Affairs   

Corporate Policy and Government Affairs will provide expertise at the US Federal
and US State level with the following;

 

•     Strategy Development for US Federal and as needed for US State;

 

•     WIC Policy Initiative to Tighten Eligibility (beginning with Adjunctive
Eligibility);

 

•     Other Reappropriation Initiatives.

 

•   Relationship/Alliance Building & Maintenance of Access for US Federal and US
State;

 

•     Political Contributions;

 

•     Association Memberships;

 

•     External Organization Support.

 

•     Monitoring at the US Federal level through informal networks and
publications; and at the US State level through informal networks, publications,
associations such as NAAG and NCSL, and King & Spalding Group.

 

•     Lobbying at the US Federal and US State level;

 

•     Provider Employees

 

•     Provider Retained Lobbyists

 

•     Provider Ad-Hoc Contracted Lobbyists

 

•     Grass Root Knowledge and Capability as needed.

   US Federal & US State Levels   

12 Months – US Federal

18 Months – US State

 

132



--------------------------------------------------------------------------------

Services

  

Description

  

Countries

  

Term

  

•     Required reporting at the US Federal and US State level;

 

•     Monitoring of Federal Requirements,

 

•     Preparation and Submission of Lobbying Reports,

 

•     Preparation and Submission of Political Contributions Reports.

 

      Patent Administration Support   

Provider Corporate Patent Administration will provide the following;

 

•     Patent Accounts Payable Support (average 2-3 days per month labor) at $43
per hour. 3 days equals $1032 per month)

 

Memotech License only (Covered in Schedule 3 of this Agreement) No additional
personnel needed to support.

   All Countries (China, Indonesia, Hong Kong, Malaysia, Philippines, Singapore,
Thailand, Vietnam, India, Taiwan, Australia, Spain, Portugal, France, Belgium,
Italy, Poland, Russia, Sweden, Denmark, Norway, Netherlands, United Kingdom,
Ireland, United States, Canada, Puerto Rico, Brazil, Colombia, Ecuador,
Venezuela, Peru, Argentina, Mexico, Dominican Republic)    12 Months BMS
Corporate R&D Informatics   

BMS Corporate R&D Informatics will provide the following;

 

•     Patent Searches utilizing several search engines to support Freedom to
Operate Opinions

 

•     Access to Patent Search Subscription (Covered in Schedule 3 of this
Agreement)

      Corporate Security    Provider Corporate Security will provide Security
services utilizing the following programs and services: Investigative, Asset
Protection/Security Consultation, Executive Protection/Special Programs, Due
Diligence Inquiries, Confidential Information. These programs, services and
associated head counts will be provided in the countries indicated;    Europe,
Middle East, Africa, Asia Pacific, Latin America (Mexico, Central America, South
America, Caribbean). US, Puerto Rico and Canada.    12 Months

 

133



--------------------------------------------------------------------------------

Services

  

Description

  

Countries

  

Term

  

•     Europe/Middle East/Africa (1-Paris, 1-Latina)

 

•     Asia Pacific (1-Singapore)

 

•     Canada (1-Montreal)

 

•     Latin America (Mexico, Central America, South America, Caribbean),
(7-Mexico City, 1-Buenos Aires, 1-Sao Paulo, 1-Educador, 1-Colombia)

 

•     Puerto Rico (1-Manati)

 

•     US Corporate Security Support (3-New York)

      Corporate Secretary Services   

Provider Corporate Secretary’s Office will provide the following Services;

 

•     Assist with coordinating annual meetings;

 

•     File required reports with the Secretary of State;

 

•     File Articles of Incorporation, along with any amendments to the Articles;

 

•     Prepare and update By-laws;

 

•     Keep minutes of shareholder and board meetings;

 

•     Maintain current and shareholder records;

 

•     Maintain data on directors and officers;

 

•     Keep archives of Articles of Incorporation, By-laws, and other basic
records;

 

•     Maintain like records for each subsidiary and affiliates;

 

•     Provide access to Global Entity Management System (GEMS) formerly Global
Corporate Manager (Covered in Schedule 3 of this Agreement);

 

•     Support with transfer of documents post IPO.

  

All Countries (China,

Indonesia, Hong Kong, Malaysia, Philippines, Singapore, Thailand, Vietnam,
India, Taiwan, Spain, Portugal, France, Belgium, Italy, Poland, Russia, Sweden,
Denmark, Norway, Netherlands, United Kingdom, Ireland, United States, Canada,
Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru, Argentina, Mexico,
Dominican Republic)

   3 months

 

134



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at fixed amounts as follows:

 

Local Market (Country)

  

TSA Costs

External Affairs

U.S.A.

   USD 44,500

Patent Administration Support

U.S.A.

   USD 1,032

R&D Informatics

U.S.A.

   USD 644

Corporate Security

Singapore

   SGD 15,886

France

   EUR 1,196

Italy

   EUR 1,196

Argentina

   ARS 10,575

Brazil

   BRL 5,212

Canada

   CAD 2,699

Colombia

   COP 5,757,082

Ecuador

   USD 3,012

Mexico

   MXN 228,249

Puerto Rico

   USD 2,534

U.S.A.

   USD 13,359

Corporate Secretary

U.S.A.

   USD 12,036

Term:

See above.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being terminated; provided that Corporate Secretary Services
may be terminated on a per country basis. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) three (3) months after termination or (ii) the expiration of the Term of
this Schedule.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient:

External Affairs – Wendy Thomas

Patent Administration Support – Kofi Kwarteng

R&D Informatics – Kofi Kwarteng

 

135



--------------------------------------------------------------------------------

Corporate Security – Art Gann

Corporate Secretary – Kristin Coleman

Point of Contact, Provider:

External Affairs – Dick Thompson

Patent Administration Support – Lou Willie

R&D Informatics – Lou Willie

Corporate Security – Marc Geraci /Tom Pickard

Corporate Secretary – Katherine Kelly

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

136



--------------------------------------------------------------------------------

SCHEDULE 14

OTHER CORPORATE SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide the corporate Services described below.

Services

 

Service

  

Description

  

Countries

Fleet Management    Fleet services will be provided. Provider will oversee
liability insurance, vehicle registration and accident-related matters.   
United States, Puerto Rico, Canada Colombia, Mexico (Mexico City), Venezuela,
India Fleet Vehicle Leases    Provider will provide qualified personnel of
Recipient with an appropriate leased vehicle.    US, Taiwan, France, UK,
Ireland, Netherlands, Sweden, Norway, Denmark, Italy, Spain, Portugal, Poland,
Puerto Rico, Canada BMStudio   

Provider will make creative Services available to Recipient. These Services may
include account management, web design, content development and print
purchasing.

 

Services will be classified as shown below and provided on an as requested basis
at the below rates.

 

•     Tier 1 Original Concept Design

 

•     Tier 2 Secondary Creative

 

•     Tier 3 Simple Creative

 

•     Tier 4 Proofreading/Print
Print/Premium Purchasing

   United States GLOBE Marketing Services    The GLOBE team will support
populating and maintaining the creative asset data on the GLOBE web site, The
GLOBE team will provide support and training on the GLOBE creative asset
management application. The GLOBE team will also work with Recipient to capture
and update the various usage rights associated with the licensing of
photography.    United States, Puerto Rico, Canada

 

137



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

Apartment Leases    Provider will provide qualified expat personnel of Recipient
with an appropriate
apartment.    Mexico, France, UK

Cost

BMStudio current pricing for general rate @ $81/hr & web design rate @ $91/hr;
subject to change upon 30 days’ written notice from Provider.

Cost of GLOBE Marketing Services shall be charged each month at a fixed amount
of $2,917.

Cost of Fleet Management Services shall be charged each month at a fixed amount
of $6,834.

Cost of Fleet Vehicle Leases shall be charged each month at actual cost.
Pursuant to Section 2(f) of the Agreement, no uplift shall be charged for this
Service.

Cost of Apartment Leases shall be charged each month at actual cost. Pursuant to
Section 2(f) of the Agreement, no uplift shall be charged for this Service.

Term:

Fleet Management: Until the date that is 18 months after the Separation Date.

Fleet Vehicle Leases: The Service shall be provided during the term of the
provided vehicle leases, provided that commercially reasonable effort shall be
made to avoid entering into or renewing leases which have terms extending beyond
thirty-six (36) months after the Separation Date.

BMStudio: Until December 31, 2009; provided that the Provider and Recipient will
endeavor in good faith to transition this Service by an earlier date.

GLOBE Marketing Services: Until the date that is 18 months after the Separation
Date, Recipient has the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Apartment Leases: The Service shall be provided during the term of the provided
apartment leases, provided that commercially reasonable effort shall be made to
avoid entering into or renewing leases which have terms extending beyond
thirty-six (36) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice, excluding Fleet Vehicle Leases Services. Notwithstanding the
second sentence of Section 4(b) of the Agreement, individual Services within
this Schedule may be terminated on a per country basis without all other
Services being terminated. In addition to the Recipient’s ongoing obligation to
pay all lease costs (such as termination fees and/or lease payments) for
Apartment Leases or Fleet Vehicle Leases Services, upon the early termination of
any Service(s) in this Schedule, Early Termination Fees equal to 75% of the
monthly cost of such terminated Services shall be charged to Recipient monthly
until the earlier of (i) three (3) months after termination or (ii) the
expiration of the Term of this Schedule.

 

138



--------------------------------------------------------------------------------

Recipient: MJN

Provider: BMS

Point of Contact, Recipient:

 

Service(s)

  

Contact Person

     BMStudio, GLOBE Marketing Services    Nicky Tesh    Fleet Vehicle Leases -
US    Holly D’Amour    Fleet Vehicle Leases - Taiwan    As per Schedule 44   
Fleet Vehicle Leases - France    As per Schedule 50    Fleet Vehicle Leases - UK
   As per Schedule 59    Fleet Vehicle Leases - Ireland    As per Schedule 60   
Fleet Vehicle Leases - Netherlands    As per Schedule 58    Fleet Vehicle Leases
- Sweden    As per Schedule 55    Fleet Vehicle Leases - Norway    As per
Schedule 57    Fleet Vehicle Leases - Denmark    As per Schedule 56    Fleet
Vehicle Leases - Italy    As per Schedule 52    Fleet Vehicle Leases - Spain   
As per Schedule 48    Fleet Vehicle Leases - Portugal    As per Schedule 49   
Fleet Vehicle Leases - Poland    As per Schedule 53    Fleet Vehicle Leases -
Puerto Rico    As per Schedule 23    Fleet Vehicle Leases - Canada    As per
Schedule 21   

Point of Contact, Provider: Fleet Vehicle Leases – Wendy Dymkowski – US, Puerto
Rico & Canada, BMStudio, GLOBE Marketing Services – Tom Chetrick

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

139



--------------------------------------------------------------------------------

SCHEDULE 15

PROCUREMENT SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide purchasing system processing, including the conversion of
purchase requisitions into orders and the entry of information to record
requested changes, in a manner consistent in all material respects with past
practices, its usual policies, IT infrastructure and appropriate systems access,
procedures, training and the usual and customary practices, codes and standards
for business procurement, and in accordance with all applicable Laws.

Countries:

USA, Canada, Puerto Rico, Brazil, Colombia, Peru, Argentina, Mexico, Venezuela,
Ecuador, China, Indonesia, Vietnam, Hong Kong, Singapore, Malaysia, Philippines,
Thailand, India, Taiwan, Australia, Spain, France, Belgium, Italy, Poland,
Sweden, Greece, UK, Portugal, Ireland, Denmark, Norway, Netherlands, Russia.

Services

 

Service

    

Description

  

Term

Direct Procurement

Global Sourcing and Contracting - Chemicals/Vitamins/Premixes      Sourcing to
include key category market analysis, strategy development, bid process,
negotiations and supply agreements.    12 months Global Sourcing and Contracting
- Other Packaging - Plastics, Glass, Corrugate, Labels, Secondary Packaging,
Promo, Other      Sourcing to include key category market analysis, strategy
development, bid process, negotiations and supply agreements.    12 months

Global Sourcing and Contracting-Logistics Shared Services- Freight-Ocean and
Air, Freight Forwarding,

Customs Brokers

     Sourcing to include key category market analysis, strategy development, bid
process, negotiations and supply agreements.    12 months Supplier management
and support services for BMS contracted ingredients      Pricing, contract
interpretation and legal support, terms, dispute resolution, quality and service
performance metrics    12 months Systems support for BMS Procurement Tools     
Frictionless, DAS, Xine, SAP, Arriba, Caesar, Supplier Link    12 months

 

140



--------------------------------------------------------------------------------

Service

  

Description

  

Term

Purchasing of Direct Services, to include the supplier payment cycle.   
Frictionless, DAS, Xine, SAP, Arriba, Caesar, Supplier Link    12 months
Indirect Procurement       Global Sourcing and Contract - GRD Clinical Studies
and Medical Education    Sourcing to include key category market analysis,
strategy development, bid process, negotiations and supply agreements.    12
months Global Sourcing and Contracting - Office Supplies, Furniture and Services
   Sourcing to include bid process, negotiations and supply agreements.    12
months Global Sourcing and Contracting - IT Contractors and Contracted Services
   Sourcing to include bid process, negotiations and supply agreements.    12
months Global Sourcing and Contracting - Telecommunications    Sourcing to
include bid process, negotiations and supply agreements.    12 months Global
Sourcing and Contracting - Hardware and Software    Sourcing to include bid
process, negotiations and supply agreements.    12 months Global Sourcing and
Contracting - Data Management Support    Sourcing to include bid process,
negotiations and supply agreements.    12 months Global Sourcing and Contracting
- Meetings Management Support    Sourcing to include bid process, negotiations
and supply agreements.    12 months Global Sourcing and Contracting - Travel
Management    Sourcing to include bid process, negotiations, supply agreements
and management of contracted services.    12 months Global Sourcing and
Contracting - Fleet    Sourcing to include bid process, negotiations and supply
agreements.    12 months Global Sourcing and Contracting - Facilities Spend   
Sourcing to include bid process, negotiations and supply agreements.    12
months Global Sourcing and Contracting - Advertising and Promotion Support   
Sourcing to include bid process, negotiations and supply agreements.    12
months Global Sourcing and Contracting - HR Support (to include Recruiting,
Outplacement, Benefits, Payroll, Training, T&E, Relocation, Recruiting,
Expatriate Services)    Sourcing to include bid process, negotiations and supply
agreements.    12 months

 

141



--------------------------------------------------------------------------------

Service

  

Description

  

Term

Global Sourcing and Contracting - Leased Workers    Sourcing to include bid
process, negotiations and supply agreements.    12 months Global Sourcing and
Contracting - Market Research Services    Sourcing to include bid process,
negotiations and supply agreements.    12 months Global Sourcing and Contracting
- Laboratory Equipment, Supplies and Services    Sourcing to include bid
process, negotiations and supply agreements.    12 months Supplier management
and support services for BMS contracted services    Pricing, contract
interpretation and legal support, terms, dispute resolution, quality and service
performance metrics    12 months Systems support for BMS Procurement Tools   
Frictionless, DAS, Xine, SAP, Arriba, Caesar, Supplier Link    12 months
Purchasing of Indirect Services, to include the supplier payment cycle.   
Frictionless, DAS, Xine, SAP, Arriba, Caesar, Supplier Link    12 months
Regional Indirect Procurement    Regional and Local Procurement   

•     System processing, including (1) the conversion of purchase requisitions
into orders and (2) the entry of information to record requested changes

 

•     Procurement Records Management (DAS, Storage of local Bidding Forms/BAR’s)

 

•     Vendor master maintenance: IVEN

 

•     Local Category Sourcing: Fleet, Print, Meeting-Events,
Premiums/Promotions, Office Supplies and Services,

 

•     Annual Supplier Evaluation; business critical suppliers

 

•     Local Sourcing for the Globally Defined Categories

   24 months

 

142



--------------------------------------------------------------------------------

Service

  

Description

  

Term

Market Specific Actions   

•    Canada - System processing, including (1) the conversion of purchase
requisitions into orders and (2) the entry of information to record requested
changes

 

•    Hong Kong - Purchase Requisition Entry into BPCs

 

•    China (Ghz), Indonesia, Vietnam, Malaysia, Philippines, Thailand,
Australia, Peru, Ecuador and Venezuela – BMS Global Procurement will manage the
MJN procurement staff.

   24 months

Cost: Cost of Services shall be charged each month at fixed amounts as follows:

 

Local Market (Country)

  

TSA Costs

Argentina

   ARS   7,608

Brazil

   BRL   14,998

Canada

   CAD   697

Colombia

   COP    3,663,932

Hong Kong

   HKD   8,085

India

   INR   15,032

Mexico

   MXN   144,361

Puerto Rico

   USD   1,730

Taiwan

   TWD   156,363

U.S.A.

   USD   169,908

Term: Until the date(s) specified above, with Recipient to have the right to
extend the term of each Service on a per country basis with three (3) months’
prior written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of this
Agreement, individual Services within this Schedule may be terminated on a per
country basis without all other Services being simultaneously terminated.
Following the written notice period and coinciding with the early termination by
the Recipient of any Service(s) in this Schedule, Early Termination Fees equal
to 75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) three (3) months after termination or
(ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutritional, Global Procurement

Provider: Bristol-Myers Squibb, Global Procurement

Point of Contact, Recipient: John Gillespie

Point of Contact, Provider: Peter Rand

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

143



--------------------------------------------------------------------------------

SCHEDULE 16

AUDIT SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

Provider will provide audit Services covering both financial and IT audits for
Recipient’s worldwide operations. The scope of these Services is expected to
cover the periods 2009 to 2011, with an option by Recipient to renew the
relationship on an annual basis as long as Provider and its subsidiaries, other
than Recipient, beneficially own shares of Common Stock representing greater
than 50 percent of the total voting power of the outstanding shares generally
entitled to elect directors of Recipient. Provider will utilize its existing
audit processes, tools and procedures to perform audits within the scope
established by Recipient. Provider will issue audit reports utilizing its
current reporting criteria and issue to the Recipient. Workpapers and
documentation remain the property of Provider, but are available for inspection
by Recipient upon request. In the event that Provider discontinues providing
auditing Services to Recipient, Provider will make available copies of key
workpapers at Recipient’s requests to ensure a transition to the new audit team.

Recipient will be responsible for its own Risk Assessment, SOX, Compliance Audit
and Enterprise Risk Management processes.

Recipient will develop an audit scope annually and present it to Provider by
September 30 for the following year audit schedule during its normal planning
cycle so as to allow Provider sufficient time to develop an annual audit
schedule and properly staff the engagements. Recipient has requested and
Provider agrees to provide 10 audits of Recipient’s operations annually with the
option to add an additional 2 for a maximum total of 12, representing no more
than three per quarter, exact scope and location to be determined. Each audit,
including planning, fieldwork and report will cover a seven week period and will
be staffed at levels consistent with other Provider audits. The specific scope
of procedures performed will be reviewed by Recipient and Recipient must agree
to the sufficiency of those procedures. Provider also agrees to attempt to
co-ordinate audits in the same geographic area (whether Recipient’s or
Provider’s audits) so as to minimize travel related costs.

Recipient will be responsible for tracking and reporting of all open audit
points identified during an audit.

Recipient will be responsible for notification to its operations of upcoming
audits to be conducted by Provider. Provider will supply copies of its current
notification templates and timing of delivering such notification to Recipient.
Recipient will copy Provider on all notifications sent to its operations.

Provider will utilize its existing tools and documentation repository as well as
any future changes and modifications, for Recipient audits. No unique
modifications will be made solely for Recipient’s requests. Provider reserves
the right, but is not obligated, to entertain any customization request by
Recipient, and Recipient will pay for the cost of all such requests if Provider
agrees to implement them.

 

144



--------------------------------------------------------------------------------

Provider reserves the right to staff audits at its discretion, including the use
of contracted staff and guest auditors.

Provider agrees to use it best efforts to issue Audit Services reports within 30
days of end of fieldwork.

Provider will have access to the appropriate Recipient personnel and information
within a reasonable time frame and will make project decisions in a timely
manner. Should Provider assumptions with respect to access or should the
conditions of the records, degree of cooperation, or other matters beyond
Provider’s reasonable control appear to require additional commitments by
Provider beyond those upon which Provider’s estimated fees are based, Provider
will consult with Recipient and, with Recipient’s written approval, may adjust
its fees and planned completion dates.

Recipient may request a change to the scope or location of Services. If, during
the course of the year, Recipient requests a change in scope/location, Recipient
will provide adequate notice to Provider of the change and Provider will use all
reasonable efforts to adjust the audit plan if possible, subject to the
following:

 

  •  

All requests for a change to an audit will be submitted in writing by Recipient.

 

  •  

The change request will describe at a reasonable level of detail the change and
the rationale for the change.

 

  •  

Provider will review the change request and either approve it or reject it in
writing.

If the change results in incremental expenses (e.g., for lost monies due to
ticket purchases), Recipient agrees to reimburse Provider for such expenses upon
presentation of documentation. Provider agrees to use best effort attempts to
minimize any such costs.

Cost

For 2009, the cost for each of the audits will be $111,250 per audit plus actual
out-of-pocket travel, meals, accommodations and other expenses specifically
related to engagements (“Travel Expenses”). On average, Travel Expenses are
estimated at $23,000 per audit. However, Travel Expenses are expected to be
substantially lower for U.S. based audits and substantially higher for overseas
audits. The cost of $111,250 plus Travel Expenses will be invoiced upon issuance
of each audit report. Payment is due to Provider based upon terms established in
this Agreement. Provider and Recipient have agreed to a scope of 10 audits in
2009, resulting in a total estimated cost of $1,112,500 with the option to add
an additional 2 at $111,250 each resulting in a maximum cost of $1,335,000 plus
Travel Expenses. Recipient is liable for a minimum annual fee of $1,112,500 plus
Travel Expenses for audits actually conducted. In 2009, based on the requested
10 audits by Recipient, of which 8 are outside the United States, Provider
estimates the travel budget in 2009 to approximate $300,000.

The cost will be reviewed annually during the budget cycle.

Provider will comply with its own travel policies while conducting an audit of
Recipient. Supporting documentation for all travel and entertainment expenses
will be available for review by Recipient within a reasonable time of request to
Provider.

 

145



--------------------------------------------------------------------------------

Term:

Until December 31, 2011, with an option by Recipient to renew the relationship
on an annual basis as long as Provider and its subsidiaries, other than
Recipient, beneficially own shares of Common Stock representing greater than 50
percent of the total voting power of the outstanding shares generally entitled
to elect directors of Recipient. Cost per audit remains in effect for 2009, as
described above, and will be renegotiated in future years based on the average
cost of a financial and IT audit plus out-of-pocket T&E expenses unless a
revised amount is negotiated by both parties.

Early Termination of Services: Termination at any time upon 120 days’ prior
written notice following the written notice period and coinciding with the early
termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of one-twelfth (1/12) the sum of the minimum fee
associated with the Services added to the estimated annual travel budget, as
established annually during the budget cycle, shall be charged to Recipient
monthly until the earlier of (i) (4) months after termination or (ii) the
expiration of the Term of this Schedule. For example, for 2009 the monthly Early
Termination Fees would equal $88,281.

Recipient: MJN

Provider: BMS, Audit Services Department

Point of Contact, Recipient: Pete Leemputte, Senior Vice President and CFO (to
be replaced by MJN Chief Audit Executive when named)

Point of Contact, Provider: Sandra Cartie, Chief Audit Executive

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

146



--------------------------------------------------------------------------------

SCHEDULE 17

GLOBAL R&D SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement, Provider shall provide
the following Services to Recipient.

Services

GPV&E HQ Pharmacovigilance Services

Individual country requirements are included in the country specific Schedules
to this Agreement.

Individual Case Safety Report Management

 

  •  

Oversee collection and Medical review of single Individual Case Safety Reports —
serious and non-serious spontaneous, literature, and study-related as
appropriate

 

  •  

Perform data management in pharmacovigilance database for all spontaneous
adverse drug reactions and serious adverse events

 

  •  

Facilitate safety data processing and management by ensuring quality
documentation and assessment of individual case safety reports

 

  •  

Ensure interface with Affiliates and relevant business partners for electronic
transmission of pharmacovigilance data as needed

 

  •  

Ensure compliance with Provider SOP related to ICSR processes

 

  •  

Transfer of all relevant safety data on Products from Provider safety database
to Purchaser Sub in an xml file at conclusion of Term

Regulatory Reporting

 

  •  

Identification and reporting of relevant Expedited Safety Reports within
regulatory agency timelines worldwide

 

  •  

Planning and distribution of all reportable Individual Case Safety Reports in
accordance with legal requirements

 

  •  

Distribution of all Individual Case Safety Reports for Products to the
appropriate Affiliates/Partners for transmission to the Health Authorities

 

  •  

Complete on schedule all relevant aggregate reports (including Periodic Safety
Update Reports, Annual Safety Reports, Semi-Annual Suspected, Unexpected Serious
Adverse Reaction Reports, etc.) as applicable

Risk Management activities are not included in the scope of work of this
Schedule.

At the end of the Term, provide historical data of Recipient adverse events to
Recipient from the CARES database in an xml file.

Laboratory Notebook Archives

Transfer Recipient’s laboratory notebooks from Iron Mountain to Recipient within
6 months of the Separation Date.

 

147



--------------------------------------------------------------------------------

Cost

GPV&E HQ Pharmacovigilence Services:

Cost of providing historical data shall be a one time charge of $1,000.

Cost of providing listed individual case safety report management and regulatory
reporting Services shall be a per case charge of $450.00.

Specific charges shall be negotiated for any activities not listed above in the
GPV&E HQ Services section and extra programming Services if needed.

Cost of Services for laboratory notebook archives shall be the actual cost of
shipping of the notebooks.

Term

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. No Early Termination Fees
shall be charged upon the early termination of any Service(s) in this Schedule.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Lana Kington, GR&D Operations

Point of Contact, Provider: Mary McGuire, GPV&E HQ Pharmacovigilence Services

         Cynthia J. Good, Laboratory Notebook Archives

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

148



--------------------------------------------------------------------------------

SCHEDULE 18

INSURANCE SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Service

  

Description

  

Countries

  

Term

Real Property Insurance   

Provider shall continue to purchase real property insurance, at Provider’s cost,
from third-party insurers, and the policies so purchased will include coverage
for Recipient as a “subsidiary” so long as Provider holds a majority voting
interest in Recipient.

 

Any claims made on Recipient’s behalf will be made by Provider pursuant to
reasonable instructions and directions from Recipient, and Provider will
transfer, or cause to be delivered, to Recipient all insurance proceeds with
respect to any such claims.

   Worldwide    July 1, 2010 Transit Insurance   

Provider will continue to purchase transit insurance, at Provider’s cost, from a
third-party insurer, and the policies so purchased will include coverage for
Recipient as a “subsidiary” so long as Provider holds a majority voting interest
in Recipient.

 

Any claims made on Recipient’s behalf will be made by Provider pursuant to
reasonable instructions and directions from Recipient, and Provider will
transfer, or cause to be delivered, to Recipient all insurance proceeds with
respect to any such claims.

   Worldwide    July 1, 2009

 

149



--------------------------------------------------------------------------------

Service

  

Description

  

Countries

  

Term

Employment Practices Insurance   

Provider will continue to purchase employment practices insurance, at Provider’s
cost, from third-party insurers, and the policies so purchased will include
coverage for Recipient as a “subsidiary” so long as Provider holds a majority
voting interest in Recipient.

 

Any claims made on Recipient’s behalf will be made by Provider pursuant to
reasonable instructions and directions from Recipient, and Provider will
transfer, or cause to be delivered, to Recipient all insurance proceeds with
respect to any such claims.

   Worldwide    November 1, 2009 Kidnap & Ransom Insurance   

Provider will continue to purchase kidnap & ransom insurance, at Provider’s
cost, from a third-party insurer, and the policies so purchased will include
coverage for Recipient as a “subsidiary” so long as Provider holds a majority
voting interest in Recipient.

 

Any claims made on Recipient’s behalf will be made by Provider pursuant to
reasonable instructions and directions from Recipient, and Provider will
transfer, or cause to be delivered, to Recipient all insurance proceeds with
respect to any such claims.

   Worldwide    November 1, 2009 Workers’ Compensation Insurance   

Provider will purchase, at its expense, a workers’ compensation insurance policy
from a third-party insurer that will include coverage for Recipient as a
“subsidiary” so long as Provider holds a majority voting interest in Recipient.

 

Under the third-party insurer’s policy, the third-party insurer’s role is to be
administrative and not to take any non-trivial insurance risk. Accordingly,
essentially all insurance risk (including Recipient’s insurance risk) will be
borne by the Provider, and the Provider will be responsible for indemnifying and
reimbursing the third-party insurer for any such insurance risk.

   United States    January 1, 2010

 

150



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount according to the
following schedule:

 

For the period February 2009 through June 2009

   $ 125,268

For the period July 2009 through October 2009

   $ 108,601

For the period November 2009 through December 2009

   $ 102,712

For the period January 2010 through June 2010

   $ 54,167

Term:

See above.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual services within this schedule may be terminated without
all other Services being simultaneously terminated. Upon the early termination
of any Service(s) in this Schedule, Early Termination Fees of 75% of monthly
costs shall be charged each month for 3 months.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Service(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Kevin Wilson

Point of Contact, Provider: BMS Risk Manager, Jeff Galik in absence

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

151



--------------------------------------------------------------------------------

SCHEDULE 19

SERVICES PROVIDED BY BMS – UNITED STATES

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

International/Export Services

International /Export invoicing, collections, follow-ups, cash application and
allocations.

International /Export freight forwarding, freight payment and claims.

Raw Materials Services

Receipt and sampling of raw material samples at the Provider’s ITO Raw Material
Center (Building 123). Raw material shipments for Recipient – Evansville will be
received and stored in the leased Recipient warehouse in Mount Vernon, IN
(Building 810). Representative units of these materials will be sent by
Recipient from Building 810 to Building 123 for Provider ITO to sample for
Recipient QC testing.

Customs Services

Customs import and export advice. CAFTA & NAFTA certificates. Assistance in
managing issues with US customs. Provide general Import/Export Customs
Compliance guidance and high level training relative to import/export laws and
regulations. Provide guidance via review and training of current Provider
Customs compliance procedures. Provide import specific support in NAFTA
origination verification, tariff classification, import clearance (including
Customs, FDA and USDA) and ROW duty analyses. Provide export specific support in
denied party screening, ECCN classification, sanctions and boycotts and review
of business processes.

Quality Control Related Services

Moisture testing on approximately 1,100 Recipient material samples per year.

Perform environmental monitoring of MJN Evansville sampling and production
areas.

Miscellaneous Services

Coordination and composition of workforce training grants.

Government Contract Registration Consultation and EEV Basic Pilot Program
Related State Registrations for Pricing department.

 

152



--------------------------------------------------------------------------------

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential services such as
telephone services, LAN access, utilities, general office supplies,
cafeteria/catering access and services, health and safety services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception services, cleaning services, grounds/landscape management, space
planning, mail services, conference services and access to off-site document
management services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to two (2) employees in Alis Viego, California

 

  •  

Up to three (3) employees in Irving, Texas

 

  •  

Up to two (2) employees in Atlanta, Georgia

 

  •  

Up to two (2) employees in Chicago, Illinois

Management of Evansville Premix Manufacturing Process and Personnel

Provider shall provide management personnel, function, and activities to assist
Recipient in managing the application environment(s) which are used to
coordinate the order, production, supply, distribution and invoicing of all
nutrient premixes used in Recipient’s nutrition products and all granulation and
pre-mix coloring for Pravachol made for Provider by Recipient at Recipient’s
Evansville plant.

Provider shall further provide, for premix manufacturing, management of the
hourly workforce consisting of Recipient’s employees; equipment and facility
maintenance labor; completion, review and delivery to Recipient of production
documentation and batch record coordination; and shop floor scheduling.

Provider shall maintain the Master Batch Record for Recipient’s nutrient
premixes and provide Recipient and its employees access to such records in the
Provider’s current computer application; provide Recipient personnel access to
Standard Operating Procedures that are pertinent to the operation in the current
BMS computer application for premix manufacturing; deliver electronic copies of
all pertinent Standard Operating Procedures to Recipient in an agreed-upon
electronic format.

During the thirty (30) days prior to any termination or expiration of this
Service, Provider shall train Recipient personnel in the job and provide
Recipient’s personnel with all materials and documentation necessary to perform
such job function(s).

 

153



--------------------------------------------------------------------------------

Shipping, Receiving and Storage of Premix

Provider shall provide all activities related to shipping and receiving and
storage of Recipient’s nutrient premixes in building 41.

Cost

Cost of Services shall be charged each month at a fixed amount of $37,425, plus
$62,370 per month for Management of Evansville Premix Manufacturing Process and
Personnel and $24,401 per month for Shipping, Receiving and Storage of Premix.

Term

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule other than Management of Evansville Premix
Manufacturing Process and Personnel and Shipping, Receiving and Storage of
Premix, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) three (3) months after termination or (ii) the expiration of the Term of
this Schedule. Notwithstanding Section 4(b) of the Agreement, with regard to
termination of the Services for Management of Evansville Premix Manufacturing
Process and Personnel and Shipping, Receiving and Storage of Premix: may not be
terminated prior to July 1, 2009; may be terminated by the Recipient upon ninety
(90) days notice; early termination may be for all of the Services stated in
sub-section (a) of those Services, all of the Services stated in sub-section
(b), or all of the Services stated in both sub-sections; and upon early
termination Recipient will owe fees for the Services during the ninety (90) day
notice period but no Early Termination Fees will be owed.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Rick Baumgart

Point of Contact, Provider: Bill Mitchell

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

154



--------------------------------------------------------------------------------

SCHEDULE 20

SERVICES PROVIDED BY MJN – INDIANA TECH OPS, INDIANA R&D, AND

INDIANA PHARM DC

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Transportation

Transportation of materials between Recipient ITO’s Evansville and Mt. Vernon
plants.

Transportation of finished product from Recipient ITO’s Evansville and Mt.
Vernon plants to the Mt. Vernon Pharmaceutical Distribution Center.

Inbound Freight management for Tech Ops.

Fitness Center

Access to Evansville Fitness Center.

Support from Evansville Fitness Center supervisor to Mt. Vernon Fitness Center,
consistent with current schedule of once per week on average.

Facility Occupancy and Support

Provider shall provide (in the nature of a license) to Recipient the right to
use and occupy, during the Term, office, production, lab, storage, receiving and
other support areas currently occupied and utilized by Recipient (a “License
Area”) located in areas of buildings owned or leased by Provider in Evansville,
Indiana. Provider shall provide to each License Area and the employees using
and/or occupying such License Area essential services such as telephone
services, LAN access, utilities, utilities maintenance and facilities related
maintenance, cafeteria/catering access and services, health and safety services,
physical security, parking and parking lot maintenance, fax/copy machine access,
cleaning services, grounds/landscape management, space planning, mail services,
conference services and access to off-site document management services. No
increase over the current Evansville, Indiana Recipient employee/contractor
population exceeding 10% of the existing population (rounded up to the nearest
whole number) as of the Separation Date shall be allowed.

Provider shall provide to Recipient’s Mount Vernon, Indiana campus facilities
Services such as utilities, utilities maintenance, security, cafeteria,
facilities related maintenance, yards and grounds Services, laundry Services,
janitorial Services, mailroom Services, etc. and other related services as
provided in the past.

 

155



--------------------------------------------------------------------------------

Quality Control Services

Protein testing for ITO Povidone and Crospovidone products, VOC water testing,
and lead testing for ITO sucrose materials, consistent with historical activity
levels.

Use of Recipient QA equipment and labs to conduct analytical testing
(refractometer, mercury analyzer, Physical Properties room and supplies),
consistent with historical activity levels.

Microscopy analysis on an as needed basis.

Miscellaneous

Glassware Washing for Evansville Pharm QC.

Support from Evansville Occupational Health Services to Indiana Pharm
operations.

Management support from Evansville Environmental Health & Safety department.

Use of the Evansville Tool Room.

Cost

Cost of Services shall be charged each month at a fixed amount of $1,608,050;
provided that costs for the spare parts themselves requisitioned from the
Evansville Tool Room will be invoiced quarterly at actual cost.

Term

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated; provided, however, the
termination of utilities/facilities Services to the Mt. Vernon campus must be
done on a Service-by-Service basis, not on a building-by-building basis.
Following the written notice period and coinciding with the early termination by
the Recipient of any Service(s) in this Schedule, Early Termination Fees equal
to 75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) three (3) months after termination or
(ii) the expiration of the Term of this Schedule.

Recipient: BMS

Provider: MJN

Point of Contact, Recipient: Bill Mitchell

Point of Contact, Provider: Rick Baumgart

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

156



--------------------------------------------------------------------------------

SCHEDULE 21

SERVICES PROVIDED BY BMS – CANADA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees (i.e.,
special charges, fuel surcharge, heated services if required, penalties on
waiting times, customs brokerage fee) and inventory taxes incurred by Provider
in performing the Services described in this paragraph.

International /Export freight forwarding, freight payment and claims.

Assistance in managing issues with Canada/US customs. Provider shall provide to
Recipient information related to tariff classification and maintain NAFTA
certification for imported or exported products or materials. Provider, upon
notice and instruction from Recipient, will instruct its brokers to resolve any
issue delaying Customs clearance of products or materials.

Provider will provide documentation according to FDA regulation. For periodic
shipments to the US (i.e., request for Product Samples), completion of the
bio-terrorism declaration is required.

Storage of Global Logistics Documents.

Stock Transfers to Brampton warehouse and St. John’s warehouse.

Warehousing and Distribution

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to business inventories and Recipient shall
assume full responsibility for losses or shrinkage other than to the extent due
to Provider’s or its Affiliates’ gross negligence or willful misconduct. Upon
the date of termination of the Services described in this paragraph, should
Recipient choose to dispose of rather than transfer any remaining inventory,
Recipient shall be responsible for all associated disposal costs. Provider shall
further ensure that all products in its warehouses are stored using Good
Distribution Practices (GDP) in order that, among other things, inventory is
free of insects, rodents or dust, and that cases are properly sealed to avoid
damage.

 

157



--------------------------------------------------------------------------------

Product manufacturing and supply (kit, packaging testing and release for EFB and
special promotions).

Returns & Recalls

During the Term, Provider shall enforce the returned goods and recall policies
of the Business and work with existing third-party providers of returns-related
services. Provider and Recipient shall work together to develop a transition
plan to seamlessly transition returns and recall management and claims
processing so that no later than the final day of the Term all returns and
recalls are being managed and processed by Recipient. Notwithstanding the
foregoing, the parties acknowledge that after the final day of the Term, returns
may continue to come through the Provider returned goods network for a period of
time. Recipient and Provider agree that the management of such returned goods
shall continue to be subject to the provisions of this Agreement and its
Schedules.

Sales and Marketing Warehousing

Provider shall store and maintain sales and marketing related product inventory
such as product samples, Post-Op kits, brochures, and all other marketing items
subject to the ability of the Business to meet production requirements for its
products, in a manner consistent in all material respects with past practices,
its usual policies, IT infrastructure and appropriate systems access, procedures
and the usual and customary practices, codes and standards for the Business
fulfillment services, and in accordance with all applicable Laws.

Provider is responsible to perform cycle count as per past practice including a
full wall to wall will on a yearly basis. Provider will be responsible to
prepare all documentation for the destruction of inventory.

Provider to support transition of LSU Warehousing and Distribution to 3rd party
provider, as part of the LSU Divestiture initiative. Provider’s IM staff and
Order-to-Cash team to support data, process and knowledge transfer to Recipient
and 3rd Party provider as per agreed upon time line. Timeline for transfer of
Services for both Provider’s and Recipient’s businesses to be mutually agreed
upon. Any incremental costs incurred will be the responsibility of Recipient.

Sourcing and Contracting – Customs Brokers, Freight Forwarders, and
Transportation Providers

QA/QC – Product inspection, product release and continued support consistent
with current requirements.

Provider will support “Retains” management as per current practice.

Pharmacovigilance – Natural Health Products (NHP)

 

•  

Pharmacovigilance enters all MJN Canada Vitamin Adverse Events (AEs) into CARES
system

 

•  

Review, monitor and submits local and foreign AE reports as per local regulatory
requirements.

 

•  

Ensure that annual safety summary is prepared and is available as per local
regulatory requirements.

 

158



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charge each month at an amount of CAD 171,827. A
portion of this cost is activity-based and will fluctuate from month-to-month.

Recipient will be responsible for all external costs associated with the
transfer of the Services to the Recipient or to any other provider(s).

Excluded services (to be paid directly by Recipient):

 

  •  

All activity performed at the rework center (including, FTE, materiel and
handling).

 

  •  

All activities of the mailing program (including FTE material and handling).

 

  •  

All charges related to brokerage customs.

 

  •  

All freight charges, including fuel surcharges, waiting time, penalties and
others.

 

  •  

All cost associated to product destruction.

 

  •  

All cost associated to do a recall process from customer and providers.

Term:

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. The Recipient will be
responsible for all external costs associated with the transfer of the Services
to the Recipient or to any other provider(s). In addition to all external costs
associated with the transfer of the Services to the Recipient or to any other
provider(s), following the written notice period and coinciding with the early
termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) six (6) months
after termination or (ii) the expiration of the Term of this Schedule, except
that in connection with the Boucherville Warehouse, Early Termination Fees shall
be an amount equal to Recipient’s proportionate share of the monthly lease costs
of the Bourcherville Warehouse, which shall be charged to Recipient monthly for
six (6) months.

Recipient: Mead Johnson Nutrition (Canada) Co.

Provider: Bristol Myers Squibb Canada Co.

Point of Contact, Recipient: Helen Quenneville

Point of Contact, Provider: Michael Rea

Payment Terms: All payments due within thirty (30) days of receipt of invoice
(Journal entry) by Recipient.

 

159



--------------------------------------------------------------------------------

SCHEDULE 22

SERVICES PROVIDED BY MJN – CANADA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Retail - Store time/shelf management/credit and returns.

Retail - Customer planning/contract management/A&P (GTN) management.

Retail - Overall planning/budgeting/samples/Promotional Funds Management.

HCP - Samples (doctor) management and distribution.

CRC Services for the 1-800 consumer lines including Usage inquiry, Coupon
request, Ingredient inquiry, Quality complaint, Purchase expired product
complaint and Illness/medical complaint.

Cost

Cost of Services shall be charged each month at a fixed amount of CAD 23,111.

Recipient will be responsible for all external costs associated to the transfer
of the Services to the Recipient or to any other provider(s).

Term:

Until the date that is twelve (12) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. The recipient will be
responsible for all external costs associated with the transfer of the Services
to the Recipient or to any other provider(s). In addition to all external costs
associated with the transfer of the Services to the Recipient or to any other
provider(s), following the written notice period and coinciding with the early
termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) six (6) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Bristol Myers Squibb Canada Co.

Provider: Mead Johnson Nutrition (Canada) Co.

Point of Contact, Recipient: Michael Rea

Point of Contact, Provider: Helen Quenneville

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

160



--------------------------------------------------------------------------------

SCHEDULE 23

SERVICES PROVIDED BY BMS – PUERTO RICO

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to the Recipient.

Accounting Pricing

The Provider will support the Recipient on general pricing practices including
price increases, support, rebates redemption and accounting management related
to the Puerto Rico WIC Program vouchers.

Supply Chain and Logistics

Broker Resolution of Product Release Delays

Provider shall, upon notice and instruction from the Recipient, instruct its
broker to handle and resolve any issues delaying release of the Products.

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Distribution, Dock & Logistics

Provider shall continue to provide delivery Services to customers in Puerto
Rico, St. Thomas and St. Croix. Such Services shall be provided using customary
procedures and observing usual and customary practices, applicable laws, codes
and standards for distribution services. Recipient shall bear all risk of loss
or shrinkage of goods during transit and shall have the sole responsibility for
insuring such goods and issuing claims to transportation companies. Costs
related to the delivery and returns to customers shall be billed to Recipient.

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees and
inventory taxes incurred by Provider in performing the Services described in
this paragraph.

 

161



--------------------------------------------------------------------------------

Warehousing

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for Business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to Business inventories and Recipient shall
assume full responsibility for losses or shrinkage other than to the extent due
to Provider’s or its Affiliates’ gross negligence or willful misconduct. Upon
the date of termination of the Services described in this paragraph, should
Recipient choose to dispose of rather than transfer any remaining inventory,
Recipient shall be responsible for all associated disposal costs. Provider shall
further ensure that all products in its warehouses are stored using Good
Distribution Practices (GDP) in order that, among other things, inventory is
free of insects, rodents or dust, and that cases are properly sealed to avoid
damage.

Returns & Recalls

 

•  

During the Term, Provider shall enforce the returned goods and recall policies
of the Business and work with existing third-party providers of returns-related
services. Provider and Recipient shall work together to develop a transition
plan to seamlessly transition returns and recall management and claims
processing so that no later than the final day of the Term all returns and
recalls are being managed and processed by Recipient. Notwithstanding the
foregoing, the parties acknowledge that after the final day of the Term, returns
may continue to come through the Provider returned goods network for a period of
time. Recipient and Provider agree that the management of such returned goods
shall continue to be subject to the provisions of this Agreement and its
Schedules.

 

•  

Related Services shall include the investigation and solution of quality issues
while ensuring of compliance with FDA and Provider policies. Also, in
coordination with EHS and security the Services will include the management of
material to be destroyed.

Sales and Marketing Warehousing

 

•  

Provider shall store and maintain sales and marketing related product inventory
such as product samples, Post-Op kits, brochures, and all other sales and
marketing items subject to the ability of the Business to meet production
requirements for its products, in a manner consistent in all material respects
with past practices, its usual policies, IT infrastructure and appropriate
systems access, procedures and the usual and customary practices, codes and
standards for the Business fulfillment services, and in accordance with all
applicable Laws.

Support of Registration Process

 

•  

Provider will use its commercially reasonable efforts to support Recipient’s
product registrations that have been filed by Provider or its Affiliates but not
approved on or prior to the Separation Date with respect to the products
marketed and sold by Provider and set forth in Exhibit A (the “Transferred
Products”). Provider will respond to the applicable regulatory authorities with
such documents as are reasonably requested by Recipient to and that affects the
registration or withdrawal of the relevant regulatory submissions with respect
to the Transferred Products. Recipient will use its commercially reasonable
efforts to submit to the relevant regulatory authority all appropriate
documentation to request registration of the Transferred Products in the name of
Recipient.

 

162



--------------------------------------------------------------------------------

•  

The Provider shall fully cooperate with the Recipient to register new products,
manage product complaints for customers or end users and or product recalls,
following the approved SOP for the handling of such situations and within the PR
Department of Health and FDA rules and regulations.

Other Logistic and Managerial Services

 

•  

Provider shall support the Recipient with managerial Services for business
decision process related to distribution, warehousing, and inventory management.

 

•  

It is understood that the supply chain process terms herein included could
change for the Provider as part of the Provider plans to increase productivity.
Therefore the Provider shall include the Recipient in the decision making
process in order to maintain a seamless transition from Services herein
specified. The Provider shall maintain communication on this topic with the
Recipient at least six (6) months in advance of the new period budget process.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential services such as
telephone services, LAN access, utilities, general office supplies, physical
security, parking and parking lot maintenance, fax/copy machine access, cleaning
services, grounds/landscape management, space planning, mail Services,
conference Services and access to off-site document management Services. No more
than the following indicated number of employees shall occupy such License Area
in the indicated jurisdiction and be provided such Services (provided that, with
respect to each jurisdiction indicated below, up to 10% more employees (rounded
up to the nearest whole number) shall be permitted to occupy such License Area
to the extent that physical space capacity exists to accommodate such greater
number of employees in such License Area):

 

  •  

Up to 8 employees in Guaynabo, Puerto Rico 00968.

Other Services

The Provider shall continue to coordinate insurance Services including the
required bid bonds, performance bonds in order to comply with the Commonwealth
of Puerto Rico regulations to do business with governmental agencies.

Internal Control

The Provider will maintain adequate internal control operations related to
Recipient’s operations during the Term consistent with Provider internal control
practices.

 

163



--------------------------------------------------------------------------------

Cost:

Cost of Services shall be charged each month at a fixed amount of $71,760.
Pursuant to Section 2(f) of the Agreement, the uplift charged for Services
described in this Schedule shall be 2%.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon six (6) months prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) six (6) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson (Puerto Rico) Inc.

Provider: Bristol-Myers Squibb, Puerto Rico Inc.

Point of Contact, Recipient:

Luis Ortiz, General Manager

Point of Contact, Provider:

Edda Guerrero, President & GM Puerto Rico

Ramón Menendez, Regional Finance & Administration Director

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

164



--------------------------------------------------------------------------------

Schedule 23 – Puerto Rico

Exhibit A

Support of Registration Process

 

CODE   

PRODUCTS FOR SALE

8301    BCAD 2 METABOLIC PWD 1LB (6CAN) 28401    BOTTLE ENFAMIL NURSETTE EMPTY
8OZ (8X6BTL) 200101    CLEFT PALATE NURSETTE 6OZ (12X6BTL) 139001    ENFACARE
LIPIL 22CAL NURSETTE 2OZ(8X6BTL) 1904    ENFACARE LIPIL PWD 12.8OZ (6CAN) 128701
   ENFACARE LIPIL RTU 32OZ (6CAN) 26506    ENFALYTE NURSETTE 6OZ (3X8BTL) 145301
   ENFAMIL AR LIPIL NURSETTE 2OZ (8X6BTL) 20333    ENFAMIL AR LIPIL 32OZ (6CAN)
201418    ENFAMIL HUMAN MILK FORTIFIER PWD 2X100PCH.71G 139401    ENFAMIL LIPIL
PREMATURE 20CAL NURSETTE 2OZ (8X6BTL) 139101    ENFAMIL LIPIL PREMATURE 24CAL
NURSETTE 2OZ (8X6BTL) 139201    ENFAMIL LIPIL W/I PREMATURE 20CAL NURSETTE 2OZ
(8X6BTL) 139301    ENFAMIL LIPIL W/I PREMATURE 24CAL NURSETTE 2OZ (8X6BTL)
127201    ENFAMIL LIPIL W/I CONC 13OZ (12CAN) 127103    ENFAMIL LIPIL W/I RTU
32OZ (6CAN) 127003    ENFAMIL LIPIL W/I 20CAL 6OZ (3X8BTL) 138901    ENFAMIL
LIPIL W/I 20 CAL NURSETTE 2OZ (8X6BTL) 127002    ENFAMIL LIPIL W/I 20 CAL
NURSETTE 6OZ (3X8BTL) 127301    ENFAMIL LIPIL W/I PWD 12.9OZ (6CAN) 127312   
ENFAMIL LIPIL W/I PWD 25.7OZ (6CAN) 127304    ENFAMIL LIPIL W/I PWD 38OZ
(60TRAYX6CAN) PDU 127102    ENFAMIL LIPIL W/I RTU 8OZ (4X4CAN) 19801    GA PWD
1LB (6CAN) 134601    GLUCOSE 5% NURSETTE 2OZ (8X6BTL) 6802    GRAD-U-FEED CAP
(750EA) 33901    GRAD-U-FEED DEVICE (1X100BTL) 61401    LACTOFREE LIPIL CONC
13OZ (12CAN) 144401    LACTOFREE LIPIL NURSETTE 2OZ (8X6BTL) 61607    LACTOFREE
LIPIL PWD 12.9OZ (6CAN) 61501    LACTOFREE LIPIL RTU 32OZ (6CAN) 140110    NEXT
STEP LIPIL W/I PWD 12OZ (6CAN) 140111    NEXT STEP LIPIL W/I PWD 24OZ (6CAN)
428813    ENFAMIL CROSS-CUT NIPPLE (240EA) 433905    ENFAMIL SLOW-FLOW SOFT
NIPPLE (240EA) 129009    NUTRAMIGEN AA LIPIL,14.1 PWD (6CAN) 26306    NUTRAMIGEN
LIPIL NURSETTE 6OZ (3X8BTL) 33821    NUTRAMIGEN LIPIL PWD 1LB (6CAN) 49911   
NUTRAMIGEN LIPIL RTU 32OZ (6CAN) 128801    NEXT STEP LIPIL RTU 32OZ (6CAN)
140903    NEXT STEP PROSOBEE LIPIL W/I PWD 12OZ (6CAN)

 

165



--------------------------------------------------------------------------------

SCHEDULE 24

SERVICES PROVIDED BY BMS – CENTRAL AMERICA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

International/Export Services

International /Export invoicing, order processing (order to cash), collections
for account receivables, cash application Services, processing customer
deductions.

International /Export freight forwarding, freight payment and claims.

Cost: No cost shall be charged.

Term:

Until the date that is twenty-four (24) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding Section 4(b) of the Agreement, individual
Services within this Schedule may be terminated without all other Services being
simultaneously terminated. No Early Termination Fees shall be charged upon the
early termination of any Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition (Central America: Belize, Guatemala, Honduras,
Panama, Costa Rica, El Salvador, Nicaragua)

Provider: Bristol Myers Squibb de Mexico S de R.L. de C.V.

Point of Contact, Recipient: Ramon Alvarez

Point of Contact, Provider: Edgar Perez

 

166



--------------------------------------------------------------------------------

SCHEDULE 25

SERVICES PROVIDED BY BMS – CARIBBEAN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

International/Export Services

International /Export invoicing, order processing (order to cash), collections
for account receivables, cash application services, processing customer
deductions,

International /Export freight forwarding, freight payment and claims.

Cost: No cost shall be charged.

Term:

Until the date that is twenty-four (24) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding Section 4(b) of the Agreement, individual
Services within this Schedule may be terminated without all other Services being
simultaneously terminated. No Early Termination Fees shall be charged upon the
early termination of any Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition (Caribbean: Suriname, Guyana, Trinidad &
Tobago, Barbados, Bermuda, Bahamas, Grand Cayman, Jamaica)

Provider: BM International Group

Point of Contact, Recipient: Ramon Alvarez/Marco Cortes

Point of Contact, Provider: Donna Marincas/Kathy Daniels

 

167



--------------------------------------------------------------------------------

SCHEDULE 26

SERVICES PROVIDED BY BMS – COLOMBIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importation and Customs Clearance

Upon notification of an incoming shipment of Products by Recipient, Provider
shall revise and inform the local customs clearance agent of the incoming
shipment and shall forward the related documentation to such agent. Upon entry
of the Products into Colombia, Provider shall arrange for such agent to submit
customs clearance documentation, using tariff codes supplied by Provider, in
order to enable release of the Products by customs.

Broker Resolution of Product Release Delays

Provider shall, upon notice and instruction from Recipient, instruct its broker
to handle and resolve any issues delaying release of the Products.

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential services such as
telephone services, LAN access, utilities, parking and parking lot,
grounds/landscape management, space planning, mail services. No more than the
following indicated number of employees shall occupy such License Area in the
indicated jurisdiction and be provided such services (provided that, with
respect to each jurisdiction indicated below, up to 10% more employees (rounded
up to the nearest whole number) shall be permitted to occupy such License Area
to the extent that physical space capacity exists to accommodate such greater
number of employees in such License Area).

 

  •  

Up to fifteen (15) employees in Bogotá, Columbia.

 

168



--------------------------------------------------------------------------------

Ministry of Health Audit Attendance

The Technical Director must represent Recipient’s products to the Ministry of
Health in all the matters related to sanitary registration or changes to such
registrations. Act as Technical Director for Recipient’s products in front of
Ministry of Health.

After-Sales Service

Provider shall make available its existing call centers and toll-free telephone
numbers to serve as the primary point of contact for adverse event reports and
customer complaints. Recipient shall be solely responsible for the management
and resolution of any adverse event reports and customer complaints, which shall
be performed in accordance with all applicable Laws and good industry practice.
Recipient shall be responsible for the implementation of any required product
recalls and associated communications.

Cost

Cost of Services shall be charged each month at a fixed amount of COP
15,292,933.34.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Upon the early termination
of any Service(s) in this Schedule, Early Termination Fees equal to 75% of the
cost of such terminated Services shall be charged to Recipient monthly for three
(3) months.

Recipient: Mead Johnson Nutrition (Colombia) Ltda.

Provider: Bristol-Myers Squibb de Colombia S.A.

Point of Contact, Recipient: Marlene Negreiros

Point of Contact, Provider: Carlos Cabas

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

169



--------------------------------------------------------------------------------

SCHEDULE 27

SUPPLEMENTAL SERVICES PROVIDED BY BMS – COLOMBIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient under a
mandate agreement, whereby Provider will act in its own name but for the account
of Recipient when performing any of the following Services:

Services

MEAD JOHNSON NUTRITION (COLOMBIA) LTDA. (hereinafter the “Principal”), grants
sufficient mandate to BRISTOL-MYERS SQUIBB DE COLOMBIA S.A., (hereinafter the
“Agent” and jointly with the Principal the “Parties”) for the Agent, on his own
name but on behalf of the Principal, to carry out the following acts:

(A) To issue purchase orders for the products in favor of the producer or
supplier of the products abroad, in the quantities, specifications and the
regular recurrence indicated by the Principal;

(B) To import, directly or through a person or entity legally authorized to do
so, the products, undertaking all the proceedings and executing any required
documents;

(C) To timely pay the invoices regarding the products, issued and sent by the
manufacturer or the supplier of the products to the Agent;

(D) To acquire the insurance policies and pay any freights for the transport of
the products;

(E) To pay the customs levies arising from the importation of the products and
the VAT over the imported products;

(F) To fulfill the obligations set forth in the foreign exchange regime for the
importation of the products;

(G) To carry out the proceedings to nationalize the products;

(H) To deliver the products to the Principal, directly or through the person
indicated by the latter for such purpose, once nationalized, for the Principal
to distribute them into the Colombian territory;

(I) Carrying out all the required procedures before the Colombian authorities to
apply and obtain the licenses and authorizations required by the Agent for the
direct importation of the products into the Colombian territory;

(J) To act before public and private entities which conform the health Colombian
system, as applicable;

(K) To sign the agreements and documents that shall be necessary for the duly
performance of the activities entrusted;

(L) To conduct on behalf of the Principal its relations before the Colombian
regulatory and control authorities only in the cases when the Principal cannot
concur in a direct way

(M) To appoint, judicial or extrajudicial, attorneys at law,

Once delivered by the Agent, the products shall be distributed and sold by the
Principal into the Colombian territory. The Principal shall carry out the
promotion, marketing, invoicing and any other activities required for the
distribution and sale of the products.

 

170



--------------------------------------------------------------------------------

Cost

No fee shall be charged by Provider for performing the Services.

Term:

Until the termination of the Mandate Agreement between Mead Johnson Nutrition
(Colombia) Ltda. and Bristol-Myers Squibb de Colombia S.A., dated as of
January 31, 2009.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. No Early Termination Fees
shall be charged upon the early termination of any Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition (Colombia) Ltda.

Provider: Bristol-Myers Squibb de Colombia S.A.

Point of Contact, Recipient: Marlene Negreiros

Point of Contact, Provider: Carlos Cabas

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

171



--------------------------------------------------------------------------------

SCHEDULE 28

SERVICES PROVIDED BY BMS – ECUADOR

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Financial Services

Provider will provide Internal Controls and Cost Accounting support including
calculation of standard costs, obsolescence reserve calculation, and all SIM
maintenance. In addition, Provider’s Finance Director will provide support as
required by Corporate Directives, local procedures, or Internal Control
Standards. The areas supported may include, but not be limited to authorization
of disbursements (including payroll), external audits, tax planning, review and
authorization of Corporate Reporting.

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importation and Importer of Record

Where Provider is the registration holder of record of Recipient products(s),
Provider will execute the necessary documents to authorize Recipient to import
inventory under Provider’s import licenses to enable Recipient to import
inventory while obtaining its own import licenses.

Broker Resolution of Product Release Delays

Provider shall, upon notice and instruction from the Recipient, instruct its
broker to handle and resolve any issues delaying release of the Products.

Returns processing (including product destruction)

Returns are received at the third party logistics facility. Upon request from
the 3PL, the Provider’s personnel shall go to the facility, count inventory, and
lock the container until transport to the incinerator. Provider shall enforce
the returned goods and recall policies of the Recipient and work with existing
third-party providers of returned related services.

Export and Ministry of Health Activities for Vitamins

Coordinate with export markets on registry of vitamins in their countries.
Register all documentation with local MOH for the vitamin line. Export of
vitamins for Central America and Peru. The Provider’s personnel register all
documentation with local Ministry for the vitamin line since they are
manufactured in the plant of Guayaquil-Ecuador.

 

172



--------------------------------------------------------------------------------

Ministry of Health Audit Attendance

The Technical Director shall represent Recipient’s products to the Ministry of
Health in all the matters related to sanitary registration or changes to such
registrations. Act as Technical Director for Recipient’s products in front of
Ministry of Health.

Cost

Cost of Services shall be charged each month at a fixed amount of $9,400.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Ecuador) Cia. Ltda.

Provider: Bristol-Myers Squibb Ecuador Cía Ltda.

Point of Contact, Recipient: Martin Wever

Point of Contact, Provider: Freddy Morales

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

173



--------------------------------------------------------------------------------

SCHEDULE 29

SERVICES PROVIDED BY BMS – VENEZUELA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient:

Services

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Distribution, Dock & Logistics

Both Provider and Recipient entered into an agreement with the same third-party
logistics provider which manages all distribution, dock and logistics services
of Recipient’s products in a manner consistent with past practices, usual
policies and GMP standards. This agreement expired in 2008 but both Provider and
Recipient continue to use the same third-party logistics provider.

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees and
inventory taxes incurred by Provider in performing the Services described in
this paragraph.

Warehousing

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for Business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to Recipient inventories (to the extent
permitted by applicable Laws) and Recipient shall assume full responsibility for
losses or shrinkage other than to the extent due to Provider’s or its
Affiliates’ gross negligence or willful misconduct. Upon the date of termination
of the Services described in this paragraph, should Recipient choose to dispose
of rather than transfer any remaining inventory, Recipient shall be responsible
for all associated disposal costs. Provider shall further ensure that all
products in its warehouses are stored using Good Distribution Practices (GDP) in
order that, among other things, inventory is free of insects, rodents or dust,
and that cases are properly sealed to avoid damage.

 

174



--------------------------------------------------------------------------------

Returns processing (including product destruction)

The Technical Director is responsible for approving the products and all the
activities related with Quality control. Provider shall enforce the returned
goods and recall policies of Recipient and work with existing third-party
providers of returned related services.

Quality Control

Physical inspection, product release activities of vitamins and infant formulas
sold in Venezuela.

Stability Services Required

The Technical Director approves the stability reports submitted by the
manufacturing lab (lab Vargas). Provide Technical support in OOS investigations
and in the daily operation of Lab. Vargas (Co packer of liquid vitamins).

Stickering & Relabeling Services & Promotional Customization

Provider shall manage all stickering and/or relabeling services required, in a
manner consistent in all material respects with past practices, its usual
policies, IT infrastructure and appropriate systems access, procedures and the
usual and customary practices, codes and standards for the Business distribution
operations services, and in accordance with all applicable Laws.

Ministry of Health Audit Attendance

The Technical Director shall represent Recipient products to the Ministry of
Health in all the matters related to sanitary registration or changes to such
registrations. Act as Technical Director for Recipient products in front of
Ministry of Health.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, physical security, parking and parking
lot maintenance, fax/copy machine access, reception Services, cleaning Services,
grounds/landscape management, space planning, mail Services, conference Services
and access to off-site document management Services. No more than the following
indicated number of employees shall occupy such License Area in the indicated
jurisdiction and be provided such Services (provided that, with respect to each
jurisdiction indicated below, up to 10% more employees (rounded up to the
nearest whole number) shall be permitted to occupy such License Area to the
extent that physical space capacity exists to accommodate such greater number of
employees in such License Area):

 

  •  

Up to seventeen (17) employees in Caracas, Venezuela.

 

175



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of VEF 88,407.13.

Term:

Until the date that is eighteen (18) months after the Separation Date, except as
set forth below:

Distribution, Dock & Logistics, Warehousing and Quality Control of products
related to Laboratorio Vargas – Until December 31, 2009.

Recipient has the right to extend the term with three (3) months’ prior written
notice, up to a maximum of an additional twelve (12) months; provided, however,
that the Recipient may not extend QAIQC – Importation and Distribution Planning
Service.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition Venezuela, S.C.A.

Provider: Bristol-Myers de Venezuela S.C.A.

Point of Contact, Recipient: Gilberto Zambrano

Point of Contact, Provider: Carlos Cabas

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

176



--------------------------------------------------------------------------------

SCHEDULE 30

SUPPLEMENTAL SERVICES PROVIDED BY BMS – VENEZUELA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof) and the terms and conditions of a separate Mandate without
Representation Agreement between Provider and Recipient, dated as of January 31,
2009, Provider shall provide the following Services to Recipient under a mandate
without representation (comisión) basis, whereby Provider will act in its own
name but for the account of Recipient when performing any of the following
Services:

Services

The performance of the following activities or operations relating to the Mead
Johnson Business in Venezuela (collectively, all of the activities and
operations identified in paragraphs (i) and (ii) below, the “Activities”):

 

(i) the issue of purchase orders to the relevant foreign manufacturer or
supplier (according to the amounts, specifications and frequency indicated by
Recipient); the import (and nationalization); the timely and full payment of
(a) all invoices, debit notes and similar documents issued by the relevant
foreign manufacturer or supplier in connection with the above mentioned purchase
orders, (b) the freight and insurance charges in connection with the
transportation, and (c) the customs duties and other applicable taxes in
connection with the import; the request, processing and procurement of any
necessary or convenient registrations, authorizations, certificates and/or
licenses under applicable currency exchange control and/or customs laws,
regulations and/or rules; and the delivery once imported (and nationalized) at
the place within Venezuela previously designated by Recipient; of the products
currently comprising the Mead Johnson Business in Venezuela (collectively, the
“Products”) that are treated under Venezuelan law as nutritional products
(food), which Products are described in Exhibit 1.1 of the above mentioned
separate Mandate Without Representation Agreement; as well as any other actions
directly related to any, some or all of the foregoing activities, which actions
are necessary or convenient to properly and fully perform such foregoing
activities; and

 

(ii) the contracting of manufacturing services with the relevant local
manufacturer, of transportation services with the relevant transportation
entity, and of warehousing services with the relevant warehousing entity
(according to the amounts, specifications and frequency indicated by Recipient);
the timely and full payment of all invoices, debit notes and similar documents
issued by the relevant manufacturer, transportation entity or warehousing
entity; all of the activities described in the preceding paragraph (i) with
respect to the active principles and other substances; the generation of demand
(through promotion, marketing and advertising); the solicitation and taking of
customer orders; the processing of orders; and the sale, billing, collection and
customer care; of the Products that are treated under Venezuelan law as
pharmaceutical products, which Products are described in Exhibit 1.1 of the
above mentioned separate Mandate Without Representation Agreement; as well as
any other actions directly related to any, some or all of the foregoing
activities, which actions are necessary or convenient to properly and fully
perform such foregoing activities.

 

177



--------------------------------------------------------------------------------

Cost

Services shall be performed by Provider to Recipient free of charge.
Notwithstanding the foregoing, Provider shall be entitled to obtain
reimbursement, and Recipient shall be obligated to reimburse, all costs,
expenses and disbursements incurred by Provider in connection with the
performance of the Activities (whether directly or through authorized third
parties).

Term:

Until the termination of the separate Mandate without Representation Agreement
between Provider and Recipient, dated as of January 31, 2009.

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated.

No Early Termination Fees shall be charged upon the early termination of any
Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition Venezuela, S.C.A.

Provider: Bristol-Myers de Venezuela S.C.A.

Point of Contact, Recipient: Gilberto Zambrano

Point of Contact, Provider: Carlos Cabas

Payment Terms: All reimbursements for costs, expenses and disbursements, are due
within thirty (30) calendar days of receipt of the relevant debit note by
Recipient.

 

178



--------------------------------------------------------------------------------

SCHEDULE 31

SERVICES PROVIDED BY MJN – PERU

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Local Purchasing

Provider shall provide purchasing system processing, including the conversion of
purchase requisitions into orders and the entry of information to record
requested changes, in a manner consistent in all material respects with past
practices, its usual policies, IT infrastructure and appropriate systems access,
procedures and the usual and customary practices, codes and standards for
Business procurement, and in accordance with all applicable Laws.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, physical security, parking and parking
lot maintenance, fax/copy machine access, reception Services, cleaning Services,
grounds/landscape management, space planning, mail Services, conference Services
and access to off-site document management Services. No more than the following
indicated number of employees shall occupy such License Area in the indicated
jurisdiction and be provided such Services (provided that, with respect to each
jurisdiction indicated below, up to 10% more employees (rounded up to the
nearest whole number) shall be permitted to occupy such License Area to the
extent that physical space capacity exists to accommodate such greater number of
employees in such License Area):

 

  •  

Up to forty-three (43) employees in Lima, Peru.

Other Services (not included FSS)

Provider shall provide support for compliance, SOX, internal control, pending
legal disputes and business controls.

Cost

Cost of Services shall be charged each month at a fixed amount of PEN 81,374.73.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

 

179



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Bristol-Myers Squibb Peru S.A.

Provider: Mead Johnson Nutrition (Peru) S.R.L.

Point of Contact, Recipient: Jose Colina

Point of Contact, Provider: George Bernard

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

180



--------------------------------------------------------------------------------

SCHEDULE 32

SERVICES PROVIDED BY BMS – PERU

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Quality Control

Physical inspection, product release activities of vitamins and infant formulas
sold in Peru.

Returns processing (including product destruction)

Provider shall enforce the returned goods and recall policies of Recipient and
work with existing third-party providers of returned related services.

Ministry of Health Audit Attendance

Act as Technical Director for Recipient’s products in front of Ministry of
Health. The Technical Director will represent Recipient’s products to the
Ministry of Health in all the matters related to sanitary registration or
changes to such registrations.

Cost

Cost of Services shall be charged each month at a fixed amount of PEN 7,080.25.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Peru) S.R.L.

Provider: Bristol-Myers Squibb Peru S.A.

Point of Contact, Recipient: George Bernard

Point of Contact, Provider: José Colina

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

181



--------------------------------------------------------------------------------

SCHEDULE 33

PHASE 1 SERVICES PROVIDED BY BMS – ARGENTINA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, physical security, parking and parking
lot maintenance, fax/copy machine access, reception Services, cleaning Services,
grounds/landscape management, space planning, mail Services, conference Services
and access to off-site document management Services. No more than the following
indicated number of employees shall occupy such License Area in the indicated
jurisdiction and be provided such Services (provided that, with respect to each
jurisdiction indicated below, up to 10% more employees (rounded up to the
nearest whole number) shall be permitted to occupy such License Area to the
extent that physical space capacity exists to accommodate such greater number of
employees in such License Area):

 

  •  

Up to twenty-one (21) employees and one (1) independent contractor in Buenos
Aires, Argentina.

Administrative Support

Provider shall perform general and administrative services to support the above
Services.

Cost:

No fee shall be charged by Provider for performing the Services; provided,
however, that Provider shall retain local gross margin of the business.

Term: Until the Health Authorities of Argentina grant Recipient authorization to
be the owner of the Products and the resulting transfer of Products from
Provider to Recipient becomes effective.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. No Early Termination Fees
shall be charged upon the early termination of any Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition S.R.L.

Provider: Bristol-Myers Squibb Argentina S.R.L.

Point of Contact, Recipient: Maria Angélica Bilek

Point of Contact, Provider: José Colina

 

182



--------------------------------------------------------------------------------

SCHEDULE 34

PHASE 1 SERVICES PROVIDED BY MJN – ARGENTINA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

Marketing and Promotion

Provider shall perform product management, business and strategic planning,
development and implementation of a marketing plan and definition of sales force
and access strategy. Provider shall manage on Recipient’s behalf and account the
current distribution agreement or other distribution agreements that may be
appointed in a future.

Provider shall process all information and expertise related to the marketing of
Products, the clients and customers needs in order to create, communicate and
deliver sufficient and efficient answers and programs to clients and consumers
needs with respect to the Products.

Provider shall manage clients and customer relationships in ways that benefit
the Recipient and its Products. Provider shall perform market research with
respect to the Products in order to anticipate and satisfy clients and customers
needs.

Provider shall promote the products among clients providing constant and updated
information regarding the Products and the benefits of same. In order to comply
with this Service, Provider shall deliver and provide clients with samples,
leaflets, brouchures and other promotion material Provider deems convenient. In
order to comply with this Service, Provider shall also grant scholarships to
doctors for medical education and training.

Advertising

Provider shall provide Recipient all advertising Services related to the
Products. In this respect, Provider shall develop, by itself or through third
parties, all ad campaigns of the Products and carry out all necessary and
convenient activities in order to advertise the Products. Recipient shall give
written authorization to all advertising campaigns before they are communicated
to the public or to clients.

Authorities

Provider shall submit to Recipient all and any requests from pertinent
authorities regarding the Services rendered. In case any filings or presentation
have to be made with the authorities or any documents executed in relation to
the Services, Recipients shall sign those presentation and/or filings. Recipient
shall remain responsible before any pertinent authority or third party with
respect to any claim or liability arising from the Services.

 

183



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of ARS 409,084.

Term: Until the Health Authorities of Argentina grant Provider authorization to
be the owner of the Products and the resulting transfer of Products from
Recipient to Provider becomes effective.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Bristol-Myers Squibb Argentina S.R.L.

Provider: Mead Johnson Nutrition S.R.L.

Point of Contact, Recipient: José Colina

Point of Contact, Provider: Maria Angélica Bilek

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

184



--------------------------------------------------------------------------------

SCHEDULE 35

PHASE 2 SERVICES PROVIDED BY BMS – ARGENTINA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importation and Customs Clearance

Upon notification of an incoming shipment of Products by Recipient, Provider
shall inform the local customs clearance agent of the incoming shipment and
shall forward the related documentation to such agent. Upon entry of the
Products into Argentina, Provider shall arrange for such agent to submit customs
clearance documentation, using tariff codes supplied by Provider, in order to
enable release of the Products by customs. Signature of documents shall be
performed by the Technical Director in function for each product.

Broker Resolution of Product Release Delays

Provider shall, upon notice and instruction from Recipient, instruct its broker
to handle and resolve any issues delaying release of the Products.

After-Sales Service

Provider shall make available its existing call centers and toll-free telephone
numbers to serve as the primary point of contact for adverse event reports and
customer complaints. Recipient shall be solely responsible for the management
and resolution of any adverse event reports and customer complaints, which shall
be performed in accordance with all applicable Laws and good industry practice.
Recipient shall be responsible for the implementation of any required product
recalls and associated communications.

Ministry of Health Audit Attendance

Act as Technical Director for vitamins products in front of Ministry of Health.

Quality Control

Physical inspection, analytical testing for raw materials and finished goods,
stability testing and product release activities for vitamins in Argentina.

 

185



--------------------------------------------------------------------------------

Distribution, Dock & Logistics

The Provider under its agreement with the third-party logistics provider shall
be responsible for the managing commercial aspects, order picking, credit
limits, discounts grids and generation of letters of credit / debit.

The Provider shall also be responsible for inspections and monitoring related to
the management of the third-party logistics provider such as billing, customers
management, allowance of limits and conditions, release of orders for billing
and Credit/Commercial Control, analysis of DOI’S / DOS, bad debt.

Additionally, the Provider shall be responsible for the burden of special orders
and turnover in BPCS and the distribution of samples and promotional material.

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees and
inventory taxes incurred by Provider in performing the Services described in
this paragraph.

Warehousing

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for Business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to Business inventories and Recipient shall
assume full responsibility for losses or shrinkage other than to the extent due
to Provider’s or its Affiliates’ gross negligence or willful misconduct. Upon
the date of termination of the Services described in this paragraph, should
Recipient choose to dispose of rather than transfer any remaining inventory,
Recipient shall be responsible for all associated disposal costs. Provider shall
further ensure that all products in its warehouses are stored using Good
Distribution Practices (GDP) in order that, among other things, inventory is
free of insects, rodents or dust, and that cases are properly sealed to avoid
damage.

Returns Processing (including product destruction)

The Provider, under its agreement with the third-party logistics provider shall
be responsible for collecting the returned units, subject to authorization by
the sales representatives of both the Distributor and MJN Sales Administration.

Every return that enters must be properly documented by the TPLP and sent to the
supplier. The Provider shall wait for the result of the analysis of QA / QC to
determine the final destination of the goods returned and process the return in
the sales system. Depending on the outcome of the analysis TPLP should issue the
corresponding credit note.

 

186



--------------------------------------------------------------------------------

The destruction of products will be done in accordance with the destruction of
products rules manual.

Credit and Collection

The Provider shall have control of DOI and commercial conditions update.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to twenty-one (21) employees and one (1) independent contractor in Buenos
Aires, Argentina.

Tender Support and Administration

Provider shall support tender applications, administration and compliance in
jurisdictions in which Recipient requires support from the Seller for such
processes due to “legal entity requirement” restrictions under applicable Law.
Such Services shall include the preparation of legal entity documentation such
as financial statements, bid bonds and local supplier licenses and, where
applicable, bid preparation and bid process management.

 

187



--------------------------------------------------------------------------------

Supply Chain and Production Planning

 

1. Forecast analysis and upload into BPCS system.

 

2. Data Management: validation and maintenance of the BPCS planning parameters.

 

3. Production Planning based on the market replenishment requirements: run the
Manufacturing Production Schedule (MPS) and Material Requirement Planning (MRP).

 

4. Production Scheduling and its negotiation with the Third Party Manufacturer
(TPM):

 

  •  

Production Orders release and tracking of raw materials.

 

  •  

Creation of Manufacturing Documentation and secure timely delivery of raw
materials to TPM (60 days prior to requested date).

 

  •  

Purchase Order release of TPM services aligned with Production Order

 

5. Finished Goods and Raw Material management and ordering process:

 

  •  

Support to Purchase Orders release process and expediting of Raw Materials.

 

  •  

Inventory Control for component materials at TPM

 

  •  

Monitoring of obsolescence

 

  •  

Tracking and coordination of the retesting activity of materials with QA/QC.

Other Services

Provider shall provide the following Services to Recipient: attend pending legal
disputes, Business controls, internal controls, SOX management and payment of
financial operations tax.

Cost

Cost of Services shall comprise a charge each month (a) at a fixed amount of ARS
119,972, (b) 20% of Provider’s cost from warehousing and Globalfarm (or
subsequent third-party logistics provider) and (c) as per the value invoiced by
Transfarmaco (or subsequent logistics operator).

Term:

From the date that Health Authorities of Argentina grant Recipient authorization
to be the owner of the Products and the subsequent transfer of products from
Provider to Recipient becomes effective (the “Product Transfer Date”) until the
date that is twenty-four (24) months after the Separation Date, provided that
such date is not earlier than the Product Transfer Date, with Recipient to have
the right to extend the term with three (3) months’ prior written notice, up to
a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Upon the early termination
of any Service(s) in this Schedule, Early Termination Fees equal to 75% of the
cost of such Services shall be charged to Recipient for three (3) months.

Recipient: Mead Johnson Nutrition S.R.L.

Provider: Bristol-Myers Squibb Argentina S.R.L.

Point of Contact, Recipient: Maria Angélica Bilek

Point of Contact, Provider: José Colina

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

188



--------------------------------------------------------------------------------

SCHEDULE 36

SERVICES PROVIDED BY BMS – MEXICO

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Government & Public Affairs

Represent Recipient in issues related to public and media relations.

Financial Support Services (not included in Schedule 1)

BCF: Provider shall provide Business Control Function service and support.

Distribution, Dock & Logistics

Inventory transportation plant to warehouse, products manufactured by Provider
for Recipient.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to one hundred ninety-four (194) employees in Mexico City, Mexico.

 

189



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of MXN 1,414,164.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutricionales México, S. de R.L. de C.V.

Provider: Bristol Myers Squibb de Mexico, S. de R.L. de C.V.

Point of Contact, Recipient: Jorge Bocanegra

Point of Contact, Provider: Jaime Henao

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

190



--------------------------------------------------------------------------------

SCHEDULE 37

SERVICES PROVIDED BY BMS – CHINA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to 40 employees on 4F, Fu Xing Plaza, 109 Yan Dang Road, Shanghai, P.R.
China. Total space allocation to Recipient is 446.54 out of 4157.21 square
meters which is approximately 10.74% of the total office space.

Cost

 

•  

Office rental cost per month is CNY 74,298 inclusive of the following rooms:

 

  •  

1 director room

 

  •  

5 manager rooms

 

  •  

22 cubicles of 2.5 square meter per cubicle

 

  •  

2 sales rooms of 140 square meter per room

 

•  

The following office expenses are allocated to Recipient based on a percentage
of the total usage of the items on a monthly basis. The percentage is based on
the total space occupied by Recipient, which is approximately 10.74%.

 

  •  

Photocopy paper

 

  •  

Office consumables

 

  •  

Office stationary

 

  •  

Plant and office decorative

 

  •  

Carpet cleaning

 

  •  

Furniture cleaning

 

191



--------------------------------------------------------------------------------

  •  

Drink and purified water

 

  •  

Office cleaning detergent

 

  •  

Disposable cup

 

  •  

Cleaner salary

 

  •  

Office maintenance

 

  •  

Voice and data system maintenance

 

  •  

Photocopy machine maintenance

 

  •  

Building maintenance

 

  •  

Office security system maintenance

 

•  

The following office expenses are allocated to Recipient based on actual usage
by Recipient on a monthly basis.

 

  •  

Office security tag

 

  •  

Car parking in the office building

 

  •  

Courier services

 

  •  

Phone usage

Term:

From the date of the completion of the exercise of the Put Right or the Call
Right, as those terms are defined in the China Services Agreement, dated on or
about the date of this Agreement between BMS and MJN, until May 31, 2010.

Early Termination of Services:

Termination at any time upon (30) days’ prior written notice. Following the
written notice period and coinciding with the early termination by the Recipient
of any Service(s) in this Schedule, Early Termination Fees equal to 75% of the
monthly cost of such terminated Services shall be charged to Recipient monthly
until the earlier of (i) one (1) month after termination or (ii) the expiration
of the Term of this Schedule.

Recipient: Mead Johnson Nutritionals (China) Ltd

Provider: Bristol-Myers Squibb (China) Holding Ltd

Point of Contact, Recipient: Wendy Tsang

Point of Contact, Provider: Corinna Wan

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

192



--------------------------------------------------------------------------------

SCHEDULE 38

SERVICES PROVIDED BY BMS – HONG KONG

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Local Non-Inventory Purchasing

Provider shall provide local non inventory purchasing system processing,
including the conversion of purchase requisitions into orders based on Recipient
approval in the system and the entry of information to record requested changes,
in a manner consistent in all material respects with past practices, its usual
policies, IT infrastructure and appropriate systems access, procedures and the
usual and customary practices, codes and standards for Business procurement, and
in accordance with all applicable Laws.

Provider shall provide system processing, including (1) the conversion of
purchase requisitions into orders based on Recipient approval in the system and
(2) the entry of information to record requested changes.

Supplier Support Service

Provider shall provide the supplier support Service, including annual preferred
suppliers evaluation and negotiation, supplier relationship management, the
resolution, and communication of suppliers issues, approval of new suppliers,
and to monitor that all parties are complying with the terms of the purchase
contract.

Sourcing & Bidding

Provider shall provide the indirect sourcing and bidding Service, including the
establishment of purchase SOP, exceeding bidding threshold according to local
SOP. Provider shall seek eligible suppliers, communicate requirements to
suppliers, solicit supplier proposals, negotiate price, terms, conditions and
performance metrics with suppliers.

Cost

Cost of Services shall be charged each month at a fixed amount of HKD 20,196.

Term:

Until the date that is twenty-four (24) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

 

193



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Hong Kong) Limited

Provider: Bristol- Myers Squibb Pharma (HK) Limited

Point of Contact, Recipient: James Guo

Point of Contact, Provider: Doreen Chu

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

194



--------------------------------------------------------------------------------

SCHEDULE 39

SERVICES PROVIDED BY MJN – HONG KONG

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Local Accounting Order-to-Cash (OTC) Services

Local provider shall provide accounting OTC function Services of billing
invoices, processing of customer deductions, order processing (manage order
input in system), monthly gross to net sales adjustment, and miscellaneous
Services - perform inventory receiving function in the BPCS system, inventory
reconciliation between BMS system and distributors’ reports, request for
inventory request approval, provide support for inventory revaluation and
provide support for inventory sub system requirement as described further below.

 

Service

  

Description

Billing of invoices reflective of all promotion and other allowances offered and
collection of said billing   

Billing Invoices

 

Provider shall be responsible for the billing of invoices reflective of all
promotion and other allowances offered, based on Provider’s authorized pricing
as in effect as of the Separation.

Processing of all customer deductions for returns, price and promotion
allowances, coupons and other such chargebacks   

Processing of Customer Deductions

 

All customer deductions for returns, price and promotion allowances, coupons and
other such chargebacks, during the Term shall be processed by Provider, with the
liability for such claims allocated as set forth in the International Asset
Purchase Agreement between Bristol-Myers Squibb (Hong Kong) Limited and
Bristol-Myers Squibb Pharma (HK) Limited, dated January 31, 2009. A joint
communication shall be distributed to customers from Recipient and Provider to
clearly delineate the dates when: (a) the liability for claims transfers to
Recipient and (b) Provider’s responsibility for collecting and processing ends
(at the end of the Term). In order to preserve auditing trails, customer
deductions occurring after the Term should be handled directly with each
customer and not between Recipient and Provider.

Manage all order input, processing, filling, invoicing and shipment functions.
  

Order Processing (Order-to-Cash)

 

Provider shall manage all order input, processing, filling, invoicing and
shipment functions. All orders shall be processed as per existing metrics.
Subject to product availability, Provider shall ensure that the period between
its receipt of an order from a customer and the customer’s receipt of the
ordered products, or “customer service cycle time”, shall be consistent with
historical trends. Provider and Recipient shall work together to develop a
transition plan to seamlessly transition order management and order fulfillment
so that no later than the date of the termination of the Services described in
this paragraph all orders are being managed and fulfilled by Recipient; provided
that Provider shall not be responsible for providing such Services after the
expiration of the Term if such transition plan does not result in Recipient
managing and fulfilling all orders of the Business.

Monthly sales accruals and cash discount calculations   

•     Perform monthly sales accruals and cash discount calculations

Miscellaneous   

•     Perform inventory receiving function in the BPCS system

 

•     Inventory reconciliation between Recipient’s system and distributors’
reports

 

•     Request for inventory variance approval

 

•     Provide support for inventory sub system requirement

 

•     Provide support for inventory revaluation

 

195



--------------------------------------------------------------------------------

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to thirty-five (35) employees in New York Life Tower, Causeway, Hong Kong

Cost

Cost of Services shall be charged each month at a fixed amount of HKD 238,073.

Term:

Office Occupancy and Facilities Services: Until the date that is twelve
(12) months after the Separation Date. However, notwithstanding the previous
sentence, Office Occupancy and Facilities Services will terminate on
December 31, 2009.

Local Accounting Order-to-Cash (OTC) Services: Until the date that is twenty
four (24) months after the Separation Date, with Recipient to have the right to
extend the term with three (3) months’ prior written notice, up to a maximum of
an additional twelve (12) months.

 

196



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Bristol- Myers Squibb Pharma (HK) Limited

Provider: Mead Johnson Nutrition (Hong Kong) Limited

Point of Contact, Recipient: Suwanty Ng for OTC

Point of Contact, Provider: Ada Cheung for Office Occupancy; James Guo for OTC

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

197



--------------------------------------------------------------------------------

SCHEDULE 40

SERVICES PROVIDED BY MJN – MALAYSIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Distribution Agreement with DKSH Malaysia Sdn Bhd

Addendum 6A signed on or about 29 August 2005 to the Regional Distribution
Agreement dated 18 June 2004 entered into between Provider and DKSH Malaysia Sdn
Bhd shall not be assigned by Provider. Provider shall continue as the party to
Addendum 6A for 2009.

Partnership Agreement with Sanofi-Aventis Malaysia Sdn Bhd

Partnership Agreement dated 1 October 1999 entered into between Provider and
Sanofi-Aventis Malaysia Sdn Bhd shall not be assigned by Provider. Provider
shall continue as the party to the Partnership Agreement and will act in such
capacity pursuant to the instructions and direction of the Recipient (including,
but not limited to, any termination or transfer of the Partnership Agreement).

Agreement on Inter-Company Reimbursement of R&D Expenses

The Agreement on Inter-Company Reimbursement of R&D Expenses dated April 1, 2007
between Provider and recipient shall not be assigned by Provider. Provider shall
continue as party to the agreement.

The Provider shall continue to carry out on behalf of the Recipient such
pharmaceutical research and development Services as may be agreed upon by the
parties from time to time.

Product Registration and Import Licenses

Provider shall continue to hold and maintain the list of Pharmaceutical product
registration licenses and import licences registered by Provider to date and
undertake responsibilities incidental to a product registration or import
license holder under the laws of Malaysia after the name change of the existing
legal entity in Malaysia takes effect (“Name Change Date”). Such
responsibilities shall include the continued employment of a qualified
pharmacist by Provider. The pharmacist shall support the compliance with the
responsibilities required of a product registration and import license holder
under the laws of Malaysia, including the obligations for product complaints and
recalls of products. Provider is not required to apply for any product
registration license. Recipient will provide all information, documentation and
reasonable cooperation to Provider necessary for the maintenance and validity of
the product registration and import licenses. The Recipient may require the
Provider to transfer to a nominee or to terminate any product registration or
import licenses and Provider agrees to take such action as may be required to
effect such transfer or termination to the extent the action is in compliance
with applicable laws.

 

198



--------------------------------------------------------------------------------

Clinical Trial License

Provider will also hold the Clinical Trial Import License for all on-going
clinical trials. Recipient will provide all information, documentation and
reasonable cooperation to Provider necessary for the maintenance and validity of
the Clinical Trial Import License.

Employees Retained by Provider

Provider shall continue to employ twenty five (25) of Recipient’s employees,
including the one (1) pharmacist mentioned above. These employees shall come
under the payroll of the Provider.

Provider shall make payment of sales incentives to the Baraclude sales team
based on the computation provided by Recipient.

Finance Services

Consistent with the scope of Provider’s finance Services as of the Separation
Date, the Provider shall continue to provide tax, company secretary, legal
entity administration, bank account maintenance, financial reporting, and
internal control services.

Third-Party Financial Services

Consistent with the cost-sharing arrangement between the Provider and the
Recipient prior to the closing date, the Provider shall continue to allocate
costs to the Recipient from the third-party providers that provide tax and audit
services to the legal entity.

Vendor Contracts

Provider shall extend or cancel any existing vendor contracts for Services
required by Recipient. Recipient will reimburse the Provider for any such vendor
payments associated with contract termination.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy an office or desk space/workstation (a
“License Area”) located in areas of buildings leased by Provider. Provider shall
provide to each License Area and the employees using and/or occupying such
License Area essential Services such as telephone Services, LAN access,
utilities, general office supplies, health and safety Services, physical
security, fax/copy machine access, reception Services, cleaning Services, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to 25 employees in Level 17, Menara Lien Hoe, Malaysia.

 

199



--------------------------------------------------------------------------------

Services provided by the Recipient employees retained by the Provider

Any and all Services required to conduct the Recipient’s pharmaceutical
business, including but not limited to;

Demand Forecasting

 

  •  

Carry on the demand forecasting, uploading of the forecast in Manugistics and
placement of orders with its various source points.

Warehousing

 

  •  

Store and maintain product inventory at the Recipient’s distributor warehouse in
a manner consistent with the Regional Distribution Agreement dated 18 June 2004
entered into between Provider and DKSH Malaysia Sdn Bhd. Upon the date of
termination of the Services described in this paragraph, should Recipient choose
to dispose of rather than transfer any remaining inventory, Recipient shall be
responsible for all associated disposal costs including the cost of the unsold
inventory.

Billing Invoices

 

  •  

Billing of invoices reflective of all discounts offered, based on Recipient’s
authorized pricing as in effect as of the Closing. Provider also shall continue
the collection of said billing during the Term.

Maintain pricing, item master, and customer master files

Processing of Customer Deductions

 

  •  

Process all customer deductions for returns, institutional discounts as set
forth in the distribution Agreement.

Management of credit risks

 

  •  

Perform all credit Services consistent with recipient policies and procedures
existing as of the Separation. All credit risk for bad debt and/or non-payment
of accounts receivable shall be the responsibility of Recipient.

Audit of cycle counting process

 

  •  

Perform audits/observation of inventory cycle counts at distributor warehouse.

Monthly sales accruals and discount calculations

 

  •  

Record any required accruals each month, and perform discount calculations.

Returns processing (including product destruction)

 

  •  

Enforce the returned goods and recall policies of Recipient and work with
existing third-party providers of returned related services.

 

200



--------------------------------------------------------------------------------

Sanofi JV

 

  •  

Perform the accounting and reporting related tasks to account for the share of
joint venture profits attributable to the Recipient. Provider shall also
reimburse the joint venture partner for a share of the salesforce expenses. Any
repatriation of funds from the joint venture shall be remitted back to the
Recipient net of expenses.

Accounts Receivable and Accounts Payable

All the accounts receivable, accounts payable, and the remainder of the balance
sheet will be completely liquidated by December 2009. Accounts receivable,
accounts payable, or other items on the balance sheet that have not been
collected or paid by 31st Dec 2009, the Provider and Recipient shall agree on
the appropriate extended period of time to collect or pay all balances.

Human Resources Administration (employment related issues)

Provider will ensure that the onboarding process for new employees is in place,
including record set-up, initiating the onboarding process and confirming
payroll and benefits enrollment, and providing initial orientation and training.
Provider will provide authorization and tracking mechanisms for absence
management, absence (including sick absence) authorization and recording, time
and attendance tracking, annual leave / annual vacation, maternity and paternity
leave, and other paid and unpaid leaves of absence authorization and tracking.
Provider will implement employee termination / transfers, employee relocations
and international assignments / transfers. Provider will update the IDR
(International Data Roster) System on behalf of the Recipient through September
2009.

Internal HR Communications Support

Provider will provide assistance with the translation, printing and distribution
of internal HR employee communications, including access to translation service
providers, on behalf of Recipient.

HRIS System

Provider will maintain access to and technical support for local HRIS systems
and IDR on behalf of the Recipient.

Medical Service Administration

Provider will provide Occupational Health Services, including nurses where
applicable, on behalf of the Recipient.

HRIS Data Maintenance

Provider will maintain Recipient employee data in local HRIS System via manual
key and/or maintain access to employee/manager self service.

Provider will discontinue use of Recipient’s IT solutions according to
Recipient’s HRSD implementation plan.

 

201



--------------------------------------------------------------------------------

Employee Relations

Provider will manage and handle, subject to the Recipient’s direction, the
employee/industrial relations process, works council process,
discipline/employee grievance process and redundancy/severance processes on
behalf of the recipient.

Cost

Finance/ Office Services/Third-Party Financial Services/ HR services

The cost of Finance ($806.00/mo.), Office Services ($826.00/mo.), Third-Party
Financial Services ($300.00/mo.) and HR services ($654.00/mo.) shall accrue each
month at a fixed amount of $2,586 between Separation Date and December 31, 2009
(dates inclusive).

Between January 1, 2010 and until the termination of all Product Registration
License Services, the cost of Finance, Office Services and HR services shall be
charged each month at a fixed amount of $71.

Term

Product Registration and Import License – Up to 18 months from Separation Date.

Clinical Trial License – Up to 2 years from Separation Date.

Employees retained under Provider – Up to and including 31 December 2009.

Pharmacist retained under Provider – Until the termination of all Product
Registration License Services (including any extension thereof).

Office Occupancy and Facilitates Services – Up to and including 15 September
2009.

Finance & HR Service – Until the termination of all Product Registration License
Services (including any extension thereof).

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Bristol Myers Squibb (Singapore) Pte. Ltd.

Provider: Mead Johnson Nutrition (Malaysia) Sdn. Bhd.

Point of Contact, Recipient: Beth Marasigan

Point of Contact, Provider: Andy Rusie

Payment Terms: The settlement for the costs of these Services in the calendar
year 2009 will be part of the purchase price adjustment to the Share Purchase
Agreement between BMS Pharmaceuticals International Holdings Netherlands B.V.
and Mead Johnson Nutrition Holdings (Singapore) Pte. Ltd for the latter’s
purchase of shares of Mead Johnson Nutrition (Malaysia) Ltd.

All payments for Services rendered after the calendar year 2009 due within
thirty (30) days of receipt of invoice by Recipient.

 

202



--------------------------------------------------------------------------------

SCHEDULE 41

SERVICES PROVIDED BY MJN – PHILIPPINES

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services that will be Provided by Provider

Agreement with Third Party Manufacturers (TPM)

The agreement signed on 29 May 2007 entered into by Bristol-Myers Squibb
(Phils.) Inc. and Hizon Laboratories for the scope of services benefiting the
Recipient’s business shall be continued by the Provider until 31 December 2009.

The agreement signed on 23 September 1992 entered into by Bristol-Myers Squibb
(Phils.) Inc. and Hizon Laboratories exclusively benefiting the Recipient’s
business shall be continued by the Provider until 31 December 2009.

The agreement signed on 9 November 1999 entered into by Bristol-Myers Squibb
(Phils.) Inc. and InterPhil benefiting the Recipient’s business shall be
continued by the Provider until 31 December 2009.

The binding MOU dated 28 April 2004 and made between Bristol-Myers Squibb
(Phils.) Inc. and Cardinal Health Australia 401 Pty Ltd benefiting the
Recipient’s business shall be continued by the Provider until 31 December 2009.

While Provider will continue the above mentioned TPM contracts, the Recipient
shall be responsible for managing the operational requirements.

The Recipient shall use best efforts to ensure that after 30 September 2009 no
transactions are entered under any of the above agreements.

The Recipient may require the Provider to terminate or assign the aforementioned
contracts. Provider shall agree to take such action as may be required to effect
the termination or transfer in compliance with applicable Laws. The Provider,
however, shall not be held responsible for any legal action that could
potentially arise upon termination of the above mentioned TPM contracts.

Product Registration Licenses for TPM

Provider shall continue to hold and maintain the pharmaceutical product
registration licenses of the Recipient for products that are sourced from third
party manufacturers until 31 December 2009.

Provider is not required to make applications of product registrations for the
reason that all product registrations for products sourced from third parties
are still valid in 2009. Recipient will provide all information, documentation
and reasonable cooperation to Provider necessary for the maintenance and
validity of the relevant product registration licenses. Recipient will make the
actual filing, processing of documentation and resolve any issues that may arise
with the registrations.

 

203



--------------------------------------------------------------------------------

The Recipient may require the Provider to terminate or assign any product
registration license and Provider agrees to take such action as may be required
to effect the termination or transfer in compliance with applicable Laws.

A third party service provider, commissioned by the Recipient, will be
responsible for the necessary product registration documentation for some
products (Tempra Tabs and Tempra Forte Tabs) which the Recipient recently filed
for source changes. This is expected to take place by third quarter to fourth
quarter of 2009. Provider’s role will be limited to the endorsement of such
product registration licenses.

In the event of any Pharmacovigilance issue or action that would potentially
carry a liability, legal or otherwise, Provider shall not be held responsible
and the corresponding cost shall be charged by MJN to BMS.

EHS Services

The Provider shall continue to provide Oncology (Product) returns and waste
handling; storage and disposal; and regular Pharma waste disposal until
31 December 2009.

Supply Chain Services to support Interphil

The Provider shall continue to provide the following Supply Chain Services on
behalf of the Recipient: Ordering of Raw Materials and Packaging Materials for
Interphil Laboratories.

Quality Assurance Services

The Provider shall maintain the following Quality Assurance Services for the
Recipient:

 

  a. TPMs – Hizon and Interphil

 

  •  

Audit Quality Systems, including monitoring and verification of corrective and
preventive actions until closed

 

  •  

Review and approve changes – procedures, specifications, equipment,
manufacturing/packaging systems, and support processes

 

  •  

Provide stability protocol

 

  •  

Monitor and evaluate stability data

 

  •  

Retain, maintain, and destroy records with TPMs and Lane movers

 

  •  

Request reference standards

 

  •  

Provide evaluation and disposition in the event of any deviation in operations

 

  •  

Handle customer complaints – approve of investigation, and corrective and
preventive action monitoring, verification and closure (communication directly
to the complainants will be handled by Pharmalink)

 

204



--------------------------------------------------------------------------------

 

  •  

In the event of any product recall, coordinate, monitor and report involved
quantities (actual recall will be done by Pharmalink)

 

  •  

Return inspection and evaluation if intended to put back to shelves

 

  •  

Annual Product Review evaluation and coordination of payment

 

  •  

Coordinate regulatory updates

 

  •  

Monitor, coordinate, and approve process and packaging validation and
qualification

 

  •  

Packaging development and directions

 

  •  

Coordination and QA contact for any quality issues

 

  b. Hizon

 

  •  

Vitamin E capsules:

 

  •  

Coordination with ZPC for transfer of stability samples and monitoring of
testing frequency for Hizon’s testing

 

  •  

Release of packaging materials

 

  •  

Release of bulk and finished goods

 

  •  

Ceetrus products:

 

  •  

Release of finished goods

 

  c. Interphil

 

  •  

Tempra tablets

 

  •  

Release of raw and packaging materials

 

  •  

Release of finished goods

 

  •  

Penbid, Pentabs and Vitamin E cream

 

  •  

Monitoring and evaluation of stability data

 

  d. Distributors

 

  •  

Quality Systems audit including monitoring and verification of corrective and
preventive actions until closed

 

  •  

Coordination and QA contact for any quality issues

 

  e. Project team lead for the transfer of Tempra tablets from Interphil to BMS
Indonesia

 

  •  

Coordination with BMS Indonesia team and local BMS team

 

  •  

Packaging development and directions

 

205



--------------------------------------------------------------------------------

  •  

Manufacturing/Packaging specifications and instructions including approval of
punches and dies

 

  •  

Transport test protocol review and approval

 

  •  

Regulatory updates

General Accounting

Provider shall provide general accounting Services, fixed and intangible asset
accounting, accounts payable and disbursements, tax, master data maintenance and
miscellaneous accounting Services excluding APFSS/Accenture Service covered in
Schedule 1.

Provider shall provide collection Services, account receivable Services for
account receivables and payment services for accounts payable in accordance with
the terms and conditions of sale and purchase respectively. Net balance will be
remitted back to BMS on a monthly basis. All the accounts receivables, accounts
payable, and the remainder of the balance sheet will be completely liquidated by
31 December 2009. Accounts receivable, accounts payable, or other items on the
balance sheet that have not been collected or paid by 31 December 2009, the
Provider and Recipient shall agree on the appropriate extended period of time to
collect or pay all balances.

Office Occupancy and Facilities Services

Provider shall provide Services on office building, cafeteria, furniture and
fixtures; fire insurance on office building, machineries and equipment,
inventories and others; real property tax on the entire property; non
professional fees such as contracted services for messengers, janitorial,
equipment calibration, pest control, HVAC and locator maintenance service fees
and other government permits and inspection fees; repairs and maintenance of
non-plant building and grounds; repairs and maintenance cost of machineries and
equipment such as air-conditioning system, compressed air system, water and
boiler system, emergency power and electrical system; telephone charges on
company trunk lines; water, gas and fuel; electricity charges.

Such Services shall be provided in a manner consistent with the scope of
Provider’s office occupancy and facilities services as of the Separation Date.

Records Management

Provider shall continue to provide records management.

Outsourced Personnel to support activities related to Third Party Manufacturers

Two (2) of Provider’s employees on the WWMG transition team, upon severance will
be transferred to an outsourced contract services provider, Corporate Executive
Search, from 01 June 2009 until 31 December 2009. These two (2) individuals
shall carry on with any or all Services required to conduct the Recipient’s
business related to third party manufacturers.

Scope of Services that will be provided by the two contractors:

Finance scope of Services will include: order entry; billing invoices;
accounting; intercompany transactions; payables; financial reporting; all
internal control services related to Recipient’s business.

 

206



--------------------------------------------------------------------------------

Supply Chain scope of Services will include:

 

  a. Inventory Planning and Control

S&OP Forecast

Translate S&OP forecast requirements into production and inventory plans

 

  b. MRP- Materials Resources Planning

Generates MPS (Master Production Schedule) through BPCS

Firms up planned orders inside 120 days horizon in BPCS (MRP)

Analyzes current supply situation of raw and packaging materials TPM

Coordinates with Purchasing on Purchase Order issuances

Follows up Purchasing on stocks delivery dates

Coordinates deliveries in warehouses sites and suppliers

Coordinates and follow up TPM releases

 

  c. Receipt of Raw and Packaging Materials

Receives, monitors and files receiving report sent by Hizon and Interphil for
RM/PM

Coordinate with PSG actual encoding of RR in BPCS

Monitor and follow-up QA regarding on-time releases of RM/PM

Schedule delivery date of RM/PM with supplier and TPM

 

  d. Actual Production at TPM (Redressing and Manufacturing)

Monthly agreement on FG requirements and due dates (Hizon, Interphil)

Generates SO for products to be manufactured for the cycle month

Initiates actual finished goods transfers from TPM to ZPC

Ensure completeness of documents (COA, DR, RR, TPM report, SO, BC, etc...)

Ensure ontime BPCS actual rm/pm usage versus SO

Ensure QA releases of stocks delivered to Zuellig

Closes shop orders

File documents to folder

 

  e. Payment to TPM

TPM forwards invoice to Planning

Validates and confirms from TPM monitoring sheet/BPCS PO

Approves payment/VISTA (non PO charges) testing

 

207



--------------------------------------------------------------------------------

Insurance Coverage of Inventory at Third Party Warehouses

The Provider shall maintain the Insurance Coverage for the Recipient’s Inventory
sitting at Third Party Warehouses until 31 December 2009.

Order-to-Cash (OTC) Services by APFSS-mapped Staff

OTC Services provided by one (1) headcount mapped to APFSS. The said employee
will remain in OTC representing the Recipient in the region; The scope of
services will include: Processing of the relationship with Recipient’s
independent distributor (Zuellig Pharma); Processing of Debit and Credit notes;
Reviewing and validation of rebates and obtain approval; Cash application (check
on segregation) in BPCS and SAP; Monitor accounts in SAP sourcing points; Work
with Satellite markets- Taiwan and Malaysia for DKSH understanding; Work with A.
Young (Australia) to re- process standardizations and improvements; Develop
understanding to support other markets and vice versa.

Other Provisions

Product Returns and Recalls

Provider shall enforce the returned goods and recall policies of the Business
and work with existing third-party providers of returns-related services.

Vendor Contracts of the Recipient

The Recipient’s transition team shall cancel any existing vendor contracts for
services required by the Recipient.

Cost:

The parties acknowledge and agree that there will be no charges pursuant to this
Agreement for Costs of Services.

Term:

Third Party Manufacturing Agreements – until 31 December 2009

Product Registration Licenses – until 31 December 2009

EHS Services – until 31 December 2009

Supply Chain Services to Support Interphil – until 31 December 2009

Quality Assurance Services – until 31 December 2009

General Accounting Services – until 31 December 2009

Office Occupancy and Facilities Services – until 31 May 2009

Records Management – until 31 December 2009

Cost of Outsourced Personnel to Support TPM from 01 June 2009 – until
31 December 2009

Insurance Coverage of Inventory at Third Party Warehouse – until 31 December
2009

Order-to-Cash Services by Provider employee mapped to FSS – until 31 December
2009

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) one (1) month after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Worldwide Medicines Group Philippines and, for the over-the-counter
business, its successors or assigns (as determined by BMS) as third party
beneficiaries

Provider: Mead Johnson Nutrition (Philippines), Inc.

Point of Contact, Recipient: Kuru Somasundram- Finance Director, Worldwide
Medicines Group

Point of Contact, Provider: Edouard Mac Nab- Finance Director, Mead Johnson
Nutrition (Philippines), Inc.

 

208



--------------------------------------------------------------------------------

SCHEDULE 42

SERVICES PROVIDED BY MJN – THAILAND

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Financial Services

Provider shall provide the financial Services described below, subject to the
terms and conditions of this Agreement (including Section 2 hereof). Such
Services shall be provided in a manner consistent with the scope of Provider’s
operating procedures and configuration of software systems as of the Closing
Date (except as otherwise set forth in Schedule 2). The individuals performing
these responsibilities will be directed and managed by the Recipient.

 

Service

  

Description

Local General

Accounting

  

•   Process of journal entries

 

•   Provide supporting documents to FSS to prepare account reconciliation

 

•   Coordination of abandoned property filings

 

•   Processing inbound and outbound information transfers

 

•   Cost center reporting detail

 

•   Utilization of data archiving and retention tools

 

•   Processing of appropriate system access requests and production of security
and audit reports

 

•   Standard analyses, upon request, of balance sheet or profit and loss
statements

 

•   Support monthly close process

 

•   Support royalty accounting

 

•   GOA and DOA maintenance and support

 

•   Accrual management and accounting

 

•   Goods in Transit support

 

•   Statutory reporting

 

•   External reporting related to government, SEC, audit and compliance
requirements

 

•   Coordination of inter-company transactions

Fixed and Intangible Asset Accounting   

•   Review construction in progress to ascertain if expenses are properly
classified

 

•   Monthly reporting

 

•   Capitalizing closed projects

 

•   Maintain capital expenditure support

 

•   Establish Fixed and Intangible assets procedure

 

•   Perform assets count

 

•   Review and support capital appropriation request (“CAR”), lease accounting

 

209



--------------------------------------------------------------------------------

Service

  

Description

Accounts Payable & Disbursements   

•   Processing manual check requests

Financial Reports   

Cost Center Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide reports that summarize departmental expenses by account, on both a
month-to-date and year-to-date basis.

 

Balance Sheet Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide reports for assets and liabilities, indicating change in month-to-month
activity as well as current account balance by profit center and opening
balances. In addition, upon reasonable request (but only to the extent such
report is provided to the Business prior to the Separation Date in the ordinary
course), Provider shall provide trend reports, which shall be run on a legal
entity basis, or on a management basis where certain accounts or portions
thereof are allocated between profit centers.

 

Profit and Loss Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide profit and loss reports, which shall be run on a legal entity and a
management basis. In addition, upon reasonable request (but only to the extent
such report is provided to the Business prior to the Separation Date in the
ordinary course), Provider shall provide a profit and loss trial balance, both
with detailed and summary reports, which shall be processed for all profit
centers or individually by profit center.

 

Project Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide reports that track year-to-date and life-to-date project spending. Such
reports shall be sorted by either project spending and account, or account and
project within each account.

 

Fixed Asset Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Closing Date in the ordinary course), Provider shall
provide fixed asset reports that shall include capital spending by department,
general asset listings, assets within a CAR report, listing of asset
retirements, fixed asset tag listing and an asset history sheet (such history
sheet shall reflect all activity to the asset: i.e., retirements,
disposals/transfer in/out of depreciation). In addition, upon reasonable request
(but only to the extent such report is provided to the Business prior to the
Closing Date in the ordinary course), Provider shall provide a report that
isolates CARs that have had no spending activity in the prior six (6) months and
a capital recapitulation report, which classifies a CAR’s total spending to
date, amount capitalized and amount expensed as well as the amount not yet
expensed or capitalized. Lastly, upon reasonable request (but only to the extent
such report is provided to the Business prior to the Closing Date in the
ordinary course), Provider shall provide a report that summarizes assets by
location.

 

Other Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide tie-out reports that compare ledger balances against management system
interfaces and an account balance report that indicates detailed transaction
activity. In addition, upon reasonable request (but only to the extent such
report is provided to the Business prior to the Separation Date in the ordinary
course), Provider shall provide master data change reports, audit reports, a
full profit and loss report by product and other reports that are needed to
support Management and Statutory requirements.

Audit    Support for Internal and External Accounting inquiries.

 

210



--------------------------------------------------------------------------------

Customs Clearance, Importation and Supply Chain (including transportation to
warehouse)

Upon notification of an incoming shipment of Products by Recipient, Provider
shall inform the local customs clearance agent of the incoming shipment and
shall forward the related documentation to such agent. Upon entry of the
Products into Suvarnabhumi Airport and Bangkok (Klongtoey) and Laem cha bang
Ports, Provider shall arrange for such agent to submit customs clearance
documentation, using tariff codes supplied by Provider, in order to enable
release of the Products by customs.

Provider shall coordinate with transportation service providers on all logistics
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs relating to the
Services contemplated by this Schedule, Recipient shall take care of the actual
costs of freight, out-of-pocket handling fees and inventory taxes directly from
the transportation service providers.

Procurement of Non-Inventory

Provider shall provide non-inventory purchasing system processing, including the
conversion of purchase requisitions into orders based on Recipient’s approval
system and the entry of information to record requested changes, shall manage
the bidding system and shall coordinate and facilitate the meeting with vendors
in a manner consistent in all material respects with past practices, its usual
policies, IT infrastructure and appropriate systems access, procedures and the
usual and customary practices, codes and standards for Business procurement, and
in accordance with all applicable Laws.

 

211



--------------------------------------------------------------------------------

Office Occupancy and Facilities Services

Office Occupancy

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in 388 Exchange Tower, 17th floor
Unit no 1703 and 1704, Sukhumvit Road, Klongtoey Sub-district, Klongtoey
District, Bangkok Metropolis, which Provider leases and obtains services from
the landlord under the lease agreement and service agreement dated July 24,
2006. Recipient shall comply with terms and conditions of the lease agreement
and shall be entitled to service provided by the landlord under the Service
Agreement, such as electricity, water, car park, air-conditioning system,
lighting, cleaning and security in the common areas etc. Recipient shall pay the
Office occupancy costs set forth below. No more than the following indicated
number of employees shall occupy such License Area in the indicated jurisdiction
and be provided such Services (provided that, with respect to each jurisdiction
indicated below, up to 10% more employees (rounded up to the nearest whole
number) shall be permitted to occupy such License Area to the extent that
physical space capacity exists to accommodate such greater number of employees
in such License Area):

 

  •  

Up to forty-one (41) employees in Bangkok Metropolis, Thailand

Facilities

Provider shall provide to each License Area and the employees using and/or
occupying such License Area essential Services such as health and safety
Services, physical security, reception Services, cleaning Services, mail
Services, fleet administration, printing and postage, copy machine Services, and
management of and access to off-site document management Services.

Cost

Cost of Services shall be charged each month at a fixed amount of THB 1,204,650,
which amount is comprised of the following components:

 

Service

   Monthly Cost (THB)

Financial services

   274,223

Customs Clearance, Importation and Supply Chain (including transportation to
warehouse)

   45,551

Procurement of Non-Inventory

   131,451

Office Occupancy

   549,670

Facilities

   203,755

Total

   1,204,650

Pursuant to Section 2(f) of the Agreement, no uplift shall be charged for the
Office Occupancy Service.

Term

Until the date that is eighteen (18) months after the Separation Date, except
that Office Occupancy will terminate on January 3, 2010.

 

212



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice; provided that Recipient may not terminate early Office
Occupancy. Subject to such proviso, notwithstanding the second sentence of
Section 4(b) of the Agreement, individual Services within this Schedule may be
terminated without all other Services being simultaneously terminated. No early
termination condition for office occupancy. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) one (1) month after termination or (ii) the expiration of the Term of this
Schedule.

Recipient: Bristol-Myers Squibb Pharma (Thailand) Ltd.

Provider: Mead Johnson Nutrition (Thailand) Ltd.

Point of Contact, Recipient: Kimberley Andrews

Point of Contact, Provider: Monapha Kongmunwatana

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

213



--------------------------------------------------------------------------------

SCHEDULE 43

SERVICES PROVIDED BY BMS – INDIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Purchasing of Non-Inventory And Services; Purchase Order Input

Provider shall provide purchasing system processing, including the conversion of
purchase requisitions into orders and the entry of information to record
requested changes, shall manage the bidding system and shall coordinate and
facilitate the meeting with vendors in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business procurement, and in accordance with all
applicable Laws.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies, catering
access and Services, health and safety Services, physical security, parking and
parking lot maintenance, fax/copy machine access, reception Services, cleaning
Services grounds/landscape management, space planning, mail Services, conference
Services and access to off-site document management Services. No more than the
following indicated number of employees shall occupy such License Area in the
indicated jurisdiction and be provided such Services (provided that, with
respect to each jurisdiction indicated below, up to 10% more employees (rounded
up to the nearest whole number) shall be permitted to occupy such License Area
to the extent that physical space capacity exists to accommodate such greater
number of employees in such License Area):

 

  •  

Up to 17 employees in A Wing, Shivsagar Estate, Mumbai, India

Cost

Cost of Services shall be charged each month at a fixed amount of INR 1,092,567.

Term:

From the effective date of the Share Purchase Agreement between Mead Johnson
Nutrition Nominees LLC, Mead Johnson Nutrition Holdings (Singapore) PTE. Ltd.
and Mr. Manoj Kumar Singh, Mr. Vijay Kumar Singh and MJ Nutrition (India)
Private Limited until the date that is twenty-four (24) months after the
Separation Date, with Recipient to have the right to extend the term with three
(3) months’ prior written notice, up to a maximum of an additional twelve
(12) months.

 

214



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) one (1) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition India Private Limited

Provider: Bristol-Myers Squibb India Private Limited

Point of Contact, Recipient: Kishore Vora, Finance Manager MJN India

Point of Contact, Provider: Anish Jhavier, Finance Director, BMS India

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

215



--------------------------------------------------------------------------------

SCHEDULE 44

SERVICES PROVIDED BY BMS – TAIWAN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Business Finance & Compliance

Provider shall provide the service of business finance and compliance upon
notification by Recipient:

 

  •  

Provide business finance service, including management P&L, B/S, CF, OPEX, ANP
and Capex analysis.

 

  •  

Budgeting, projection, strategic planning and control

 

  •  

Campaign, bidding and contract review process

 

  •  

Business analysis and planning

 

  •  

External audit supporting.

Importation and Customs Clearance

Upon notification of an incoming shipment of Products by Recipient Sub, Provider
shall inform the local customs clearance agent of the incoming shipment and
shall forward the related documentation to such agent. Upon entry of the
Products into agreed harbor in Taiwan, Provider shall arrange for such agent to
submit customs clearance documentation, using tariff codes supplied by Provider,
in order to enable release of the Products by customs.

Purchase of Inventory

Provider shall purchase Inventory required to replace Products sold in
connection with the performance of the Services (the “Services Inventory”) from
Recipient, and Provider shall sell such Services Inventory to Recipient, at the
applicable transfer price effective between Provider and the Recipient Sub
immediately prior to the Closing.

Importer of Record for Nutritional Products

During the transition period (after the Separation Date but before Recipient’s
product license becomes effective), Provider, as the product licenses owner,
shall import the product and transfer to Recipient exclusively per Recipient’s
request at a price equal to actual cost (excluding the cost of goods sold) plus
5%.

 

216



--------------------------------------------------------------------------------

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees and
inventory taxes incurred by Provider in performing the Services described in
this paragraph.

Warehousing

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for Business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to Business inventories and Recipient shall
assume full responsibility for losses or shrinkage other than to the extent due
to Provider’s or its Affiliates’ gross negligence or willful misconduct. Upon
the date of termination of the Services described in this paragraph, should
Recipient choose to dispose of rather than transfer any remaining inventory,
Recipient shall be responsible for all associated disposal costs. Provider shall
further ensure that all products in its warehouses are stored using Good
Distribution Practices (GDP) in order that, among other things, inventory is
free of insects, rodents or dust, and that cases are properly sealed to avoid
damage.

Returns & Recalls

During the Term, Provider shall enforce the returned goods and recall policies
of the Business and work with existing third-party providers of returns-related
services. Provider and Recipient shall work together to develop a transition
plan to seamlessly transition returns and recall management and claims
processing so that no later than the final day of the Term all returns and
recalls are being managed and processed by Recipient. Notwithstanding the
foregoing, the parties acknowledge that after the final day of the Term, returns
may continue to come through the Provider returned goods network for a period of
time. Recipient and Provider agree that the management of such returned goods
shall continue to be subject to the provisions of this Agreement and its
Schedules.

Quality Assurance

Following receipt of the Products at Provider’s warehouse, Provider shall
inspect, analyze and approve the Products and shall prepare the Products for
packing with appropriate legends for government and private use and samples.

 

217



--------------------------------------------------------------------------------

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies, office
access and Services, health and safety Services, physical security, parking and
parking lot maintenance, fax/copy machine access, reception Services, cleaning
Services, grounds/landscape management, space planning, mail Services,
conference Services and access to off-site document management Services. No more
than the following indicated number of employees shall occupy such License Area
in the indicated jurisdiction and be provided such Services (provided that, with
respect to each jurisdiction indicated below, up to 10% more employees (rounded
up to the nearest whole number) shall be permitted to occupy such License Area
to the extent that physical space capacity exists to accommodate such greater
number of employees in such License Area):

 

  •  

Up to 58 employees in Taipei, Taichung and Kaohsiung, Taiwan.

Cost

Cost of Services shall be charged each month at a fixed amount of TWD 1,578,526.
Any payment made by Provider on behalf of Recipient will be back-charged to
Recipient on actual basis.

Term:

Until the date that is 18 months after the Separation Date, with Recipient to
have the right to extend the term with three (3) months’ prior written notice,
up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon ninety (90) days’
prior written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Taiwan) Ltd.

Provider: Bristol-Myers Squibb (Taiwan) Ltd.

Point of Contact, Recipient: Steve Yu

Point of Contact, Provider:

 

Function

   Point of contact

Customs Clearance, Supply Chain/ Distribution / Environmental,

Health & Safety, Quality Assurance, Warehousing

   Webber Chen

Administration, Facilities

   Peggy Yu

Finance Planning

   Lisa Shen

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

218



--------------------------------------------------------------------------------

SCHEDULE 45

SERVICES PROVIDED BY BMS – AUSTRALIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, waste disposal, pest control,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services and conference Services. Other property fixed cost such
as land taxes, council rates and depreciation charges is prorated and included
in the occupancy costs.

No more than the following indicated number of employees shall occupy such
License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 2
additional employees shall be permitted to occupy such License Area to the
extent that physical space capacity exists to accommodate such greater number of
employees in such License Area):

 

  •  

Up to 5 employees in Noble Park North, Victoria, Australia.

Internal Control & Compliance

Provider shall provide the local Internal Control consultation and support SOX
testing requirement. In addition, Provider shall coordinate for the services
required for external auditors such as year-end statutory audit and/or general
consultation. Provider will also support for any legal entity consultation on an
ad hoc basis to Recipient.

Payroll

Provider shall provide payroll Services for Recipient’s employees.

Cost

Cost of services shall be charged each month at a fixed amount of AUD 16,422.

Term:

Until the date that is eighteen (18) months after the Separate Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

 

219



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Australia) Pty Ltd.

Provider: Bristol-Myers Squibb (Australia) Pty Ltd.

Point of Contact, Recipient: Jularat Jira-Anankul (Dee)

Point of Contact, Provider: Shan Pillai

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

220



--------------------------------------------------------------------------------

SCHEDULE 46

SERVICES PROVIDED BY BMS – ASIA REGIONAL OFFICES

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Regional Internal Controls Support

Provider shall render internal controls support for Recipient markets in the
Asia region through the services of the Provider’s Regional Internal Controls
Manager. Among others, Services will include assistance on markets’ controls
risk self-assessment process, implementation and monitoring of SOX compliance
processes, internal audit preparations and guidance, key representative to the
technical accounting network, and others.

Cost

Cost of Services shall be charged each month at a fixed amount of $14,000.

Term:

Two (2) years from Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition – Asia Regional Office

Provider: Bristol-Myers Squibb – Asia Regional Office

Point of Contact, Recipient: Kathy MacDonald

Point of Contact, Provider: Ronald Gimbel

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

221



--------------------------------------------------------------------------------

SCHEDULE 47

SERVICES PROVIDED BY MJN – VIETNAM

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Regulatory Reporting

Provider shall provide assistance on 2008 statutory audits.

Record Management

Provider should provide storage services for records that are stored jointly and
cannot be separated.

Cost

Cost of Services shall be charged each month at a fixed amount of $2,084.

Term:

Regulatory Reporting - until the date that is eighteen (18) months after the
Separation Date, with Recipient to have the right to extend the term with thirty
(30) days’ prior written notice, up to a maximum of twelve (12) months.

Record Management - until the date that is 18 months after the Separation Date,
with Recipient to have the right to extend the term with thirty (30) days’ prior
written notice, up to a maximum of twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Bristol Myers Squibb (Singapore) Pte Ltd or its Representative Office
in Vietnam

Provider: Mead Johnson Nutrition (Vietnam) Company Limited (previously known as
BMS Vietnam Company Limited)

Point of Contact, Recipient: Ron Gimbel

Point of Contact, Provider: Kimberley Andrews

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

222



--------------------------------------------------------------------------------

SCHEDULE 48

SERVICES PROVIDED BY BMS – SPAIN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to seventeen (17) employees in Madrid, Spain, two (2) of which are currently
vacant positions

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

223



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of €19,438.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Spain) S.L.

Provider: Bristol-Myers Squibb S.A.

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

224



--------------------------------------------------------------------------------

SCHEDULE 49

SERVICES PROVIDED BY BMS – PORTUGAL

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to five (5) employees in Porto Salvo, Portugal, two (2) of which are
currently vacant positions

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

225



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of €5,117.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Portugal) Lda.

Provider: Bristol-Myers Squibb Farmaceutica

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

226



--------------------------------------------------------------------------------

SCHEDULE 50

SERVICES PROVIDED BY BMS – FRANCE

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to twenty-nine (29) employees in Rueil-Malmaison, France. Two (2) employees
share a conference room.

 

  •  

Up to four (4) additional employees in Rueil-Malmaison, France, beginning by
March 31, 2009 due to the creation of a call center to enhance customer service
to pharmacists.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

227



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of €37,411.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (France) S.A.S.

Provider: Bristol-Myers Squibb SARL

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

228



--------------------------------------------------------------------------------

SCHEDULE 51

SERVICES PROVIDED BY BMS – BELGIUM

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to two (2) employees in Braine-l’Alleud, Belgium.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management – Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of €5,475.

 

229



--------------------------------------------------------------------------------

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Belgium) B.V.B.A.

Provider: SA Bristol-Myers Squibb Belgium N.V.

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

230



--------------------------------------------------------------------------------

SCHEDULE 52

SERVICES PROVIDED BY BMS – ITALY

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to six (6) employees in Rome, Italy.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Corporate Affairs

Provide the necessary support required to update Recipient’s websites and to
communicate messages externally to doctors on an as needed basis.

 

231



--------------------------------------------------------------------------------

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of €6,533.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Italia) S.R.L.

Provider: Bristol-Myers Squibb S.R.L

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

232



--------------------------------------------------------------------------------

SCHEDULE 53

SERVICES PROVIDED BY BMS – POLAND

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Recipient shall obtain a sub-lease to use and occupy, during the Term, office
space, conference rooms or storage rooms (a “Sub-lease Area”) located in areas
of building in Warsaw, Poland. Provider shall provide to each Sub-lease Area and
the employees using and/or occupying such Sub-lease Area Services such as
general kitchen supplies, office security Services, general office repairs and
maintenance, reception Services/common reception area, office cleaning
Services/supplies, and mail and delivery Services.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Pharmacovigilance Services

Documentation and filing of all claims or unexpected events related to an
Recipient product on the basis of information coming from the market (call to
the customer service, etc.). Ensure all these specific cases are forwarded to
the production unit to be analyzed, and that the results are communicated to the
external party.

Provider shall provide:

 

  •  

Pharmacovigilance compliance with all appropriate Global Pharmacovigilance &
Epidemiology (GPV&E) and corporate SOPs, procedures and regulatory reporting
requirements for the country for licensed products;

 

  •  

Management of all product safety issues, handling any emerging marketed and
investigational product safety related signals and issues, interfacing with
appropriate governance group representatives in GPV&E;

 

  •  

Planning, preparation, co-ordination, conduct and responses to internal audits
and external PV regulatory inspections, in collaboration with GQRC, QST and /or
QP Office. Point of contact with country regulatory authority for PV
inspections;

 

  •  

Timely and quality responses to safety enquires from Health Care Professionals
and Regulatory Authorities; and

 

  •  

Adequate Pharmacovigilance training for staff, ensuring that all local non-PV
staff is trained effectively to notify local PV of any adverse events arising.

 

233



--------------------------------------------------------------------------------

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Corporate Affairs

Provide the necessary support required to update Recipient websites and to
communicate messages externally to doctors on an as needed basis.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of PLN 12,952.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Poland) Sp. z.o.o

Provider: Bristol-Myers Squibb Sp. z o.o.

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

234



--------------------------------------------------------------------------------

SCHEDULE 54

SERVICES PROVIDED BY BMS – RUSSIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Phase 1 Services

Regulatory Affairs Support

Provider will supply a dedicated resource to perform all regulatory activities
(product registrations, product labeling and/or reimbursements if applicable)
until the dedicated regulatory affairs employee (the “Loaned BMS Regulatory
Staff”) can transfer to the newly established Recipient entity. This transfer is
expected within 2009. At the time of transfer, Recipient has the right to
terminate this Service immediately. In the event that the employee does not
transfer to Recipient and there were any termination costs, these costs would be
borne by Recipient.

Regulatory activities will include:

 

  •  

Support during the regulatory process in accordance with business objectives,
regulatory requirements and timeframes to ensure the timely filing and approval
of new products, line extensions and renewals of Recipient products.

 

  •  

Assistance in the creation and implementation of regulatory strategic plan to
ensure registration of new products in accordance with business objectives.

 

  •  

Preparation of the filings for new applications, variations and renewals for
Recipient products.

 

  •  

Assurance of completion of dossiers and label reviews so products can be
launched in a timely fashion.

 

  •  

Interpretations of the current national legislative/directives as relates to
product licensing and registration and is able to apply changes as necessary.

 

  •  

Relationships and negotiations with local regulatory agencies on all matter
relating to regulations and food safety.

 

  •  

Serve as a labeling specialist by creating local labels based on European
template, reviewing and/or approving all artwork and technical documents for
accuracy and compliance in the region of responsibility as required.

Provider will archive and maintain all records pertinent to the Recipient
registrations.

 

235



--------------------------------------------------------------------------------

Marketing Support

Provider will supply a dedicated Marketing Manager to perform marketing
activities until the dedicated Marketing Manager employee (the “Loaned BMS
Marketing Staff”) can transfer to the newly established Recipient entity. This
transfer is expected to occur during calendar year 2009. At the time of
transfer, Recipient has the right to terminate this Service immediately. In the
event the Loaned BMS Marketing Staff does not transfer to Recipient then
Recipient shall reimburse Provider or any of its Affiliates for any and all
costs and expenses incurred by Provider or its Affiliates in connection with the
termination of such employee’s services.

Marketing activities will include:

 

  •  

Analyze market and build Russia entry strategy based on core competencies and
local brand/business opportunities.

 

  •  

Assist General Manager in building Russian organization to optimize entry
strategy.

 

  •  

Align broader organization and cross-functional partners to Russia entry plan.

 

  •  

Contribute to the brand(s) by identifying market opportunities, drive
development and implementation of product platforms, anticipate competitive
issues and support achievement of brand sales and business objectives.

 

  •  

Develop and manage relationships with external agencies throughout key stages of
the marketing process to facilitate their participation as integral members of
the business team.

 

  •  

Manage relationships with KOLs and outside companies.

 

  •  

Assist in identifying new market opportunities.

 

  •  

Assist in creating the annual business and strategic plan relating to sales,
share and profit/contribution.

 

  •  

Assist in developing brand/portfolio/life cycle management strategies relating
to products sales/ROI.

 

  •  

Assist in creating brand positioning, seeking to leverage products
differentiation into product benefits.

 

  •  

Identify, learn and understand a variety of financial, manufacturing and
promotional processes/systems necessary to implement the marketing plan,
including regulatory/medical/legal review.

 

  •  

Conduct analyses using market research techniques, develop benchmarking
techniques and recommend resource allocation across/within brands using ROI
analysis.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for the
Recipient and to communicate effectively internally and externally during a
crisis situation.

 

236



--------------------------------------------------------------------------------

Phase 2 Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to two (2) employees in Moscow, Russia.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Cost

Phase 1

 

1. Cost of Regulatory Affairs Support Services shall be charged each month at a
fixed amount of $12,500.

 

2. Cost of Marketing Support Services shall be charged each month at a rate
equal to all direct costs and expenses incurred by the Provider as it relates to
the Loaned BMS Marketing Staff, including, but not limited to, salary and
benefits.

 

3. Cost of all other Services shall be charged each month at a fixed amount of
$3,666.

 

4. So long as the Regulatory Affairs Support Services or Marketing Support
Services are provided, the Recipient agrees to (A) timely reimburse Provider for
all direct costs and expenses incurred by Provider as it relates to (i) the
continued participation of the Loaned BMS Regulatory Staff and Loaned BMS
Marketing Staff in the Provider’s benefits plans (including pension) after the
Separation Date, (ii) the continued employment of the Loaned BMS Regulatory
Staff and Loaned BMS Marketing Staff after the Separation Date and (iii) the
severance and indemnity costs and expenses to terminate the Loaned BMS
Regulatory Staff and Loaned BMS Marketing Staff; and (B) indemnify the Provider
for all liabilities relating to the Loaned BMS Regulatory Staff and Loaned BMS
Marketing Staff.

 

237



--------------------------------------------------------------------------------

Phase 2

Cost of Services shall be charged each month at a fixed amount of RUB 86,676.

Term:

Phase 1: From the Separation Date until the earlier of: (i) the date of the
final transfer of all Loaned BMS Regulatory Staff and Loaned BMS Marketing Staff
to the Recipient (provided that such transfer shall not be deemed to have
occurred before July 1, 2009), and (ii) December 31, 2009, provided that
Marketing Support Services shall not start until April 1, 2009.

Phase 2: From the earlier of (i) the date of the final transfer of all Loaned
BMS Regulatory Staff and Loaned BMS Marketing Staff to the Recipient (provided
that such transfer shall not be deemed to have happened before July 1, 2009) and
(ii) December 31, 2009 until the date that is eighteen (18) months after the
Separation Date, with Recipient to have the right to extend the term with three
(3) months’ prior written notice, up to a maximum of an additional twelve
(12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice for Business Services. Recipient has the right to terminate
Regulatory Affairs Support Services immediately after transfer of the employee
to the newly established Recipient entity. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) three (3) months after termination or (ii) the expiration of the Term of
this Schedule.

Recipient:

Phase 1: Mead Johnson B.V.

Phase 2: LLC “Mead Johnson Nutrition”

Provider: Bristol-Myers Squibb OOO

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

238



--------------------------------------------------------------------------------

SCHEDULE 55

SERVICES PROVIDED BY BMS – SWEDEN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to six (6) employees in Bromma, Sweden.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Corporate Affairs

Provide the necessary support required to update Recipient websites and to
communicate messages externally to doctors on an as needed basis.

 

239



--------------------------------------------------------------------------------

Financial Analysis Support

Only to the extent such support is provided to the Business prior to the
Separation Date and said activities are in addition to those reflected in
Schedule 1, Provider will supply a resource to perform financial analysis
activities in Scandinavia (budgets, month-end close reports, variance reporting,
financial metrics reporting, etc.).

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of SEK 72,037.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Sweden) A.B.

Provider: Bristol-Myers Squibb A.B.

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

240



--------------------------------------------------------------------------------

SCHEDULE 56

SERVICES PROVIDED BY BMS – DENMARK

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to one (1) employee in Lyngby, Denmark

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation in Denmark and Iceland.

Corporate Affairs

Provide the necessary support required to update Recipient websites and to
communicate messages externally to doctors on an as needed basis.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

241



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of $1,614.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition Denmark (A Representation Office of Mead
Johnson BV).

Provider: Bristol-Myers Squibb Denmark (branch of Bristol-Myers Squibb AB,
Sweden)

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

242



--------------------------------------------------------------------------------

SCHEDULE 57

SERVICES PROVIDED BY BMS – NORWAY

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to one (1) employee in Sandvika, Norway.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for MJN
and to communicate effectively internally and externally during a crisis
situation.

Corporate Affairs

Provide the necessary support required to update Recipient websites and to
communicate messages externally to doctors on an as needed basis.

 

243



--------------------------------------------------------------------------------

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of $3,290.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition Norway (A Branch of Mead Johnson BV)

Provider: Bristol-Myers Squibb Norway Ltd.

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

244



--------------------------------------------------------------------------------

SCHEDULE 58

SERVICES PROVIDED BY BMS – NETHERLANDS (EXCLUDING NIJMEGEN)

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to four (4) employees in Woerden, the Netherlands.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Cost

Cost of Services shall be charged each month at a fixed amount of €12,817.

 

245



--------------------------------------------------------------------------------

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson B.V.

Provider: Bristol Myers Squibb B.V.

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

246



--------------------------------------------------------------------------------

SCHEDULE 59

SERVICES PROVIDED BY BMS – UNITED KINGDOM

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to seven (7) employees in Uxbridge, United Kingdom.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

247



--------------------------------------------------------------------------------

Pharmacovigilance Services

Provider shall provide:

 

1. Pharmacovigilance compliance with all appropriate Global Pharmacovigilance &
Epidemiology (GPV&E) and corporate SOPs, procedures and regulatory reporting
requirements for the country for licensed products;

 

2. Management of all product safety issues, handling any emerging marketed and
investigational product safety related signals and issues, interfacing with
appropriate governance group representatives in GPV&E;

 

3. Planning, preparation, co-ordination, conduct and responses to internal
audits and external Pharmacovigilance regulatory inspections, in collaboration
with GQRC, QST and /or QP Office. Point of contact with country regulatory
authority for Pharmacovigilance inspections;

 

4. Timely and quality responses to safety enquires from Health Care
Professionals and Regulatory Authorities; and

 

5. Adequate Pharmacovigilance training for staff, ensuring that all local
non-Pharmacovigilance staff is trained effectively to notify local
Pharmacovigilance of any adverse events that arise.

Cost

Cost of Services shall be charged each month at a fixed amount of £8,856.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (UK) Ltd. for all Services in this Schedule
except Pharmacovigilance Services, for which Mead Johnson Nutrition Ireland (A
Representation Office of Mead Johnson BV) shall be the Recipient.

Provider: Bristol-Myers Squibb Pharmaceuticals Limited

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

248



--------------------------------------------------------------------------------

SCHEDULE 60

SERVICES PROVIDED BY BMS – IRELAND

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management – Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of €267.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition Ireland (A Representation Office of Mead
Johnson BV)

Provider: Bristol-Myers Squibb Pharmaceuticals

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

249



--------------------------------------------------------------------------------

SCHEDULE 61

SERVICES PROVIDED BY BMS – FINLAND

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Pharmacovigilance Services

Provider shall provide:

 

1. Pharmacovigilance compliance with all appropriate Global Pharmacovigilance &
Epidemiology (GPV&E) and corporate SOPs, procedures and regulatory reporting
requirements for the country for licensed products;

 

2. Management of all product safety issues, handling any emerging marketed and
investigational product safety related signals and issues, interfacing with
appropriate governance group representatives in GPV&E;

 

3. Planning, preparation, co-ordination, conduct and responses to internal
audits and external PV regulatory inspections, in collaboration with GQRC, QST
and /or QP Office. Point of contact with country regulatory authority for PV
inspections;

 

4. Timely and quality responses to safety enquires from Health Care
Professionals and Regulatory Authorities; and

 

5. Adequate Pharmacovigilance training for staff, ensuring that all local non-PV
staff is trained effectively to notify local PV of any adverse events that
arise.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Cost

Cost of Services shall be charged each month at a fixed amount of $833.

 

250



--------------------------------------------------------------------------------

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Sweden) A.B.

Provider: Oy Bristol-Myers Squibb (Finland) AB

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

251



--------------------------------------------------------------------------------

SCHEDULE 62

SERVICES PROVIDED BY BMS – GREECE

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Activities performed by Famar and Provider for Recipient:

 

  1. Provider has a supply agreement in place with FAMAR Greece for Fer in Sol
(Recipient product);

 

  2. Provider places production orders to Famar based on the demand forecast by
Recipient in SAP

 

  3. Provider is responsible for all the Quality assurance activities:

 

  •  

investigation, complaints management, site audit, etc.

 

  •  

stability studies

 

  4. Famar provides with the production and release of the product for the
following markets

 

  •  

1092049 FER-IN-SOL IRON DRP (1BTLX30ML) IT

 

  •  

1103961 FER-IN-SOL IRON DRP (1BTLX30ML) ES

 

  •  

1172440 FER-IN-SOL IRON DRP (1BTLX30ML) FI

 

  •  

1103114 FER IN SOL (1BTLX30ML) BE

 

  •  

1153012 FER-IN-SOL IRON DRP (1BTLX30ML) IE

 

  5. Provider sells product to & invoices MJN BV (Netherlands).

Termination of the Services noted above requires a 90 day written notification
period. Recipient will be responsible for any reasonable exit costs.

Cost

Cost of Services shall be charged each month at a fixed amount of €640.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

 

252



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon twelve (12) months’
prior written notice; provided however, if Recipient agrees with Famar that the
Services will be directly provided by Famar, termination upon ninety (90) days’
prior written notice. Following the written notice period and coinciding with
the early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) twelve
(12) months after termination or (ii) the expiration of the Term of this
Schedule.

Recipient: Mead Johnson B.V.

Provider: Bristol-Myers Squibb A.E.

Point of Contact, Recipient: Leanne Metz

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

253